
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.1


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September30, 2003
among
WAMPOLE LABORATORIES,INC. and
INVERNESS MEDICAL (UK) HOLDINGS LIMITED,
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender,
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial ServicesInc.,
as Documentation Agent, Co-Syndication Agent and Lender,
and
UBS SECURITIES LLC,
as Co-Syndication Agent,
with


--------------------------------------------------------------------------------


GECC CAPITAL MARKETS GROUP,INC. and MERRILL LYNCH CAPITAL,
as Co-Lead Arrangers

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

  1.   AMOUNT AND TERMS OF CREDIT   1     1.1   Credit Facilities   1     1.2  
Letters of Credit   10     1.3   Prepayments   10     1.4   Use of Proceeds   15
    1.5   Interest and Applicable Margins   15     1.6   Intentionally Omitted  
19     1.7   Intentionally Omitted   19     1.8   Cash Management Systems   19  
  1.9   Fees   19     1.10   Receipt of Payments   20     1.11   Application and
Allocation of Payments   20     1.12   Loan Account and Accounting   22     1.13
  Indemnity   22     1.14   Access   23     1.15   Taxes   23     1.16   Capital
Adequacy; Increased Costs; Illegality   24     1.17   Single Loan   25     1.18
  Limitations on Obligations of European Credit Parties   25   2.   CONDITIONS
PRECEDENT   26     2.1   Conditions to the Initial Loans   26     2.2   Further
Conditions to Each Loan   27   3.   REPRESENTATIONS AND WARRANTIES   28     3.1
  Corporate Existence; Compliance with Law   28     3.2   Executive Offices,
Collateral Locations, FEIN   29     3.3   Corporate Power, Authorization,
Enforceable Obligations   29     3.4   Financial Statements and Projections   29
    3.5   Material Adverse Effect   30     3.6   Ownership of Property; Liens  
30     3.7   Labor Matters   31     3.8   Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness   31     3.9   Government Regulation   31    
3.10   Margin Regulations   32     3.11   Taxes   32     3.12   ERISA   32    
3.13   No Litigation   33     3.14   Brokers   34     3.15   Intellectual
Property   34     3.16   Full Disclosure   34     3.17   Environmental Matters  
35     3.18   Insurance   35     3.19   Deposit Accounts   35     3.20  
Government Contracts   35     3.21   Customer and Trade Relations   35     3.22
  Agreements and Other Documents   36     3.23   Solvency   36     3.24  
Acquisition Agreement   36              


v

--------------------------------------------------------------------------------

    3.25   Foreign Assets Control Regulations   36     3.26   Subordinated Debt
  37     3.27   Business Activities of US Credit Parties   37   4.   FINANCIAL
STATEMENTS AND INFORMATION   37     4.1   Reports and Notices   37     4.2  
Communication with Accountants   37   5.   AFFIRMATIVE COVENANTS   38     5.1  
Maintenance of Existence and Conduct of Business   38     5.2   Payment of
Charges   38     5.3   Books and Records   38     5.4   Insurance; Damage to or
Destruction of Collateral   38     5.5   Compliance with Laws   40     5.6  
Supplemental Disclosure   40     5.7   Intellectual Property   41     5.8  
Environmental Matters   41     5.9   Landlords' Agreements, Mortgagee
Agreements, Bailee Letters and Real Estate Purchases   41     5.10   ERISA   42
    5.11   European Credit Parties   42     5.12   Sales and Distribution
Agreements   43     5.13   Post-Closing Covenant   43     5.14   Further
Assurances   43   6.   NEGATIVE COVENANTS   43     6.1   Mergers, Subsidiaries,
Etc   43     6.2   Investments; Loans and Advances   45     6.3   Indebtedness  
46     6.4   Employee Loans and Affiliate Transactions   48     6.5   Capital
Structure and Business   48     6.6   Guaranteed Indebtedness   49     6.7  
Liens   49     6.8   Sale of Stock and Assets   49     6.9   ERISA   50     6.10
  Financial Covenants   50     6.11   Hazardous Materials   50     6.12  
Sale-Leasebacks   50     6.13   Cancellation of Indebtedness   50     6.14  
Restricted Payments   50     6.15   Change of Corporate Name or Location; Change
of Fiscal Year   50     6.16   No Impairment of Intercompany Transfers   51    
6.17   No Speculative Transactions   51     6.18   Leases; Real Estate Purchases
  51     6.19   Changes Relating to Subordinated Debt; Material Contracts   51  
  6.20   Business Activities   51   7.   TERM   52     7.1   Termination   52  
  7.2   Survival of Obligations Upon Termination of Financing Arrangements   52
  8.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES   52     8.1   Events of Default  
52              

vi

--------------------------------------------------------------------------------

    8.2   Remedies   54     8.3   Waivers by Credit Parties   54   9.  
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT   55     9.1   Assignment
and Participations   55     9.2   Appointment of Agent   58     9.3   Agent's
Reliance, Etc   58     9.4   GE Capital and Affiliates   59     9.5   Lender
Credit Decision   59     9.6   Indemnification   59     9.7   Successor Agent  
60     9.8   Setoff and Sharing of Payments   60     9.9   Advances; Payments;
Non-Funding Lenders; Information; Actions in Concert   61     9.10   Agent as
Joint Creditor   63 10.   SUCCESSORS AND ASSIGNS   63     10.1   Successors and
Assigns   63 11.   MISCELLANEOUS   64     11.1   Complete Agreement;
Modification of Agreement   64     11.2   Amendments and Waivers   64     11.3  
Fees and Expenses   66     11.4   No Waiver   67     11.5   Remedies   67    
11.6   Severability   67     11.7   Conflict of Terms   67     11.8  
Confidentiality   67     11.9   GOVERNING LAW   68     11.10   Notices   68    
11.11   Section Titles   69     11.12   Counterparts   69     11.13   WAIVER OF
JURY TRIAL   69     11.14   Press Releases and Related Matters   69     11.15  
Reinstatement   70     11.16   Advice of Counsel   70     11.17   Judgment
Currency   71     11.18   Subordination   71     11.19   Negative Pledge   72  
  11.20   No Strict Construction   72 12.   AFFIRMATION OF OBLIGATIONS   72

vii

--------------------------------------------------------------------------------


INDEX OF APPENDICES


Annex A (Recitals)   —   Definitions Annex B (Section 1.2)   —   Letters of
Credit Annex C (Section 1.8)   —   Cash Management System Annex D
(Section 2.1(a))   —   Closing Checklist Annex E (Section 4.1(a))   —  
Financial Statements and Projections—Reporting Annex F (Section 6.10)   —  
Financial Covenants Annex H (Section 11.10)   —   Notice Addresses Annex I (from
Annex A—
Commitments Definition)   —   Commitments as of Closing Date Annex J (from Annex
A—
Subordinated Bond Issuance Definition)   —   Subordination Terms and Conditions
Exhibit 1.1(a)(i)   —   Form of Notice of US Revolving Credit Advance
Exhibit 1.1(a)(ii)   —   Form of US Revolving Note Exhibit 1.1(b)(i)   —   Form
of Notice of European Revolving Credit Advance Exhibit 1.1(b)(ii)   —   Form of
European Revolving Note Exhibit 1.1(c)(i)(1)   —   Form of US Term A Note
Exhibit 1.1(c)(i)(2)   —   Form of US Term B Note Exhibit 1.1(c)(ii)   —   Form
of European Term Note Exhibit 1.1(d)(i)   —   Form of US Swing Line Note
Exhibit 1.1(e)(i)   —   Form of European Swing Line Note Exhibit 1.5(e)   —  
Form of Notice of Conversion/Continuation Exhibit 9.1(a)   —   Form of
Assignment Agreement Exhibit A-1   —   Material Contracts Exhibit B-1   —  
Application for Standby Letter of Credit Schedule 1.1   —   Agent's
Representatives Schedule 2   —   European Security Agreements Schedule 3   —  
European Pledge Agreements Schedule 4   —   European Intellectual Property
Security Agreements Disclosure Schedule 1.4   —   Use of Proceeds Disclosure
Schedule 3.1   —   Corporate Existence; Compliance with Law Disclosure
Schedule 3.2   —   Executive Offices, Collateral Locations, FEIN Disclosure
Schedule 3.4(a)   —   Financial Statements Disclosure Schedule 3.4(b)   —   Pro
Forma Disclosure Schedule 3.4(c)   —   Projections Disclosure Schedule 3.6   —  
Ownership of Property; Liens Disclosure Schedule 3.7 (d)   —   Labor
Matters—Agreements Disclosure Schedule 3.7 (g)   —   Material Complaints or
Charges Disclosure Schedule 3.8   —   Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness Disclosure Schedule 3.11   —   Taxes
Disclosure Schedule 3.12   —   ERISA Disclosure Schedule 3.13   —   Litigation
Disclosure Schedule 3.15   —   Intellectual Property Disclosure Schedule 3.17  
—   Environmental Matters Disclosure Schedule 3.18   —   Insurance Disclosure
Schedule 3.19   —   Deposit Accounts Disclosure Schedule 3.20   —   Government
Contracts Disclosure Schedule 3.22   —   Material Agreements Disclosure
Schedule 3.28(c)   —   Acquisition Disclosure Schedule 5.1   —   Trade Names    
     

--------------------------------------------------------------------------------

Disclosure Schedule 6.2   —   Investments; Loans and Advances Disclosure
Schedule 6.3   —   Indebtedness Disclosure Schedule 6.4(a)   —   Transactions
with Affiliates Disclosure Schedule 6.4(b)   —   Loans to Employees Disclosure
Schedule 6.7   —   Liens Disclosure Schedule 6.12   —   Sale-Leaseback
Transactions Disclosure Schedule 11.19(a)   —   Indebtedness of Orgenics and
Scandinavia Disclosure Schedule 11.19(b)   —   Existing Liens of Orgenics and
Scandinavia

--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), dated as
of September 30, 2003, is by and among INVERNESS MEDICAL INNOVATIONS, INC., a
Delaware corporation ("Innovations"), WAMPOLE LABORATORIES, INC., a Delaware
corporation ("US Borrower"), INVERNESS MEDICAL (UK) HOLDINGS LIMITED, a company
organized under the laws of England and Wales ("European Borrower"; US Borrower
and European Borrower are sometimes collectively referred to as "Borrowers" and
individually as a "Borrower"), the other Credit Parties signatory hereto, the
Lenders signatory hereto from time to time, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as administrative agent for Lenders,
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc. ("ML Capital"), as documentation agent and co-syndication agent,
UBS SECURITIES LLC, as co-syndication agent, and GECC CAPITAL MARKETS
GROUP, INC. and ML CAPITAL, as co-lead arrangers.


RECITALS


        WHEREAS, pursuant to that certain Amended and Restated Credit Agreement,
dated as of August 27, 2003 (the "Original Credit Agreement"), by and among the
Borrowers, the lending institutions party thereto (the "Original Lenders"), the
Agent, ML Capital, and KeyBank National Association, as documentation agent, the
Agent and Original Lenders have made available certain financing to the
Borrowers upon the terms and conditions contained therein;

        WHEREAS, the Borrowers have requested, among other things, additional
financing and Lenders are willing to provide such financing on the terms and
conditions set forth herein;

        WHEREAS, the Borrowers and Lenders have agreed to amend and restate the
Original Credit Agreement as provided herein; and

        WHEREAS, capitalized terms used in this Agreement, including the
Recitals hereto, shall have the meanings ascribed to them in Annex A and, for
purposes of this Agreement and the other Loan Documents, the rules of
construction set forth in Annex A shall govern. All Annexes, Disclosure
Schedules, Exhibits and other attachments (collectively, "Appendices") hereto,
or expressly identified to this Agreement, are incorporated herein by reference,
and taken together with this Agreement, shall constitute but a single agreement.
These Recitals shall be construed as part of the Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree that the Original Credit Agreement shall be amended and
restated as follows:

1.     AMOUNT AND TERMS OF CREDIT

        1.1    Credit Facilities.    

        (a)    US Revolving Credit Facility.    

          (i)  Subject to the terms and conditions hereof, each Revolving Lender
agrees to make available to US Borrower from time to time until the Commitment
Termination Date its Pro Rata Share of advances in Dollars (each, a "US
Revolving Credit Advance"). The Pro Rata Share of the US Revolving Loan of any
Revolving Lender shall not at any time exceed its separate US Revolving Loan
Commitment. The obligations of each Revolving Lender hereunder shall be several
and not joint. Until the Commitment Termination Date, US Borrower may borrow,
repay and reborrow under this Section 1.1(a)(i). Each US Revolving Credit
Advance shall be made on notice by US Borrower to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (A) 11:00 a.m. (New York time) on the
Business Day of the proposed US Revolving Credit Advance, in the case of an
Index Rate Loan, or (B) 11:00 a.m. (New York time) on the date which is 3
Business Days prior to the proposed US Revolving Credit Advance, in the case of
a LIBOR Loan. Each such notice (a "Notice of US Revolving Credit Advance") must
be given in writing (by telecopy or overnight courier) substantially in the form

--------------------------------------------------------------------------------

of Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be reasonably required by Agent. If US
Borrower desires to have the US Revolving Credit Advances bear interest by
reference to a LIBOR Rate, US Borrower must comply with Section 1.5(e).

         (ii)  Except as provided in Section 1.12, US Borrower shall execute and
deliver to each Revolving Lender a note to evidence the US Revolving Loan
Commitment of that Revolving Lender. Each note shall be in the principal amount
of the US Revolving Loan Commitment of the applicable Revolving Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(a)(ii) (each a "US
Revolving Note" and, collectively, the "US Revolving Notes"). Each US Revolving
Note shall represent the obligation of the US Borrower to pay the amount of the
applicable Revolving Lender's US Revolving Loan Commitment or, if less, such
Revolving Lender's Pro Rata Share of the aggregate unpaid principal amount of
all US Revolving Credit Advances to US Borrower together with interest thereon
as prescribed in Section 1.5. The entire unpaid balance of the aggregate US
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date.

        (b)    European Revolving Credit Facility.    

          (i)  Subject to the terms and conditions hereof, each Revolving Lender
agrees to make available to European Borrower from time to time until the
Commitment Termination Date its Pro Rata Share of advances in Dollars (each, a
"European Revolving Credit Advance"). The Pro Rata Share of the European
Revolving Loan of any Revolving Lender shall not at any time exceed its separate
European Revolving Loan Commitment. The obligations of each Revolving Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
European Borrower may borrow, repay and reborrow under this Section 1.1(b)(i).
Each European Revolving Credit Advance shall be made on notice by European
Borrower to one of the representatives of Agent identified in Schedule 1.1 at
the address specified therein. Any such notice must be given no later than
(A) 11:00 a.m. (New York time) on the Business Day of the proposed European
Revolving Credit Advance, in the case of an Index Rate Loan, or (B) 11:00 a.m.
(New York time) on the date which is 3 Business Days prior to the proposed
European Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice
(a "Notice of European Revolving Credit Advance") must be given in writing (by
telecopy or overnight courier) substantially in the form of Exhibit 1.1(b)(i),
and shall include the information required in such Exhibit and such other
information as may be reasonably required by Agent. If European Borrower desires
to have the European Revolving Credit Advances bear interest by reference to a
LIBOR Rate, European Borrower must comply with Section 1.5(e).

         (ii)  Except as provided in Section 1.12, European Borrower shall
execute and deliver to each Revolving Lender a note to evidence the European
Revolving Loan Commitment of that Revolving Lender. Each note shall be in the
principal amount of the European Revolving Loan Commitment of the applicable
Revolving Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(b)(ii) (each a "European Revolving Note" and, collectively, the
"European Revolving Notes"). Each European Revolving Note shall represent the
obligation of the European Borrower to pay the amount of the applicable
Revolving Lender's European Revolving Loan Commitment or, if less, such
Revolving Lender's Pro Rata Share of the aggregate unpaid principal amount of
all European Revolving Credit Advances to European Borrower together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
aggregate European Revolving Loan and all other non-contingent Obligations shall
be immediately due and payable in full in immediately available funds on the
Commitment Termination Date.

2

--------------------------------------------------------------------------------




        (c)    Term Loans.    

          (i)  US Term Loan.

        (1)   US Term A Loan.

        a.     Certain Term Lenders have made a term loan in Dollars
(collectively, the "US Term A Loan") under the Original Credit Agreement to US
Borrower. In accordance with the provisions of the Original Credit Agreement,
certain of such Term Lenders have assigned a portion of their US Term A Loan,
the outstanding principal balance of which prior to giving effect thereto (after
giving effect to amortization and other payments made in accordance with the
Original Credit Agreement) is $17,500,000. On the Closing Date, the outstanding
principal amount of the US Term A Loan shall be increased to $35,075,000, and
the amount of each Term Lender's US Term A Loan Commitment after giving effect
to such increase is set forth on Annex I hereto. Except as provided in
Section 1.12, (i) the US Term A Loan shall be evidenced by one or more
promissory notes substantially in the form of Exhibit 1.1(c)(i)(1) (each a "US
Term A Note" and, collectively, the "US Term A Notes"), and (ii) US Borrower
shall execute and deliver the US Term A Notes to the applicable Term Lender,
provided that, if US Borrower executed and delivered a US Term A Note (as
defined in the Original Credit Agreement) (each an "Original US Term A Note") to
any Term Lender under the Original Credit Agreement, US Borrower shall not be
required to execute and deliver a US Term A Note to such Term Lender until such
Term Lender surrenders the Original US Term A Note issued to such Term Lender.
Each US Term A Note shall represent the obligation of US Borrower to pay the
applicable Term Lender's US Term A Loan Commitment, together with interest
thereon as prescribed in Section 1.5.

        b.     The US Borrower shall repay the US Term A Loan in sixteen
(16) consecutive quarterly installments on the last day of January, April, July
and October of each year, commencing April 30, 2004, as follows:

Payment Dates


--------------------------------------------------------------------------------

  Installment
Amounts

--------------------------------------------------------------------------------

April 30, 2004   $ 1,948,611.11 July 31, 2004   $ 1,948,611.11 October 31, 2004
  $ 1,948,611.11 January 31, 2005   $ 1,948,611.11 April 30, 2005   $
1,948,611.11 July 31, 2005   $ 1,948,611.11 October 31, 2005   $ 1,948,611.11
January 31, 2006   $ 1,948,611.11 April 30, 2006   $ 1,948,611.11 July 31, 2006
  $ 1,948,611.11 October 31, 2006   $ 1,948,611.11 January 31, 2007   $
1,948,611.11 April 30, 2007   $ 1,948,611.11 July 31, 2007   $ 1,948,611.11
October 31, 2007   $ 1,948,611.11 January 31, 2008   $ 1,948,611.11

        The final installment shall be due on March 31, 2008 and shall be in the
amount of $3,897,222.22 or, if different, the remaining principal balance of the
US Term A Loan.

3

--------------------------------------------------------------------------------


        c.     Notwithstanding Section 1.1(c)(i)(1)(b), the aggregate
outstanding principal balance of the US Term A Loan shall be due and payable in
full in immediately available funds on the Commitment Termination Date, if not
sooner paid in full. No payment with respect to the US Term A Loan may be
reborrowed.

        d.     Each payment of principal with respect to the US Term A Loan
shall be paid to Agent for the ratable benefit of each Term Lender making a US
Term A Loan, ratably in proportion to each such Term Lender's respective US Term
A Loan Commitment.

        (2)   US Term B Loan.

        a.     Certain Term Lenders have made a term loan in Dollars
(collectively, the "US Term B Loan") under the Original Credit Agreement to US
Borrower. In accordance with the provisions of the Original Credit Agreement,
certain of such Term Lenders have assigned a portion of their US Term B Loan,
the outstanding principal balance of which prior to giving effect thereto (after
giving effect to amortization and other payments made in accordance with the
Original Credit Agreement) is $15,000,000. On the Closing Date, the outstanding
principal amount of the US Term B Loan shall be increased to $40,000,000, and
the amount of each Term Lender's US Term B Loan Commitment after giving effect
to such increase is set forth on Annex I hereto. Except as provided in
Section 1.12, (i) the US Term B Loan shall be evidenced by one or more
promissory notes substantially in the form of Exhibit 1.1(c)(i)(2) (each a "US
Term B Note" and, collectively, the "US Term B Notes"), and (ii) US Borrower
shall execute and deliver the US Term B Notes to the applicable Term Lender,
provided that, if US Borrower executed and delivered a US Term B Note (as
defined in the Original Credit Agreement) (each an "Original US Term B Note") to
any Term Lender under the Original Credit Agreement, US Borrower shall not be
required to execute and deliver a US Term B Note to such Term Lender until such
Term Lender surrenders the Original US Term B Note issued to such Term Lender.
Each US Term B Note shall represent the obligation of US Borrower to pay the
applicable Term Lender's US Term B Loan Commitment, together with interest
thereon as prescribed in Section 1.5.

4

--------------------------------------------------------------------------------

        b.     The US Borrower shall repay the US Term B Loan in sixteen
(16) consecutive quarterly installments on the last day of January, April, July
and October of each year, commencing April 30, 2004, as follows:

Payment Dates


--------------------------------------------------------------------------------

  Installment
Amounts

--------------------------------------------------------------------------------

April 30, 2004   $ 100,000 July 31, 2004   $ 100,000 October 31, 2004   $
100,000 January 31, 2005   $ 100,000 April 30, 2005   $ 100,000 July 31, 2005  
$ 100,000 October 31, 2005   $ 100,000 January 31, 2006   $ 100,000 April 30,
2006   $ 100,000 July 31, 2006   $ 100,000 October 31, 2006   $ 100,000 January
31, 2007   $ 100,000 April 30, 2007   $ 100,000 July 31, 2007   $ 100,000
October 31, 2007   $ 100,000 January 31, 2008   $ 100,000

        The final installment shall be due on March 31, 2008 and shall be in the
amount of $38,400,000 or, if different, the remaining principal balance of the
US Term B Loan.

        c.     Notwithstanding Section 1.1(c)(i)(2)(b), the aggregate
outstanding principal balance of the US Term B Loan shall be due and payable in
full in immediately available funds on the Commitment Termination Date, if not
sooner paid in full. No payment with respect to the US Term B Loan may be
reborrowed.

        d.     Each payment of principal with respect to the US Term B Loan
shall be paid to Agent for the ratable benefit of each Term Lender making a US
Term B Loan, ratably in proportion to each such Term Lender's respective US Term
B Loan Commitment.

         (ii)  European Term Loan.

        (1)   Certain Term Lenders have made a term loan in Dollars
(collectively, the "European Term Loan") under the Original Credit Agreement. In
accordance with the provisions of the Original Credit Agreement, certain of such
Term Lenders have assigned a portion of their European Term Loan and as of the
Closing Date (after giving effect to amortization and other payments made in
accordance with the Original Credit Agreement), the amount of each Term Lender's
European Term Loan Commitment is set forth on Annex I hereto. Except as provided
in Section 1.12, (i) each such European Term Loan shall be evidenced by one or
more promissory notes substantially in the form of Exhibit 1.1(c)(ii) (each a
"European Term Note" and, collectively, the "European Term Notes"), and (ii) the
European Borrower shall execute and deliver the European Term Note to the
applicable Term Lender. Each European Term Note shall represent the obligation
of European Borrower to pay the applicable Term Lender's European Term Loan
Commitment, together with interest thereon as prescribed in Section 1.5.

5

--------------------------------------------------------------------------------

        (2)   European Borrower shall repay the European Term Loan in eleven
(11) consecutive quarterly installments on the last day of January, April, July
and October of each year, commencing October 31, 2003, as follows:

Payment Dates


--------------------------------------------------------------------------------

  Installment
Amounts

--------------------------------------------------------------------------------

October 31, 2003   $ 25,000 January 31, 2004   $ 25,000 April 30, 2004   $
25,000 July 31, 2004   $ 25,000 October 31, 2004   $ 25,000 January 31, 2005   $
25,000 April 30, 2005   $ 25,000 July 31, 2005   $ 25,000 October 31, 2005   $
25,000 January 31, 2006   $ 25,000 April 30, 2006   $ 25,000

        The final installment shall be due on May 14, 2006 and shall be in the
amount of $9,650,000 or, if different, the remaining principal balance of the
European Term Loan.

        (3)   Notwithstanding Section 1.1(c)(ii)(2), the aggregate outstanding
principal balance of the European Term Loan shall be due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full. No payment with respect to the European Term Loan may be
reborrowed.

        (iii)  Each payment of principal with respect to the European Term Loan
shall be paid to Agent for the ratable benefit of each Term Lender making a
European Term Loan, ratably in proportion to each such Term Lender's respective
European Term Loan Commitment.

        (d)    US Swing Line Facility.    

          (i)  Agent shall notify the Swing Line Lender upon Agent's receipt of
any Notice of US Revolving Credit Advance. Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time until the Commitment Termination Date advances of any Index Rate Loan in
Dollars (each, a "US Swing Line Advance") in accordance with any such notice.
The provisions of this Section 1.1(d)(i) shall not relieve Revolving Lenders of
their obligations to make US Revolving Credit Advances under Section 1.1(a)(i);
provided that if the Swing Line Lender makes a US Swing Line Advance pursuant to
any such notice, such US Swing Line Advance shall be in lieu of any US Revolving
Credit Advance that otherwise may be made by Revolving Lenders pursuant to such
notice. The aggregate amount of US Swing Line Advances outstanding shall not
exceed at any time the lesser of (A) the US Swing Line Commitment and (B) the US
Maximum Amount less the outstanding balance of the US Revolving Loan at such
time ("US Swing Line Availability"). Until the Commitment Termination Date, US
Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(d)(i). Each US Swing Line Advance shall be made pursuant to a Notice
of US Revolving Credit Advance delivered to Agent by US Borrower in accordance
with Section 1.1(a)(i). Any such notice must be given no later than 11:00 a.m.
(New York time) on the Business Day of the proposed US Swing Line Advance.
Unless the Swing Line Lender has received at least one Business Day's prior
written notice from (x) prior to the earlier of (i) the Subordinated Bond
Issuance, and (ii) a Successful Syndication, the Majority Lenders, and (y) at
any time thereafter the Requisite Lenders or the US Requisite Revolving Lenders,
instructing it not to make a US Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in

6

--------------------------------------------------------------------------------

Section 2.2, be entitled to fund that US Swing Line Advance, and to have each
Revolving Lender make US Revolving Credit Advances in accordance with
Section 1.1(d)(iii) or purchase participating interests in accordance with
Section 1.1(d)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the US Swing Line Loan shall constitute an Index Rate
Loan. US Borrower shall repay the aggregate outstanding principal amount of the
US Swing Line Loan upon demand therefore by Agent.

         (ii)  US Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the US Swing Line Commitment. Such note shall be in
the principal amount of the US Swing Line Commitment of the Swing Line Lender,
dated the Closing Date and substantially in the form of Exhibit 1.1(d)(ii) (each
a "US Swing Line Note" and, collectively, the "US Swing Line Notes"). The US
Swing Line Note shall represent the obligation of US Borrower to pay the amount
of the US Swing Line Commitment or, if less, the aggregate unpaid principal
amount of all US Swing Line Advances made to US Borrower together with interest
thereon as prescribed in Section 1.5. The entire unpaid balance of the US Swing
Line Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.

        (iii)  The Swing Line Lender may, at any time and from time to time in
its sole and absolute discretion, but not less frequently than weekly, on behalf
of US Borrower (and US Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf), request each Revolving Lender (including the
Swing Line Lender) to make a US Revolving Credit Advance to US Borrower (which
shall be an Index Rate Loan) in an amount equal to that Revolving Lender's Pro
Rata Share of the principal amount of the US Borrower's US Swing Line Loan (the
"US Refunded Swing Line Loan") outstanding on the date such notice is given.
Unless any of the events described in Sections 8.1(h) or 8.1(i) has occurred (in
which event the procedures of Section 1.1(d)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
US Revolving Credit Advance are then satisfied, each Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a US Revolving Credit Advance
on behalf of the Swing Line Lender prior to 3:00 p.m. (New York time) in
immediately available funds on the Business Day next succeeding the date that
notice is given. The proceeds of those US Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the US Refunded
Swing Line Loan of the US Borrower.

        (iv)  If, prior to refunding a US Swing Line Loan with a US Revolving
Credit Advance pursuant to Section 1.1(d)(iii), one of the events described in
Sections 8.1(h) or 8.1(i) has occurred, then, subject to the provisions of
Section 1.1(d)(v) below, each Revolving Lender shall, on the date such US
Revolving Credit Advance was to have been made for the benefit of the US
Borrower, purchase from the Swing Line Lender an undivided participation
interest in the US Swing Line Loan to US Borrower in an amount equal to its Pro
Rata Share of such US Swing Line Loan. Upon request, each Revolving Lender shall
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.

         (v)  Each Revolving Lender's obligation to make US Revolving Credit
Advances in accordance with Section 1.1(d)(iii) and to purchase participation
interests in accordance with Section 1.1(d)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender may have against the Swing Line Lender, US Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of any Default or
Event of Default; (C) any inability of US Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that no Revolving Lender

7

--------------------------------------------------------------------------------




shall have any obligation to make any US Revolving Credit Advances in accordance
with Section 1.1(d)(iii) or to purchase participation interests in accordance
with Section 1.1(d)(iv) in the event that the Swing Line Lender shall have been
instructed not to make a US Swing Line Advance in accordance with
Section 1.1(d)(i) prior to the date of any such US Swing Line Advance. If any
Revolving Lender does not make available to Agent or the Swing Line Lender, as
applicable, the amount required pursuant to Sections 1.1(d)(iii) or 1.1(d)(iv),
as the case may be, the Swing Line Lender shall be entitled to recover such
amount on demand from such Revolving Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full at the
Federal Funds Rate for the first two Business Days and at the Index Rate
thereafter.

        (e)    European Swing Line Facility.    

          (i)  Agent shall notify the Swing Line Lender upon Agent's receipt of
any Notice of European Revolving Credit Advance. Subject to the terms and
conditions hereof, the Swing Line Lender may, in its discretion, make available
from time to time until the Commitment Termination Date advances of any Index
Rate Loan in Dollars (each, a "European Swing Line Advance") in accordance with
any such notice. The provisions of this Section 1.1(e)(i) shall not relieve
Revolving Lenders of their obligations to make European Revolving Credit
Advances under Section 1.1(b)(i); provided that if the Swing Line Lender makes a
European Swing Line Advance pursuant to any such notice, such European Swing
Line Advance shall be in lieu of any European Revolving Credit Advance that
otherwise may be made by Revolving Lenders pursuant to such notice. The
aggregate amount of European Swing Line Advances outstanding shall not exceed at
any time the lesser of (A) the European Swing Line Commitment and (B) the
European Maximum Amount less the outstanding balance of the European Revolving
Loan at such time ("European Swing Line Availability"). Until the Commitment
Termination Date, European Borrower may from time to time borrow, repay and
reborrow under this Section 1.1(e)(i). Each European Swing Line Advance shall be
made pursuant to a Notice of European Revolving Credit Advance delivered to
Agent by European Borrower in accordance with Section 1.1(b)(i). Any such notice
must be given no later than 11:00 a.m. (New York time) on the Business Day of
the proposed European Swing Line Advance. Unless the Swing Line Lender has
received at least one Business Day's prior written notice from (x) prior to the
earlier of (i) the Subordinated Bond Issuance, and (ii) a Successful
Syndication, the Majority Lenders, and (y) at any time thereafter the Requisite
Lenders or the European Requisite Revolving Lenders, instructing it not to make
a European Swing Line Advance, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Section 2.2, be entitled to fund
that European Swing Line Advance, and to have each Revolving Lender make
European Revolving Credit Advances in accordance with Section 1.1(e)(iii) or
purchase participating interests in accordance with Section 1.1(e)(iv).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the European Swing Line Loan shall constitute an Index Rate Loan.
European Borrower shall repay the aggregate outstanding principal amount of the
European Swing Line Loan upon demand therefore by Agent.

         (ii)  European Borrower shall execute and deliver to the Swing Line
Lender a promissory note to evidence the European Swing Line Commitment. Such
note shall be in the principal amount of the European Swing Line Commitment of
the Swing Line Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(e)(ii) (each a "European Swing Line Note" and, collectively, the
"European Swing Line Notes"). The European Swing Line Note shall represent the
obligation of European Borrower to pay the amount of the European Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all European
Swing Line Advances made to European Borrower together with interest thereon as

8

--------------------------------------------------------------------------------




prescribed in Section 1.5. The entire unpaid balance of the European Swing Line
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.

        (iii)  The Swing Line Lender may, at any time and from time to time in
its sole and absolute discretion, but not less frequently than weekly, on behalf
of European Borrower (and European Borrower hereby irrevocably authorizes the
Swing Line Lender to so act on its behalf), request each Revolving Lender
(including the Swing Line Lender) to make a European Revolving Credit Advance to
European Borrower (which shall be an Index Rate Loan) in an amount equal to that
Revolving Lender's Pro Rata Share of the principal amount of the European
Borrower's European Swing Line Loan (the "European Refunded Swing Line Loan")
outstanding on the date such notice is given. Unless any of the events described
in Sections 8.1(h) or 8.1(i) has occurred (in which event the procedures of
Section 1.1(e)(iv) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a European Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a European Revolving Credit Advance on behalf of
the Swing Line Lender prior to 3:00 p.m. (New York time) in immediately
available funds on the Business Day next succeeding the date that notice is
given. The proceeds of those European Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the European
Refunded Swing Line Loan of the European Borrower.

        (iv)  If, prior to refunding a European Swing Line Loan with a European
Revolving Credit Advance pursuant to Section 1.1(e)(iii), one of the events
described in Sections 8.1(h) or 8.1(i) has occurred, then, subject to the
provisions of Section 1.1(e)(v) below, each Revolving Lender shall, on the date
such European Revolving Credit Advance was to have been made for the benefit of
the European Borrower, purchase from the Swing Line Lender an undivided
participation interest in the European Swing Line Loan to European Borrower in
an amount equal to its Pro Rata Share of such European Swing Line Loan. Upon
request, each Revolving Lender shall promptly transfer to the Swing Line Lender,
in immediately available funds, the amount of its participation interest.

         (v)  Each Revolving Lender's obligation to make European Revolving
Credit Advances in accordance with Section 1.1(e)(iii) and to purchase
participation interests in accordance with Section 1.1(e)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such
Revolving Lender may have against the Swing Line Lender, European Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
any Default or Event of Default; (C) any inability of European Borrower to
satisfy the conditions precedent to borrowing set forth in this Agreement at any
time; or (D) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing; provided that no Revolving Lender shall
have any obligation to make any European Revolving Credit Advances in accordance
with Section 1.1(e)(iii) or to purchase participation interests in accordance
with Section 1.1(e)(iv) in the event that the Swing Line Lender shall have been
instructed not to make a European Swing Line Advance in accordance with
Section 1.1(e)(i) prior to the date of any such European Swing Line Advance. If
any Revolving Lender does not make available to Agent or the Swing Line Lender,
as applicable, the amount required pursuant to Sections 1.1(e)(iii) or
1.1(e)(iv), as the case may be, the Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender, together with interest
thereon for each day from the date of non-payment until such amount is paid in
full at the Federal Funds Rate for the first two Business Days and at the Index
Rate thereafter.

9

--------------------------------------------------------------------------------




        (f)    Reliance on Notices; Appointment of Borrower
Representative.    Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of European Revolving Credit Advance,
Notice of Conversion/Continuation or similar notice believed by Agent to be
genuine. Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary. Each of US
Borrower and European Borrower hereby designates Innovations as its
representative and agent on its behalf for the purposes of giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of such Borrower under the Loan Documents. Borrower
Representative hereby accepts such appointment. Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each of US Borrower and European Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

        (g)    Loans Under Original Credit Agreement.    The Credit Parties
acknowledge and agree that, as of the Closing Date, (i) the outstanding
principal amount of the European Revolving Credit Advances under the Original
Credit Agreement equals $23,101,202.69, and that such European Revolving Credit
Advances are continued as European Revolving Credit Advances hereunder; (ii) the
outstanding principal amount of the US Term A Loan (as defined in the Original
Credit Agreement) under the Original Credit Agreement equals $17,500,000, and
that such US Term A Loan is included in and continued as a portion of the US
Term A Loan hereunder; (iii) the outstanding principal amount of the US Term B
Loan (as defined in the Original Credit Agreement) under the Original Credit
Agreement equals $15,000,000, and that such US Term B Loan is included in and
continued as a portion of the US Term B Loan hereunder; (iv) the outstanding
principal amount of the European Term Loan under the Original Credit Agreement
equals $9,925,000, and that such European Term Loan is continued as the European
Term Loan hereunder; and (v) Letters of Credit are outstanding under the
Original Credit Agreement having a stated amount of $0, and such Letters of
Credit are continued as Letters of Credit for the account of the European
Borrower hereunder. All US Term Loan Commitments, European Term Loan Commitments
and European Revolving Loan Commitments under the Original Credit Agreement
shall be assigned and re-allocated as of the date hereof among the US Term Loan
Commitments, European Term Loan Commitments and European Revolving Loan
Commitments hereunder, and after giving effect hereto, the Commitments are as
set forth on Annex I hereto. Notwithstanding anything set forth herein to the
contrary, in order to effect the continuation of the outstanding Loans
contemplated by the preceding sentence, the amount to be funded on the Closing
Date by each Lender hereunder in respect of its Commitments shall be reduced by
the principal amount of such Lender's Loans outstanding under the Original
Credit Agreement.

        1.2    Letters of Credit.    Subject to and in accordance with the terms
and conditions contained herein and in Annex B, Borrowers, shall have the right
to request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations.

        1.3    Prepayments.    

        (a)    Voluntary Prepayments; Reductions in Revolving Loan
Commitments.    Borrowers may at any time on at least 5 days' prior written
notice by Borrower Representative to Agent (i) voluntarily prepay all or part of
the Term Loans, and/or (ii) permanently reduce (but not terminate) the US
Revolving Loan Commitment or the European Revolving Loan Commitment; provided
that (A) any such prepayments or reductions shall be in a minimum amount of
$1,000,000 and equivalent multiples in

10

--------------------------------------------------------------------------------


excess thereof, (B) the US Revolving Loan Commitment or the European Revolving
Loan Commitment, as applicable, shall not be reduced to an amount less than
$5,000,000 unless the US Revolving Loan Commitment or the European Revolving
Loan Commitment, as applicable, is terminated in its entirety after payment of
the Term Loans in full in cash by the applicable Borrower, and (C) after giving
effect to such reductions, the applicable Borrower shall comply with
Section 1.3(b)(i). In addition, US Borrower or European Borrower, as the case
may be, may at any time on at least 10 days' prior written notice to Agent
terminate the US Revolving Loan Commitment or the European Revolving Loan
Commitment, as applicable; provided that upon such termination, all Loans and
other Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any voluntary prepayment and any reduction or
termination of the US Revolving Loan Commitment or the European Revolving Loan
Commitment must be accompanied by payment of the Fee required by Section 1.9(c),
if any, plus the payment of any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such reduction or termination of the US Revolving Loan
Commitment, US Borrower's right to request US Revolving Credit Advances, or
request that Letter of Credit Obligations be incurred on its behalf, or request
US Swing Line Advances, shall simultaneously be permanently reduced or
terminated, as the case may be, and there shall be a corresponding pro rata
reduction in the L/C Sublimit. Upon any such reduction or termination of the
European Revolving Loan Commitment, European Borrower's right to request
European Revolving Credit Advances, or request that Letter of Credit Obligations
be incurred on its behalf, or request European Swing Line Advances, shall
simultaneously be permanently reduced or terminated, as the case may be, and
there shall be a corresponding pro rata reduction in the L/C Sublimit. Each
notice of partial prepayment shall designate the Loans or other Obligations to
which such prepayment is to be applied; and provided, further, that any partial
prepayments of any Term Loan made by or on behalf of any Borrower shall be
applied pro rata to prepay the scheduled installments of such Borrower's Term
Loan.

        (b)    Mandatory Prepayments.    

          (i)  If at any time the aggregate outstanding balances of the US
Revolving Loan and the US Swing Line Loan exceeds the US Maximum Amount, US
Borrower shall immediately repay the aggregate outstanding US Revolving Credit
Advances to the extent required to eliminate such excess. If any such excess
remains after repayment in full of the aggregate outstanding US Revolving Credit
Advances, US Borrower shall provide cash collateral for the Letter of Credit
Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess. If at any time the aggregate outstanding balances of the
European Revolving Loan and the European Swing Line Loan exceed the European
Maximum Amount, European Borrower shall immediately repay the aggregate
outstanding European Revolving Credit Advances to the extent required to
eliminate such excess. If any such excess remains after repayment in full of the
aggregate outstanding European Revolving Credit Advances, European Borrower
shall provide cash collateral for the Letter of Credit Obligations in the manner
set forth in Annex B to the extent required to eliminate such excess.

         (ii)  Immediately upon receipt by any US Credit Party of proceeds of
any asset disposition (excluding proceeds of asset dispositions permitted by
Section 6.8(a)) or any sale of Stock of any Subsidiary of any US Credit Party
(other than any issuance or sale of Stock to any other Credit Party permitted by
Section 6.5(b), 6.8(d), 6.8(e)), Borrowers shall prepay the Loans in an amount
equal to all such proceeds, net of (A) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by such US Credit Party in connection therewith (in each
case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable to
holders of senior Liens (to the extent such Liens constitute Permitted
Encumbrances hereunder), if any, and (D) an

11

--------------------------------------------------------------------------------




appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c)(i).

        (iii)  Immediately upon receipt by any European Credit Party of proceeds
of any asset disposition (excluding proceeds of asset dispositions permitted by
Section 6.8(a)) or any sale of Stock of any Subsidiary of any European Credit
Party (other than any issuance or sale of Stock to any other Credit Party
permitted by Section 6.5(b), 6.8(d), 6.8(e)), Borrowers shall prepay the Loans
in an amount equal to all such proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such European Credit Party in
connection therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens (to the extent such Liens
constitute Permitted Encumbrances hereunder), if any, and (D) an appropriate
reserve for taxes in accordance with generally accepted accounting principles in
effect in the jurisdiction of organization of the applicable European Credit
Party in connection therewith. Any such prepayment shall be applied in
accordance with Section 1.3(c)(ii).

        (iv)  If any Credit Party issues Stock (other than any issuance of Stock
to any other Credit Party permitted by Section 6.5(b)), no later than the
Business Day following the date of receipt of the proceeds thereof, Borrowers
(in the case of an issuance by Innovations) or the issuing Credit Party shall
prepay the Loans in an amount equal to fifty percent (50%) of the cash proceeds
for any such issuance, net of underwriting discounts and commissions and other
reasonable costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with Section 1.3(c)(iii).

         (v)  If any Credit Party issues any Subordinated Debt (other than any
refinancing thereof to the extent permitted by Section 6.3(a)(vi)), no later
than the Business Day following the date of receipt of the cash proceeds
thereof, Borrowers (in the case of an issuance by Innovations) or the issuing
Credit Party shall prepay the Loans in an amount equal to one hundred percent
(100%) of the proceeds for any such issuance, net of commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Credit Party in connection
therewith (in each case, paid to non-Affiliates). Any such prepayment shall be
applied in accordance with Section 1.3(c)(iv).

        (vi)  Until the Termination Date, European Borrower shall prepay the
Obligations on the date that is 10 days after the earlier of (A) the date on
which the Credit Parties' annual audited Financial Statements for the
immediately preceding Fiscal Year, commencing with the Fiscal Year ending
December 31, 2004, are delivered pursuant to Annex E or (B) the date on which
such annual audited Financial Statements were required to be delivered pursuant
to Annex E, in an amount equal to (1) seventy-five percent (75%) of European
Excess Cash Flow for the immediately preceding Fiscal Year if the Total Leverage
Ratio for such Fiscal Year is equal to or greater than 3.25:1.0, and (2) fifty
percent (50%) of European Excess Cash Flow for the immediately preceding Fiscal
Year if the Total Leverage Ratio for such Fiscal Year is less than 3.25:1.0. Any
prepayments from European Excess Cash Flow paid pursuant to this clause (v)
shall be applied in accordance with Section 1.3(c)(v). Each such prepayment
shall be accompanied by a certificate signed by Borrower Representative's
Treasurer and Vice President, Finance, certifying the manner in which European
Excess Cash Flow and the resulting prepayment were calculated, which certificate
shall be in form and substance reasonably satisfactory to Agent.

       (vii)  Until the Termination Date, US Borrower shall prepay the
Obligations on the date that is 10 days after the earlier of (A) the date on
which the Credit Parties' annual audited Financial Statements for the
immediately preceding Fiscal Year, commencing with the Fiscal Year ending
December 31, 2004, are delivered pursuant to Annex E or (B) the date on which

12

--------------------------------------------------------------------------------




such annual audited Financial Statements were required to be delivered pursuant
to Annex E, in an amount equal to (1) seventy-five percent (75%) of US Excess
Cash Flow for the immediately preceding Fiscal Year if the Senior US Leverage
Ratio for such Fiscal Year is equal to or greater than 2.00:1.0, and (2) fifty
percent (50%) of US Excess Cash Flow for the immediately preceding Fiscal Year
if the Senior US Leverage Ratio for such Fiscal Year is less than 2.00:1.0. Any
prepayments from US Excess Cash Flow paid pursuant to this clause (vi) shall be
applied in accordance with Section 1.3(c)(vi). Each such prepayment shall be
accompanied by a certificate signed by US Borrower's Treasurer certifying the
manner in which US Excess Cash Flow and the resulting prepayment were
calculated, which certificate shall be in form and substance reasonably
satisfactory to Agent.

        (c)    Application of Certain Mandatory Prepayments.    

          (i)  Any prepayments pursuant to Section 1.3(b)(ii) above arising from
any asset disposition by, any prepayments pursuant to Section 5.4(c) arising
from any casualty or condemnation proceeds with respect to property of, any US
Credit Party, and any prepayments pursuant to Section 5.4(d), shall be made and
applied as follows: first, by US Borrower to prepay the scheduled principal
installments of the US Term Loan in inverse order of maturity until prepaid in
full; second, by European Borrower to prepay the scheduled principal
installments of the European Term Loan in inverse order of maturity until
prepaid in full; third, by US Borrower to prepay the principal balance of the US
Revolving Credit Advances until paid in full; fourth, by US Borrower to provide
cash collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf, until all such Letter of Credit Obligations
have been fully cash collateralized; fifth, by European Borrower to prepay the
principal balance of the European Revolving Credit Advances until paid in full;
sixth, by European Borrower to provide cash collateral in the manner set forth
in Annex B for any Letter of Credit Obligations incurred on its behalf, until
all such Letter of Credit Obligations have been fully cash collateralized; and
any excess shall be returned to Borrowers or to any other Person entitled
thereto under applicable law. None of the US Revolving Loan Commitments or the
European Revolving Loan Commitments shall be permanently reduced by the amount
of any such prepayments.

         (ii)  Any prepayments pursuant to Section 1.3(b)(iii) above arising
from any asset disposition by, and any prepayments pursuant to Section 5.4(c)
arising from any casualty or condemnation proceeds with respect to property of,
any European Credit Party shall be made and applied as follows: first, by
European Borrower to prepay the scheduled principal installments of the European
Term Loan in inverse order of maturity until prepaid in full; second, by
European Borrower to prepay the principal balance of the European Revolving
Credit Advances until paid in full; third, by European Borrower to provide cash
collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf until all such Letter of Credit Obligations
have been fully cash collateralized; and any excess shall be returned to
European Borrower or to any other Person entitled thereto under applicable law.
None of the European Revolving Loan Commitments shall be permanently reduced by
the amount of any such prepayments.

        (iii)  Any prepayments pursuant to Sections 1.3(b)(iv) above shall be
made and applied as follows: first, by US Borrower to prepay the scheduled
principal installments of the US Term Loan in inverse order of maturity until
prepaid in full; second, by European Borrower to prepay the scheduled principal
installments of the European Term Loan in inverse order of maturity until
prepaid in full; third, by US Borrower to prepay the principal balance of the US
Revolving Credit Advances until paid in full; fourth, by US Borrower to provide
cash collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf, until all such Letter of Credit Obligations
have been fully cash collateralized; fifth, by

13

--------------------------------------------------------------------------------




European Borrower to prepay the principal balance of the European Revolving
Credit Advances until paid in full; sixth, by European Borrower to provide cash
collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf, until all such Letter of Credit Obligations
have been fully cash collateralized; and any excess shall be returned to
Borrowers or to any other Person entitled thereto under applicable law. None of
the US Revolving Loan Commitments or the European Revolving Loan Commitments
shall be permanently reduced by the amount of any such prepayments.

        (iv)  Any prepayments pursuant to Sections 1.3(b)(v) above shall be made
and applied as follows: first, by US Borrower to prepay the scheduled principal
installments of the US Term Loan in inverse order of maturity until prepaid in
full; second, by European Borrower to prepay the scheduled principal
installments of the European Term Loan in inverse order of maturity until
prepaid in full; third, by US Borrower to prepay the principal balance of the US
Revolving Credit Advances until paid in full; fourth, by US Borrower to provide
cash collateral in the manner set forth in Annex B for any Letter of Credit
Obligations incurred on its behalf, until all such Letter of Credit Obligations
have been fully cash collateralized; fifth, by European Borrower to prepay the
principal balance of the European Revolving Credit Advances until paid in full;
sixth, by European Borrower to provide cash collateral in the manner set forth
in Annex B for any Letter of Credit Obligations incurred on its behalf, until
all such Letter of Credit Obligations have been fully cash collateralized; and
any excess shall be returned to Borrowers or to any other Person entitled
thereto under applicable law. None of the US Revolving Loan Commitments or the
European Revolving Loan Commitments shall be permanently reduced by the amount
of any such prepayments.

         (v)  Any prepayments pursuant to Sections 1.3(b)(vi) above shall be
made and applied as follows: first, by European Borrower to prepay the scheduled
principal installments of the European Term Loan pro rata until prepaid in full;
second, by European Borrower to prepay the principal balance of the European
Revolving Credit Advances until paid in full; third, by European Borrower to
provide cash collateral in the manner set forth in Annex B for any Letter of
Credit Obligations incurred on its behalf until all such Letter of Credit
Obligations have been fully cash collateralized; and any excess shall be
returned to European Borrower or to any other Person entitled thereto under
applicable law. None of the European Revolving Loan Commitments shall be
permanently reduced by the amount of any such prepayments.

        (vi)  Any prepayments pursuant to Sections 1.3(b)(vii) above shall be
made and applied as follows: first, by US Borrower to prepay the scheduled
principal installments of the US Term Loan pro rata until prepaid in full;
second, by European Borrower to prepay the scheduled principal installments of
the European Term Loan pro rata until prepaid in full; third, by US Borrower to
prepay the principal balance of the US Revolving Credit Advances until paid in
full; fourth, by US Borrower to provide cash collateral in the manner set forth
in Annex B for any Letter of Credit Obligations incurred on its behalf, until
all such Letter of Credit Obligations have been fully cash collateralized;
fifth, by European Borrower to prepay the principal balance of the European
Revolving Credit Advances until paid in full; sixth, by European Borrower to
provide cash collateral in the manner set forth in Annex B for any Letter of
Credit Obligations incurred on its behalf, until all such Letter of Credit
Obligations have been fully cash collateralized; and any excess shall be
returned to Borrowers or to any other Person entitled thereto under applicable
law.

       (vii)  Any prepayments required in this Section 1.3(c) shall be applied
first to the repayment of Index Rate Loans of the type of Loan required to be
prepaid and then to LIBOR Rate Loans. In the event any LIBOR Rate Loans are
required to be prepaid pursuant to this Section 1.3(c), payments may be made to
a cash collateral account held by Agent and applied to the Loans at the end of
the applicable LIBOR Period. Loans repaid with proceeds

14

--------------------------------------------------------------------------------




held in the cash collateral account shall not be deemed repaid until such
amounts are actually applied to the payment of the Loans.

        (d)    No Implied Consent.    Nothing in this Section 1.3 shall be
construed to constitute Agent's or any Lender's consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.

        1.4    Use of Proceeds.    Borrowers shall utilize the proceeds of the
Term Loans, the Revolving Loans and the Swing Line Advances solely for the
Acquisition, Permitted Acquisitions, other acquisitions consented to by
Requisite Lenders pursuant to Section 6.1, and for the financing of Borrowers'
ordinary working capital and general corporate needs. Disclosure Schedule (1.4)
contains a description of Borrowers' sources and uses of funds as of the Closing
Date, including Loans and Letter of Credit Obligations to be made or incurred on
that date, and a funds flow memorandum detailing how funds from each source are
to be transferred to particular uses.

        1.5    Interest and Applicable Margins.    

        (a)   Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates:
(i) with respect to the US Revolving Credit Advances, the Index Rate plus the
Applicable US Revolver Index Margin per annum or, at the election of US
Borrower, the applicable LIBOR Rate plus the Applicable US Revolver LIBOR Margin
per annum, based on the aggregate US Revolving Credit Advances outstanding from
time to time; (ii) with respect to the European Revolving Credit Advances, the
Index Rate plus the Applicable European Revolver Index Margin per annum or, at
the election of European Borrower, the applicable LIBOR Rate plus the Applicable
European Revolver LIBOR Margin per annum, based on the aggregate European
Revolving Credit Advances outstanding from time to time; (iii) with respect to
the US Term A Loan, the Index Rate plus the Applicable US Term A Loan Index
Margin per annum or, at the election of US Borrower, the applicable LIBOR Rate
plus the Applicable US Term A Loan LIBOR Margin per annum; (iv) with respect to
the US Term B Loan, the Index Rate plus the Applicable US Term B Loan Index
Margin per annum or, at the election of US Borrower, the applicable LIBOR Rate
plus the Applicable US Term B Loan LIBOR Margin per annum; (v) with respect to
the European Term Loan, the Index Rate plus the Applicable European Term Loan
Index Margin per annum or, at the election of European Borrower, the applicable
LIBOR Rate plus the Applicable European Term Loan LIBOR Margin per annum;
(vi) with respect to the US Swing Line Loan, the Index Rate plus the Applicable
US Revolver Index Margin per annum; and (vii) with respect to the European Swing
Line Loan, the Index Rate plus the Applicable European Revolver Index Margin per
annum.

15

--------------------------------------------------------------------------------


        The Applicable Margins will be as follows as of the Closing Date:

Applicable US Revolver Index Margin   2.75 %
Applicable US Revolver LIBOR Margin
 
4.00
%
Applicable European Revolver Index Margin
 
2.75
%
Applicable European Revolver LIBOR Margin
 
4.00
%
Applicable US Term A Loan Index Margin
 
2.75
%
Applicable US Term A Loan LIBOR Margin
 
4.00
%
Applicable US Term B Loan Index Margin
 
3.25
%
Applicable US Term B Loan LIBOR Margin
 
4.50
%
Applicable European Term Loan Index Margin
 
2.75
%
Applicable European Term Loan LIBOR Margin
 
4.00
%
Applicable L/C Margin
 
4.00
%

16

--------------------------------------------------------------------------------

        The Applicable L/C Margin, the Applicable US Revolver Index Margin, the
Applicable US Revolver LIBOR Margin, the Applicable European Revolver Index
Margin, the Applicable European Revolver LIBOR Margin, the Applicable European
Term Loan Index Margin, the Applicable European Term Loan LIBOR Margin, the
Applicable US Term A Loan Index Margin and the Applicable US Term A Loan LIBOR
Margin shall be adjusted (up or down) prospectively on a quarterly basis as
determined by Borrowers' consolidated financial performance, commencing with the
first day of the first calendar month that occurs more than 5 days after
delivery of Borrowers' quarterly Financial Statements to Lenders for the Fiscal
Quarter ending March 31, 2004. Adjustments in Applicable Margins shall be
determined by reference to the following grids:

If Total Leverage Ratio is:


--------------------------------------------------------------------------------

  Level of
Applicable Margins:

--------------------------------------------------------------------------------

< 2.25   Level I
< 2.75, but > 2.25
 
Level II
> 2.75
 
Level III

 
  Applicable Margins

--------------------------------------------------------------------------------

   
  Level I

--------------------------------------------------------------------------------

  Level II

--------------------------------------------------------------------------------

  Level III

--------------------------------------------------------------------------------

  Applicable US Revolver Index Margin   2.00 % 2.50 % 2.75 %
Applicable US Revolver LIBOR Margin
 
3.25
%
3.75
%
4.00
%
Applicable European Revolver Index Margin
 
2.00
%
2.50
%
2.75
%
Applicable European Revolver LIBOR Margin
 
3.25
%
3.75
%
4.00
%
Applicable US Term A Loan Index Margin
 
2.00
%
2.50
%
2.75
%
Applicable US Term A Loan LIBOR Margin
 
3.25
%
3.75
%
4.00
%
Applicable European Term Loan Index Margin
 
2.00
%
2.50
%
2.75
%
Applicable European Term Loan LIBOR Margin
 
3.25
%
3.75
%
4.00
%
Applicable L/C Margin
 
3.25
%
3.75
%
4.00
%

If any Event of Default has occurred and is continuing, the Applicable US
Revolver Index Margin, the Applicable US Revolver LIBOR Margin, the Applicable
European Revolver Index Margin and the Applicable European Revolver LIBOR Margin
shall be the highest level set forth in the foregoing grid until the next
Business Day following the earlier to occur of (A) the date on which such Event
of Default has been waived in accordance with Section 11.2 or (B) the date on
which the Chief Executive Officer and Treasurer and Vice President, Finance, of
Innovations shall have provided to Agent a certificate, in form and substance
satisfactory to Agent, certifying that such Event of Default has been cured.

        All adjustments in the Applicable Margins after March 31, 2004 shall be
implemented quarterly on a prospective basis, for each calendar month commencing
at least 5 days after the date of delivery to Lenders of the quarterly unaudited
or annual audited (as applicable) Financial Statements evidencing the need for
an adjustment. Failure to timely deliver such Financial Statements shall, in
addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If a Default or Event of Default has occurred and is continuing at
the time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the next Business Day following the earlier to
occur of (A) the date on which such Event of Default has been waived in
accordance with Section 11.2 or (B) the date on which the Chief Executive
Officer and Treasurer and Vice President,

17

--------------------------------------------------------------------------------


Finance, of Innovations shall have provided to Agent a certificate, in form and
substance satisfactory to Agent, certifying that such Event of Default has been
cured.

        (b)   If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

        (c)   All computations of interest on Index Rate Loans shall be made by
Agent on the basis of a 365-day year, in each case for the actual number of days
occurring in the period for which such interest and Fees are payable. All
computations of Fees calculated on a per annum basis and interest on LIBOR Rate
Loans shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest is
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrowers, absent manifest error.

        (d)   So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (h) or (i) or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder
("Default Rate"), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.

        (e)   Subject to the conditions precedent set forth in Section 2.2, the
applicable Borrower shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part
of outstanding Loans (other than any US Swing Line Loan or European Swing Line
Loan) from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an
Index Rate Loan, subject to payment of LIBOR breakage costs in accordance with
Section 1.13(b) if such conversion is made prior to the expiration of the LIBOR
Period applicable thereto, or (iv) continue all or any portion of any Loan
(other than any US Swing Line Loan or European Swing Line Loan) as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of such amount. Any such election must be made
by 11:00 a.m. (New York time) on the 3rd Business Day prior to (1) the date of
any proposed Revolving Credit Advance which is to bear interest at the LIBOR
Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be
continued as such, or (3) the date on which the applicable Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
such Borrower in such election. If no election is received with respect to a
LIBOR Loan by 11:00 a.m. (New York time) on the 3rd Business Day prior to the
end of the LIBOR Period with respect thereto (or if a Default or an Event of
Default has occurred and is continuing or if the additional conditions precedent
set forth in Section 2.2 shall not have been satisfied), that LIBOR Loan shall
be converted to an Index Rate Loan at the end of its LIBOR Period. The
applicable Borrower must make such election by notice to Agent in writing, by
telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a "Notice of
Conversion/Continuation") in the form of Exhibit 1.5(e).

        (f)    Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest

18

--------------------------------------------------------------------------------


rate of interest permissible under law (the "Maximum Lawful Rate"), then so long
as the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest rate payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement. Thereafter, interest hereunder shall be paid at the
rate(s) of interest and in the manner provided in Sections 1.5(a) through (e),
unless and until the rate of interest again exceeds the Maximum Lawful Rate, and
at that time this paragraph shall again apply. In no event shall the total
interest received by any Lender pursuant to the terms hereof exceed the amount
that such Lender could lawfully have received had the interest due hereunder
been calculated for the full term hereof at the Maximum Lawful Rate. If the
Maximum Lawful Rate is calculated pursuant to this paragraph, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrowers or as a
court of competent jurisdiction may otherwise order.

        1.6    Intentionally Omitted.    

        1.7    Intentionally Omitted.    

        1.8    Cash Management Systems.    The Credit Parties have established,
and will maintain until the Termination Date, the cash management systems
described in Annex C (the "Cash Management Systems").

        1.9    Fees.    

        (a)   Borrowers shall pay to GE Capital the Fees specified in the GE
Capital Fee Letter in the amounts, and at the times, specified for payment
therein.

        (b)   Prior to the occurrence of the Subordinated Bond Issuance, as
additional compensation for the Revolving Lenders, US Borrower shall pay to
Agent, for the ratable benefit of such Revolving Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee calculated on the average daily
Unutilized US Amount for such month at the rate of 0.50% per annum. On and after
the occurrence of the Subordinated Bond Issuance, as additional compensation for
the Revolving Lenders, US Borrower shall pay to Agent, for the ratable benefit
of such Revolving Lenders, in arrears, on the first Business Day of each month
prior to the Commitment Termination Date and on the Commitment Termination Date,
a Fee calculated on the average daily Unutilized US Amount for such month at the
rate per annum set forth in the table below:

If Unutilized US Amount is:


--------------------------------------------------------------------------------

  Fee:

--------------------------------------------------------------------------------

> 50% of the US Maximum Amount   0.50% of the Unutilized Amount
< 50% of the US Maximum Amount
 
0.375% of the Unutilized Amount

        (c)   Prior to the occurrence of the Subordinated Bond Issuance, as
additional compensation for the Revolving Lenders, European Borrower shall pay
to Agent, for the ratable benefit of such Revolving Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee calculated on the average daily
Unutilized European Amount for such month at the rate of 0.50% per annum. On and
after the

19

--------------------------------------------------------------------------------


occurrence of the Subordinated Bond Issuance, as additional compensation for the
Revolving Lenders, European Borrower shall pay to Agent, for the ratable benefit
of such Revolving Lenders, in arrears, on the first Business Day of each month
prior to the Commitment Termination Date and on the Commitment Termination Date,
a Fee calculated on the average daily Unutilized European Amount for such month
at the rate per annum set forth in the table below:

If Unutilized European Amount is:


--------------------------------------------------------------------------------

  Fee:

--------------------------------------------------------------------------------

   
> 50% of the European Maximum Amount   0.50% of the Unutilized Amount    
< 50% of the European Maximum Amount
 
0.375% of the Unutilized Amount
 
 

        (d)   The applicable Borrower shall pay to Agent, for the ratable
benefit of Revolving Lenders, the Letter of Credit Fee as provided in Annex B.

        (e)   Borrowers shall pay the Fees specified in the Proposal Letter to
the Persons, in the amounts and at the times specified for payment therein.

        1.10    Receipt of Payments.    Borrowers shall make each payment of
principal, interest, Fees or other amounts due under this Agreement or any of
the other Loan Documents not later than 2:00 p.m. (New York time) on the day
when due in immediately available funds in Dollars to the Collection Account
without setoff, counterclaim or deduction of any kind. For purposes of computing
interest and Fees as of any date, all payments shall be deemed received on the
Business Day on which immediately available funds therefor are received in the
Collection Account prior to 2:00 p.m. New York time. Payments received after
2:00 p.m. New York time on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day.

        1.11    Application and Allocation of Payments.    

        (a)   So long as no Default or Event of Default has occurred and is
continuing, (i) payments matching specific scheduled payments then due shall be
applied to those scheduled payments; (ii) voluntary prepayments shall be applied
as determined by the applicable Borrower and directed by Borrower
Representative, subject to the provisions of Section 1.3(a); and (iii) mandatory
prepayments shall be applied as set forth in Sections 1.3(b) and (c). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when a Default or Event of
Default has occurred and is continuing or following the Commitment Termination
Date, each Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of such Borrower,
and each Borrower hereby irrevocably agrees that Agent shall have the continuing
exclusive right to apply any and all such payments against the Obligations of
Borrowers as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records. The Borrowers
acknowledge and agree that, in the absence of a specific determination by Agent
with respect thereto, payments shall be applied to amounts then due and payable
in the following order: (1) to Fees and Agent's expenses reimbursable hereunder;
(2) to interest on the US Swing Line Loans and European Swing Line Loans,
ratably in proportion to the interest accrued as to each such Loan; (3) to
principal payments on the US Swing Line Loans and European Swing Line Loans;
(4) to interest on the other Loans, ratably in proportion to the interest
accrued as to each Loan; (5) to principal payments on the other Loans; (6) to
provide cash collateral for Letter of Credit Obligations in the manner described
in Annex B, and (7) to all other Obligations, including expenses of Lenders to
the extent reimbursable under Section 11.3.

        (b)   Agent is authorized to, and at its sole election may, charge to
the applicable US Revolving Loan balance on behalf of US Borrower and cause to
be paid all Fees, expenses, Charges, costs

20

--------------------------------------------------------------------------------


(including insurance premiums in accordance with Section 5.4(a)) and interest
and principal, other than principal of such US Revolving Loan, owing by US
Borrower under this Agreement or any of the other Loan Documents if and to the
extent US Borrower fails to pay promptly any such amounts as and when due. Agent
shall use reasonable efforts to provide Borrower Representative with notice
prior to charging such amounts but failure to do so shall not effect its rights
to so charge. At Agent's option and to the extent permitted by law, any charges
so made shall constitute part of the applicable US Revolving Loan hereunder.

        (c)   Agent is authorized to, and at its sole election may, charge to
the applicable European Revolving Loan balance on behalf of European Borrower
and cause to be paid all Fees, expenses, Charges, costs (including insurance
premiums in accordance with Section 5.4(a)) and interest and principal, other
than principal of such European Revolving Loan, owing by European Borrower under
this Agreement or any of the other Loan Documents if and to the extent European
Borrower fails to pay promptly any such amounts as and when due. Agent shall use
reasonable efforts to provide Borrower Representative with notice prior to
charging such amounts but failure to do so shall not effect its rights to so
charge. At Agent's option and to the extent permitted by law, any charges so
made shall constitute part of the applicable European Revolving Loan hereunder.

        (d)   Upon the exercise of any rights and remedies by Agent under any of
the Loan Documents with respect to Collateral pledged by any US Credit Party to
secure the Obligations of the US Credit Parties after an Event of Default shall
have occurred and be continuing, any and all Proceeds received by Agent pursuant
to any of the Loan Documents with respect to such Collateral shall be applied
and distributed by Agent in the following order: (i) to Fees and expenses of the
Agent reimbursable hereunder that have been allocated to the US Credit Parties
as determined by Agent; (ii) to interest on the US Revolving Loan and the US
Term Loan ratably in proportion to interest accrued thereon; (iii) to principal
of the US Revolving Loan and the US Term Loan; (iv) to all other Obligations of
the US Credit Parties to the Lenders to the extent reimbursable under
Section 11.3; (v) to interest on the European Revolving Loan and the European
Term Loan ratably in proportion to interest accrued thereon; (vi) to principal
of the European Revolving Loan and the European Term Loan ratably in proportion
to the outstanding principal amounts thereof; (vii) to all other Obligations of
the European Credit Parties to the Lenders to the extent reimbursable under
Section 11.3; and (viii) to the US Borrower or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

        (e)   Upon the exercise of any rights and remedies by Agent under any of
the Loan Documents with respect to Collateral pledged by any European Credit
Party to secure the Obligations of the European Credit Parties after an Event of
Default shall have occurred and be continuing, any and all Proceeds received by
Agent pursuant to any of the Loan Documents with respect to such Collateral
shall be applied and distributed by Agent in the following order: (i) to Fees
and expenses of the Agent reimbursable hereunder that have been allocated to the
European Credit Parties as determined by Agent; (ii) to interest on the European
Revolving Loan and the European Term Loan, ratably in proportion to the accrued
interest thereon; (iii) to principal payments on the European Revolving Loan and
the European Term Loan, ratably in proportion to the outstanding amounts
thereof; (iv) to all other Obligations of the European Lenders to the extent
reimbursable under Section 11.3; (v) subject to Section 5.11 to the extent such
European Credit Party has guaranteed or secured the payment of the US Revolving
Loan and the US Term Loan, (x) to interest on the US Revolving Loan and the US
Term Loan, ratably in proportion to the accrued interest thereon, (y) then to
the principal of the US Revolving Loan and the US Term Loan, ratably in
proportion to the outstanding amounts thereof, and (z) then to all other
obligations of the US Credit Parties to the Lenders to the extent reimbursed
under Section 11.3; and (vi) to the European Borrower or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

21

--------------------------------------------------------------------------------


        (f)    All payments with respect to or on account of the US Term Loan,
except payments matching specific scheduled payments thereof, shall be made to
the US Term A Loan and US Term B Loan on a pro rata basis.

        1.12    Loan Account and Accounting.    Agent shall maintain a loan
account (the "Loan Account") on its books to record: all Advances and the Term
Loans, all payments made by Borrowers, and all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Account shall be made in accordance with Agent's
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on Agent's most recent printout or other written
statement, shall, absent manifest error, be presumptive evidence of the amounts
due and owing to Agent and Lenders by each Borrower; provided that any failure
to so record or any error in so recording shall not limit or otherwise affect
any Borrower's duty to pay the Obligations. Agent shall render to Borrower
Representative a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account as to each Borrower for the
immediately preceding month. Unless Borrower Representative notifies Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection), within 30 days after the date thereof, each and every
such accounting shall (absent manifest error) be deemed final, binding and
conclusive on Borrowers in all respects as to all matters reflected therein.
Only those items expressly objected to in such notice shall be deemed to be
disputed by Borrowers. Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.

        1.13    Indemnity.    

        (a)   Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person's respective officers, directors,
employees, attorneys, agents and representatives (each, an "Indemnified
Person"), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys' fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, "Indemnified Liabilities"); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person's gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

        (b)   To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any

22

--------------------------------------------------------------------------------


Borrower shall refuse to accept any borrowing of, or shall request a termination
of, any borrowing of, conversion into or continuation of, LIBOR Loans after such
Borrower has given notice requesting the same in accordance herewith; or
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after such
Borrower has given a notice thereof in accordance herewith, the applicable
Borrower shall indemnify and hold harmless each Lender from and against all
losses, costs and expenses resulting from or arising from any of the foregoing.
Such indemnification shall include any loss (including loss of margin) or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation in reasonable detail of all amounts payable pursuant to this
Section 1.13(b), and such calculation shall be binding on the parties hereto
unless Borrower Representative shall object in writing within 10 Business Days
of receipt thereof, specifying the basis for such objection in detail.

        1.14    Access.    Each Credit Party that is a party hereto shall,
during normal business hours, from time to time upon three Business Days' prior
notice by Agent to Borrower Representative (or, if a Default or an Event of
Default shall have occurred and be continuing, upon same-day notice by Agent to
Borrower Representative), as frequently as Agent determines to be appropriate
but in no event more often than twice in any period of twelve (12) consecutive
months unless a Default or Event of Default shall have occurred and be
continuing: (a) provide Agent and any of its officers, employees and agents
access to its properties, facilities, advisors and employees (including
officers) of each Credit Party and to the Collateral; (b) permit Agent, and any
of its officers, employees and agents, to inspect, audit and make extracts from
any Credit Party's books and records; and (c) permit Agent, and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of the Accounts, Inventory and other Collateral of any Credit Party.
If a Default or Event of Default has occurred and is continuing or if access is
necessary to preserve or protect the Collateral as determined by Agent, each
such Credit Party shall provide such access to Agent and to each Lender at all
times and without advance notice. Furthermore, so long as any Event of Default
has occurred and is continuing, Credit Parties shall provide Agent and each
Lender with access to their suppliers and customers. Each Credit Party shall
make available to Agent and its counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records that Agent may
reasonably request. Each Credit Party shall deliver any document or instrument
necessary for Agent, as it may from time to time reasonably request, to obtain
records from any service bureau or other Person that maintains records for such
Credit Party, and shall maintain duplicate material records or supporting
documentation on media, including computer tapes and discs owned by such Credit
Party. Agent will give Lenders at least 5 days' prior written notice of
regularly scheduled audits. Representatives of other Lenders may accompany
Agent's representatives on regularly scheduled audits.

        1.15    Taxes.    

        (a)   Except as required by law, any and all payments by each Borrower
hereunder or under the Notes shall be made, in accordance with this
Section 1.15, free and clear of and without deduction for any and all present or
future Taxes. If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under the Notes, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 1.15) Agent or Lenders, as applicable, receive

23

--------------------------------------------------------------------------------


an amount equal to the sum they would have received had no such deductions been
made, (ii) such Borrower shall make such deductions, and (iii) such Borrower
shall pay the full amount deducted to the relevant taxing or other authority in
accordance with applicable law. Within 30 days after the date of any payment of
Taxes, Borrower Representative shall furnish to Agent the original or a
certified copy of a receipt evidencing payment thereof. Agent and Lenders shall
not be obligated to return or refund any amounts received pursuant to this
Section 1.15.

        (b)   Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and, within 10 days of demand therefor, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

        (c)   Each Lender organized under the laws of a jurisdiction outside the
United States of America (a "Foreign Lender") as to which payments to be made
under this Agreement or under the Notes are exempt from United States'
withholding tax under an applicable statute or tax treaty shall provide to
Borrower Representative and Agent a properly completed and executed IRS
Form W-8ECI or Form W-8BEN or other applicable form, certificate or document
prescribed by the IRS or the United States of America certifying as to such
Foreign Lender's entitlement to such exemption (a "Certificate of Exemption").
Any foreign Person that seeks to become a Lender under this Agreement shall
provide a Certificate of Exemption to Borrower Representative and Agent prior to
becoming a Lender hereunder. No foreign Person may become a Lender hereunder if
such Person fails to deliver a Certificate of Exemption in advance of becoming a
Lender.

        1.16    Capital Adequacy; Increased Costs; Illegality.    

        (a)   If any Lender shall have determined in good faith that any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender's capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof in
reasonable detail submitted by such Lender to Borrower Representative and to
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.

        (b)   If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to Agent), pay to Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost in reasonable detail,
submitted to Borrower Representative and to Agent by such Lender, shall be
conclusive and binding on Borrowers for all purposes, absent manifest error.
Each Lender agrees that, as promptly as practicable after it becomes aware of
any circumstances referred to above which would result in any such increased
cost, the affected Lender shall, to the extent not inconsistent with such
Lender's internal policies of general application, use reasonable commercial

24

--------------------------------------------------------------------------------


efforts to minimize costs and expenses incurred by it and payable to it by
Borrowers pursuant to this Section 1.16(b).

        (c)   Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender's
good faith opinion, adversely affecting it or its Loans or the income obtained
therefrom, on notice thereof and demand therefor by such Lender to Borrower
Representative through Agent, (i) the obligation of such Lender to agree to make
or to make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) each Borrower shall forthwith prepay in full all outstanding LIBOR Loans
owing by such Borrower to such Lender, together with interest accrued thereon,
unless Borrower Representative on behalf of such Borrower, within 5 Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.

        (d)   Within 15 days after receipt by Borrower Representative of written
notice and demand from any Lender (an "Affected Lender") for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers' expense, a
replacement Lender ("Replacement Lender") for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within 90 days following notice of their intention to do
so, the Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers' notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within 90 days thereafter, Borrowers' rights under this
Section 1.16(d) shall terminate and Borrowers shall promptly pay all increased
costs or additional amounts demanded by such Affected Lender pursuant to
Sections 1.15(a), 1.16(a) and 1.16(b).

        1.17    Single Loan.    The US Term Loan, the US Revolving Loan and all
of the other Obligations of US Borrower arising under this Agreement and the
other Loan Documents shall constitute one general obligation of US Borrower
secured, until the Termination Date, by the Collateral pledged by the US Credit
Parties to secure such Obligations pursuant to the Collateral Documents. All
Loans to European Borrower and all of the other Obligations of European Borrower
arising under this Agreement and the other Loan Documents shall constitute one
general obligation of European Borrower secured, until the Termination Date, by
all of the Collateral pursuant to the Collateral Documents.

        1.18    Limitations on Obligations of European Credit
Parties.    Notwithstanding anything set forth in this Agreement or any other
Loan Documents to the contrary, other than as may be required by Section 5.11,
no European Credit Party shall at any time be liable for any portion of the
principal of the US Term Loan, the US Revolving Loan or any interest thereon or
Fees or in respect of Indemnified Liabilities payable with respect thereto (and
the US Credit Parties are solely liable for such Obligations), and no assets of
any European Credit Party shall at any time serve, directly or indirectly, as
security for any portion of the principal of the US Term Loan, the US Revolving
Loan or any interest thereon or any Fees or in respect of Indemnified
Liabilities payable with respect thereto.

25

--------------------------------------------------------------------------------

2.     CONDITIONS PRECEDENT

        2.1    Conditions to the Initial Loans.    No Lender shall be obligated
to enter into this Agreement, to make any Loan or incur any Letter of Credit
Obligations on the Closing Date, or to take, fulfill, or perform any other
action hereunder, until the following conditions have been satisfied or provided
for in a manner satisfactory to Agent, or waived in writing by Agent and
Lenders:

        (a)    Credit Agreement; Loan Documents.    This Agreement or
counterparts hereof shall have been duly executed by, and delivered to,
Borrowers, each other Credit Party, Agent and Requisite Lenders; and Agent shall
have received such documents, instruments, agreements and legal opinions as
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including all those listed in
the Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agent.

        (b)    Intentionally omitted.    

        (c)    Approvals.    Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer's certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required.

        (d)    Payment of Fees.    Borrowers shall have (i) paid the Fees
required to be paid on the Closing Date in the respective amounts specified in
Section 1.9 (including the Fees specified in the GE Capital Fee Letter and the
Proposal Letter), and (ii) reimbursed Agent for all fees, costs and expenses
(including, without limitation, reasonable legal fees and expenses) of closing
presented as of the Closing Date.

        (e)    Capital Structure: Other Indebtedness.    The capital structure
of each Credit Party and the terms and conditions of all Indebtedness of each
Credit Party after giving effect to the Acquisition, shall be acceptable to
Agent in its sole discretion.

        (f)    Due Diligence.    Agent and Co-Syndication Agents shall have
completed their business and legal due diligence with respect to the Acquisition
with results reasonably satisfactory to Agent and Co-Syndication Agents.

        (g)    Consummation of Related Transactions.    Agent shall have
received fully executed copies of the Acquisition Agreement and each of the
Related Transactions Documents, each of which shall be in form and substance
reasonably satisfactory to Agent and its counsel and Lenders. The Acquisition
and the other Related Transactions shall have been consummated (simultaneously
with the Loans made on the Closing Date) in accordance with the terms of the
Acquisition Agreement and the other Related Transactions Documents.

        The aggregate purchase price for the Acquisition shall consist of not
more than (a) aggregate cash consideration equal to $55,000,000 plus aggregate
fees and closing costs (including those payable to Agent and Lenders) which
shall not exceed $5,500,000, and (b) 1,550,933 shares of common stock of
Innovations.

        (h)    LTM EBITDA; Senior Consolidated Leverage Ratio; Total Leverage
Ratio.    The Credit Parties shall have LTM EBITDA, after giving effect to the
Acquisition, calculated on a consolidated basis for the twelve-month period
ended June 30, 2003 of not less than $50,000,000. The US Credit Parties shall
have LTM EBITDA, after giving effect to the Acquisition, calculated on a
consolidated basis for the twelve-month period ended June 30, 2003 of not less
than $30,000,000. The Credit Parties shall have a Senior Consolidated Leverage
Ratio and Total Leverage Ratio, after giving effect to the Acquisition

26

--------------------------------------------------------------------------------


and the borrowings hereunder on the Closing Date, calculated on a consolidated
basis for the twelve-month period ended June 30, 2003 of not more than 2.30:1.00
and 3.00:1.00, respectively. The US Borrower shall have a Senior US Leverage
Ratio, after giving effect to the Acquisition, calculated on a consolidated
basis for the twelve-month period ended June 30, 2003 of not more than
3.20:1.00.

        (i)    Sales and Distribution Agreements; Letters of Intent.    Agent
shall have received a fully executed copy of (A) each sales and distribution
agreement among Subsidiaries of Innovations in effect on the Closing Date, each
of which shall be in form and substance reasonably satisfactory to Agent, and
(B) letters of intent between Subsidiaries of Innovations acceptable to Agent
pursuant to which such parties covenant and agree to enter into sales and
distribution agreements no less favorable to the distributor (unless consented
to by Agent) than the form of agreement delivered pursuant to clause (A) above.

        (j)    Minimum Cash.    Agent shall have received evidence reasonably
satisfactory to it that the Credit Parties, on a consolidated basis, shall have
available cash of at least $10,000,000 on the Closing Date.

        2.2    Further Conditions to Each Loan.    Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if,
as of the date thereof:

        (a)   any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date and except for changes therein expressly permitted or expressly
contemplated by this Agreement, and Agent, Majority Lenders, US Requisite
Revolving Lenders (with respect to any US Revolving Credit Advance, converting
or continuing any US Revolving Loan as a LIBOR Loan or incurring any Letter of
Credit Obligation on behalf of US Borrower), European Requisite Revolving
Lenders (with respect to any European Revolving Credit Advance, converting or
continuing any European Revolving Loan as a LIBOR Loan or incurring any Letter
of Credit Obligation on behalf of European Borrower), Requisite Term Lenders
(with respect to any Term Loan or the conversion or continuation of any Term
Loan as a LIBOR Loan), or Requisite Lenders have determined not to make such
Advance, convert or continue any Loan as a LIBOR Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;

        (b)   any event or circumstance having a Material Adverse Effect has
occurred since the date hereof as determined by the Agent, Majority Lenders, US
Requisite Revolving Lenders, European Requisite Revolving Lenders or Requisite
Lenders and Agent, Majority Lenders, US Requisite Revolving Lenders (with
respect to any US Revolving Credit Advance, converting or continuing any US
Revolving Loan as a LIBOR Loan or incurring any Letter of Credit Obligation on
behalf of US Borrower), European Requisite Revolving Lenders (with respect to
any European Revolving Credit Advance, converting or continuing any European
Revolving Loan as a LIBOR Loan or incurring any Letter of Credit Obligation on
behalf of European Borrower), Requisite Term Lenders (with respect to any Term
Loan or the conversion or continuation of any Term Loan as a LIBOR Loan), or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or incur such Letter of Credit Obligation as a result
of the fact that such event or circumstance has occurred;

        (c)   any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation), and Agent, Majority Lenders, US Requisite Revolving
Lenders (with respect to any US Revolving Credit Advance, converting or
continuing any US Revolving Loan as a LIBOR Loan or incurring any Letter of
Credit Obligation on behalf of US Borrower), European Requisite Revolving
Lenders (with respect to any European Revolving Credit Advance, converting or
continuing any European Revolving Loan as a

27

--------------------------------------------------------------------------------


LIBOR Loan or incurring any Letter of Credit Obligation on behalf of European
Borrower), Requisite Term Lenders (with respect to any Term Loan or the
conversion or continuation of any Term Loan as a LIBOR Loan), or Requisite
Lenders shall have determined not to make such Advance, convert or continue any
Loan as a LIBOR Loan or incur any Letter of Credit Obligation as a result of
that Default or Event of Default; or

        (d)   after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), (i) the outstanding principal amount of the
aggregate US Revolving Loan would exceed the US Maximum Amount, in each case,
less the then outstanding principal amount of the US Swing Line Loan, or
(ii) the outstanding principal amount of the aggregate European Revolving Loan
would exceed the European Maximum Amount, in each case, less the then
outstanding principal amount of the European Swing Line Loan.

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by the Credit
Parties of the granting and continuance of Agent's Liens, on behalf of itself
and Lenders, pursuant to the Collateral Documents.

3.     REPRESENTATIONS AND WARRANTIES

        To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties, after giving effect to the
Acquisition, to Agent and each Lender with respect to all Credit Parties, each
and all of which shall survive the execution and delivery of this Agreement.

        3.1    Corporate Existence; Compliance with Law.    

        (a)   Each Credit Party (i) is a corporation, limited liability company
or limited partnership duly organized, validly existing and in good standing (or
the foreign equivalent thereof, if any) under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (ii) is duly qualified to conduct business and is in good standing (or
the foreign equivalent thereof, if any) in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect; (iii) has the requisite
corporate, company or partnership power and corporate, company or partnership
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be conducted;
(iv) subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (v) is in compliance with its charter and bylaws or
equivalent constitutive documents or partnership or operating agreement, as
applicable; and (vi) subject to specific representations set forth herein
regarding ERISA or a Foreign Government Scheme or Arrangement, as applicable,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

        (b)   Without limiting the generality of Section 3.1 or any other
representation or warranty made herein, each Credit Party and each of the
facilities operated by such Credit Party and, to such Credit Party's knowledge,
each of such Credit Party's licensed employees and contractors (other than
contracted agencies), if any, in the exercise of their respective duties on
behalf of such Credit Party or any such facilities, is in compliance with all
applicable statutes, laws, ordinances, rules and regulations

28

--------------------------------------------------------------------------------

of any federal, state or local governmental authority with respect to regulatory
matters primarily relating to patient healthcare and/or patient healthcare
information, including without limitation the HIPAA (collectively, "Healthcare
Laws"), except where the failure to comply could not reasonably be expected to
have a Material Adverse Effect. Each Credit Party has maintained in all material
respects all records required to be maintained by any governmental agency or
authority or otherwise under the Healthcare Laws and, to the knowledge of such
Credit Party, there are no presently existing circumstances which could
reasonably be expected to result in material violations of the Healthcare Laws.
Each Credit Party and its Affiliates and, to the knowledge of such Credit Party,
the owners of the facilities and other businesses managed by such Credit Party
or its Affiliates, if any, have such permits, licenses, franchises, certificates
and other approvals or authorizations of governmental or regulatory authorities
as are necessary under applicable law to own their respective properties and to
conduct their respective business (including without limitation such permits as
are required under such Healthcare Laws), except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.

        (c)   None of the Credit Parties is a "covered entity" within the
meaning of HIPAA and none of the Credit Parties and/or its business and
operations are subject to or covered by the so-called "Administrative
Simplification" provisions of HIPAA.

        3.2    Executive Offices, Collateral Locations, FEIN.    As of the
Closing Date, the current location of each Credit Party's chief executive office
and the warehouses and premises at which any Collateral is located are set forth
in Disclosure Schedule (3.2), and none of such locations has changed within the
12 months preceding the Closing Date. In addition, Disclosure Schedule (3.2)
lists the federal employer identification number or other organizational number
set forth on its organizational documents of each Credit Party taxable in the
United States of America.

        3.3    Corporate Power, Authorization, Enforceable Obligations.    The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein:
(a) are within such Person's corporate, company or partnership power; (b) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action; (c) do not contravene any provision of such Person's
charter, bylaws or equivalent constitutive documents or partnership or operating
agreement, as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Agent, on behalf of itself
and Lenders, pursuant to the Loan Documents; and (g) do not require the consent
or approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(c), all of which will have been duly obtained, made
or complied with prior to the Closing Date. Each of the Loan Documents shall be
duly executed and delivered by each Credit Party that is a party thereto and
each such Loan Document shall constitute a legal, valid and binding obligation
of such Credit Party enforceable against it in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency or other laws affecting
creditors' rights generally.

        3.4    Financial Statements and Projections.    Except for the
Projections, all Financial Statements concerning the Reporting Credit Parties
that are referred to below have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and normal year-end audit adjustments) and present fairly in all
material respects the financial position of the Persons covered thereby as at
the dates thereof and the results of their operations and cash flows for the
periods then ended.

29

--------------------------------------------------------------------------------


        (a)    Financial Statements.    The following Financial Statements
attached hereto as Disclosure Schedule (3.4(a)) have been delivered on the date
hereof:

          (i)  The audited consolidated balance sheets at December 31, 2002 and
the related statements of income and cash flows of Innovations for the Fiscal
Year then ended, certified by Ernst & Young LLP.

         (ii)  The unaudited balance sheet at June 30, 2003 and the related
statement of income and cash flows of Innovations for the Fiscal Quarter then
ended, each of which shall have been reviewed by BDO Seidman as provided in
Statement on Auditing Standards No. 71.

        (b)    Pro Forma.    The Pro Forma delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(b)) was prepared by Innovations
giving pro forma effect to the Related Transactions, was based on the unaudited
consolidated balance sheet of the Reporting Credit Parties, dated June 30, 2003.

        (c)    Projections.    The Projections delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(c)) have been prepared by the
Reporting Credit Parties in light of the past operations of their businesses,
but including future payments of known contingent liabilities stated at the
reasonably estimated present values thereof and reflect projections through
December 31, 2008, beginning on January 1, 2003 on a quarter-by-quarter basis
for the first year and on a year-by-year basis thereafter. The Projections are
based upon estimates and assumptions stated therein, all of which the Reporting
Credit Parties believe to be reasonable and fair in light of current conditions
and current facts known to the Reporting Credit Parties and, as of the Closing
Date, reflect the Reporting Credit Parties' good faith and reasonable estimates
of the future financial performance of the Reporting Credit Parties and of the
other information projected therein for the period set forth therein. It is
understood that the Projections are estimates only and not a guarantee of actual
results.

        3.5    Material Adverse Effect.    Between December 31, 2002 and the
Closing Date: (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Pro Forma and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party's
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) no Credit Party is in default and, to the best of Borrowers' knowledge,
no third party is in default under any material contract, lease or other
agreement or instrument, that alone or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Between December 31, 2002 and the
Closing Date, no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect.

        3.6    Ownership of Property; Liens.    As of the Closing Date, the real
estate ("Real Estate") listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or used by any Credit Party. Except
as set forth in Disclosure Schedule (3.6), the aggregate value of Collateral
located on any property leased or subleased by any Credit Party does not exceed
$100,000. Each Credit Party owns good and marketable fee simple title to all of
its owned Real Estate, and valid leasehold interests in all of its leased Real
Estate, all as described on Disclosure Schedule (3.6), and copies of all such
leases or a summary of terms thereof reasonably satisfactory to Agent have been
delivered to Agent. Disclosure Schedule (3.6) further describes any Real Estate
with respect to which any Credit Party is a lessor, sublessor or assignor as of
the Closing Date. Each Credit Party also has good and marketable title to, or
valid leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted

30

--------------------------------------------------------------------------------


Encumbrances. Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party's right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Closing Date, no portion of any Credit Party's Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Closing Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.

        3.7    Labor Matters.    As of the Closing Date, (a) no strikes or other
material labor disputes against any Credit Party are pending or, to any Credit
Party's knowledge, threatened; (b) hours worked by and payment made to employees
of each Credit Party comply with the Fair Labor Standards Act and each other
federal, state, local or foreign law applicable to such matters; (c) all
payments due from any Credit Party for employee health and welfare insurance
have been paid or accrued as a liability on the books of such Credit Party;
(d) except as set forth in Disclosure Schedule (3.7), no Credit Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on
Disclosure Schedule (3.7) have been delivered to Agent); (e) there is no
organizing activity involving any Credit Party pending or, to any Credit Party's
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party's knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in Disclosure Schedule (3.7), there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.

        3.8    Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.    Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All of the issued and outstanding Stock of each Credit Party is owned by
each of the Stockholders and in the amounts set forth in Disclosure Schedule
(3.8). Except as set forth in Disclosure Schedule (3.8), there are no
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness and
Guaranteed Indebtedness of each Credit Party as of the Closing Date (except for
the Obligations) is described in Section 6.3 (including Disclosure Schedule
(6.3)).

        3.9    Government Regulation.    No Credit Party is an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company," as such terms are defined in the Investment
Company Act of 1940. No Credit Party is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, or any other federal
or state statute that restricts or limits its ability to incur Indebtedness or
to perform its obligations hereunder. The making of the Loans by Lenders to
Borrowers, the incurrence of the Letter of Credit Obligations on behalf of
Borrowers, and the application of the proceeds thereof and repayment thereof and
the consummation of the Related Transactions will not violate any provision of
any such statute or any rule, regulation or order issued by the Securities and
Exchange Commission.

31

--------------------------------------------------------------------------------


        3.10    Margin Regulations.    No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as "Margin Stock"). No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a "purpose credit" within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

        3.11    Taxes.    All tax returns, reports and statements, including
information returns, required by any Governmental Authority ("Tax Returns") to
be filed by any Credit Party have been filed with the appropriate Governmental
Authority; all such Tax Returns are true, correct and complete in all material
respects; and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), excluding
Charges or other amounts being contested in accordance with Section 5.2(b).
There are no Liens for Charges (other than for current Charges not yet due and
payable) upon the assets of any Credit Party. No adjustment relating to such Tax
Returns has been proposed formally or informally by any Governmental Authority
and, to the knowledge of each Credit Party, no basis exists for any such
adjustment. Proper and accurate amounts have been withheld by each Credit Party
from its respective employees, independent contractors, creditors and other
third parties for all periods in full and complete compliance with all
applicable federal, state, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities. Disclosure Schedule
(3.11) sets forth as of the Closing Date those taxable years for which any
Credit Party's tax returns are currently being audited by the IRS or any other
applicable Governmental Authority, and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
indicated on Disclosure Schedule (3.11), all Charges that have been claimed,
proposed, asserted or assessed against any Credit Party (or with respect to any
of their assets) have been fully paid or finally settled. Except as described in
Disclosure Schedule (3.11), no Credit Party has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for assessment or collection of
any Charges. None of the Credit Parties and their respective predecessors are
liable for any Charges: (a) under any agreement (including any tax sharing
agreements) or (b) to each Credit Party's knowledge, as a transferee. As of the
Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would have a Material Adverse Effect.

        3.12    ERISA.    

        (a)   Disclosure Schedule (3.12) lists (i) all ERISA Affiliates and
(ii) all Plans and separately identifies all Pension Plans, including Title IV
Plans, Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree
Welfare Plans. Copies of all such listed Plans, together with a copy of the
latest IRS/DOL 5500-series form for each such Plan, have been delivered to
Agent. Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA and the IRC,
including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23. Neither any

32

--------------------------------------------------------------------------------


Credit Party nor ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan. Neither any Credit Party nor ERISA Affiliate has
engaged in a "prohibited transaction," as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would subject any
Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

        (b)   Except as set forth in Disclosure Schedule (3.12): (i) no Title IV
Plan has any Unfunded Pension Liability; (ii) no ERISA Event or event described
in Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened claims (other than claims for benefits in the
normal course), sanctions, actions or lawsuits, asserted or instituted against
any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party
or ERISA Affiliate has incurred or reasonably expects to incur any liability as
a result of a complete or partial withdrawal from a Multiemployer Plan;
(v) within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a "standard termination" as
that term is used in Section 4041(b)(1) of ERISA, nor has any Title IV Plan of
any Credit Party or any ERISA Affiliate (determined at any time within the last
five years) with Unfunded Pension Liabilities been transferred outside of the
"controlled group" (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time); (vi) except in the
case of any ESOP, Stock of all Credit Parties and their ERISA Affiliates makes
up, in the aggregate, no more than 10% of fair market value of the assets of any
Plan measured on the basis of fair market value as of the latest valuation date
of any Plan; and (vii) no liability under any Title IV Plan has been satisfied
with the purchase of a contract from an insurance company that is not rated AAA
by the Standard & Poor's Corporation or an equivalent rating by another
nationally recognized rating agency.

        (c)   Except as set forth in Disclosure Schedule (3.12), with respect to
each scheme or arrangement mandated by a government other than the United States
of America providing for post-employment benefits (a "Foreign Government Scheme
or Arrangement") and with respect to each employee benefit plan maintained or
contributed to by any Credit Party or any Subsidiary of any Credit Party that is
not subject to United States law providing for post-employment benefits (a
"Foreign Plan"): (i) all material employer and employee contributions required
by law or by the terms of any Foreign Government Scheme or Arrangement or any
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance or the book reserve established for any Foreign Plan, together
with any accrued contributions, is sufficient to procure or provide for the
accrued benefit obligations, as of the date hereof, with respect to all current
and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations,
in accordance with applicable generally accepted accounting principles, and the
liability of each Credit Party and each Subsidiary of a Credit Party with
respect to a Foreign Plan is reflected in accordance with normal accounting
practices on the financial statements of such Credit Party or such Subsidiary,
as the case may be; and (iii) each Foreign Plan required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities unless, in each case, the failure to do so would not be
reasonably likely to have a Material Adverse Effect.

        3.13    No Litigation.    No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, before any Governmental Authority or
before any arbitrator or panel of arbitrators (collectively, "Litigation"), that
(a) challenges any Credit Party's right or power to enter into or perform any of
its obligations under the Loan Documents to which it is a party, or the validity
or enforceability of any Loan Document or any action taken thereunder, or
(b) has a reasonable risk of being determined adversely to any Credit

33

--------------------------------------------------------------------------------


Party and that, if so determined, could be reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule (3.13), as
of the Closing Date there is no Litigation pending or, to any Credit Party's
knowledge, threatened, that seeks damages in excess of $100,000 (or the
Equivalent Amount thereof) or injunctive relief against, or alleges criminal
misconduct of, any Credit Party.

        3.14    Brokers.    Except for Covington Associates, the fees of which
have been paid by the Borrowers, no broker or finder brought about the
obtaining, making or closing of the Loans or the Related Transactions, and no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder's or brokerage fees in connection therewith.

        3.15    Intellectual Property.    As of the Closing Date, each Credit
Party owns or has rights to use all Intellectual Property necessary to continue
to conduct its business as now or heretofore conducted by it or proposed to be
conducted by it, and each Patent, Trademark, Copyright and License is listed,
together with application or registration numbers, as applicable, in Disclosure
Schedule (3.15). To the knowledge of the Credit Parties, each of the Credit
Parties conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect. Except as set forth in Disclosure Schedule (3.15), no Credit Party is
aware of any infringement claim by any other Person with respect to any
Intellectual Property.

        3.16    Full Disclosure.    No information contained in this Agreement,
any of the other Loan Documents or Financial Statements or other written reports
from time to time delivered hereunder or any written statement furnished by or
on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. The Liens granted to Agent, on behalf of itself and
Lenders, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances.

34

--------------------------------------------------------------------------------

        3.17    Environmental Matters.    

        (a)   Except as set forth in Disclosure Schedule (3.17), as of the
Closing Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that would not adversely impact the value
or marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $100,000 (or the
Equivalent Amount thereof); (ii) no Credit Party has caused or suffered to occur
any Release of Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate; (iii) the Credit Parties are and have been in compliance
with all Environmental Laws, except for such noncompliance that would not result
in Environmental Liabilities which could reasonably be expected to exceed
$100,000 (or the Equivalent Amount thereof); (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed $100,000
(or the Equivalent Amount thereof), and all such Environmental Permits are
valid, uncontested and in good standing; (v) no Credit Party is involved in
operations or knows of any facts, circumstances or conditions, including any
Releases of Hazardous Materials, that are likely to result in any Environmental
Liabilities of such Credit Party which could reasonably be expected to exceed
$100,000 (or the Equivalent Amount thereof), and no Credit Party has permitted
any current or former tenant or occupant of the Real Estate to engage in any
such operations; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $100,000 (or the
Equivalent Amount thereof) or injunctive relief against, or that alleges
criminal misconduct by, any Credit Party; (vii) no notice has been received by
any Credit Party identifying it as a "potentially responsible party" or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Credit Parties, there are no facts, circumstances or conditions
that may result in any Credit Party being identified as a "potentially
responsible party" under CERCLA or analogous state statutes; and (viii) the
Credit Parties have provided to Agent copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential Environmental Liabilities, in each case relating to any Credit Party.

        (b)   Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party's affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party's
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.

        3.18    Insurance.    Disclosure Schedule (3.18) lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party.

        3.19    Deposit Accounts.    Disclosure Schedule (3.19) lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

        3.20    Government Contracts.    Except as set forth in Disclosure
Schedule (3.20), as of the Closing Date, no Credit Party is a party to any
contract or agreement with any Governmental Authority and no Credit Party's
Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
Section 3727) or any similar state or local law.

        3.21    Customer and Trade Relations.    As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in: (i) the business relationship of any Credit Party with any customer or group

35

--------------------------------------------------------------------------------


of customers whose purchases during the preceding 12 months caused them to be
ranked among the ten largest customers of such Credit Party; or (ii) the
business relationship of any Credit Party with any supplier material to its
operations.

        3.22    Agreements and Other Documents.    As of the Closing Date, each
Credit Party has provided to Agent or its counsel, on behalf of Lenders,
accurate and complete copies (or summaries) of all of the following agreements
or documents to which it is subject and each of which is listed in Disclosure
Schedule (3.22): (a) supply agreements and purchase agreements not terminable by
such Credit Party within 60 days following written notice issued by such Credit
Party and involving transactions in excess of $1,000,000 (or the Equivalent
Amount thereof) per annum; (b) leases of Equipment having a remaining term of
one year or longer and requiring aggregate rental and other payments in excess
of $500,000 (or the Equivalent Amount thereof) per annum; (c) licenses and
permits held by the Credit Parties, the absence of which could be reasonably
likely to have a Material Adverse Effect; (d) instruments and documents
evidencing any Indebtedness or Guaranteed Indebtedness of such Credit Party and
any Lien granted by such Credit Party with respect thereto; and (e) instruments
and agreements evidencing the issuance of any equity securities, warrants,
rights or options to purchase equity securities of such Credit Party.

        3.23    Solvency.    Both before and after giving effect to (a) the
Loans and Letter of Credit Obligations to be made or incurred on the Closing
Date or such other date as Loans and Letter of Credit Obligations requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of the Borrowers; and (c) the consummation of
the Related Transactions; and (d) the payment and accrual of all transaction
costs in connection with the foregoing, each Credit Party is and will be
Solvent.

        3.24    Acquisition Agreement.    As of the Closing Date, Borrowers have
delivered to Agent a complete and correct copy of the Acquisition Agreement
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith). No Credit Party and no other Person party thereto is in default in
the performance or compliance with any provisions thereof. The Acquisition
Agreement complies with, and the Acquisition has been consummated
(simultaneously with the Loans made on the Closing Date) in accordance with, all
applicable laws. The Acquisition Agreement is in full force and effect as of the
Closing Date and has not been terminated, rescinded or withdrawn. All requisite
approvals by Governmental Authorities having jurisdiction over Seller, any
Credit Party and other Persons referenced therein with respect to the
transactions contemplated by the Acquisition Agreement have been obtained, and
no such approvals impose any conditions to the consummation of the transactions
contemplated by the Acquisition Agreement or to the conduct by any Credit Party
of its business thereafter. To the best of each Credit Party's knowledge, none
of the Seller's representations or warranties in the Acquisition Agreement
contain any untrue statement of a material fact or omit any fact necessary to
make the statements therein not misleading. Each of the representations and
warranties given by each applicable Credit Party in the Acquisition Agreement is
true and correct in all material respects. Notwithstanding anything contained in
the Acquisition Agreement to the contrary, such representations and warranties
of the Credit Parties are incorporated into this Agreement by this Section 3.24
and shall, solely for purposes of this Agreement and the benefit of Agent and
Lenders, survive the consummation of the Acquisition.

        3.25    Foreign Assets Control Regulations.    Each Credit Party is and
will remain in full compliance with the following laws and regulations
applicable to it: (a) ensuring that no person who owns a controlling interest in
or otherwise controls such Credit Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control ("OFAC"), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or
(d) of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any

36

--------------------------------------------------------------------------------


other similar Executive Orders, and (b) except where the failure to comply
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, compliance with all applicable Bank Secrecy Act ("BSA")
laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations.

        3.26    Subordinated Debt.    As of the Closing Date, Borrowers have
delivered to Agent a complete and correct copy of the Subordinated Note
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith). Innovations, at the time of incurrence thereof, had
the corporate power and authority to incur the Indebtedness evidenced by the
Subordinated Notes. The subordination provisions of the Subordinated Notes and
the Intercreditor Agreement are enforceable against the holders of the
Subordinated Notes by Agent and Lenders, except as enforcement may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally. All
Obligations, including the Loans and the Letter of Credit Obligations,
constitute senior Indebtedness entitled to the benefits of the subordination
provisions contained in the Subordinated Notes. Borrowers acknowledge that Agent
and each Lender are entering into this Agreement and are extending the
Commitments in reliance upon the subordination provisions of the Subordinated
Notes and this Section 3.26.

        3.27    Business Activities of US Credit Parties.    As of the Closing
Date, the US Credit Parties (other than US Borrower) do not engage in any
business activities other than the distribution and sale of Inventory in the
United States.

        3.28.    Acquisition.    

        (a)   The Acquisition involves only assets comprising a business, or
those assets of a business, of the type engaged in by Borrowers as of the
Closing Date, and which business would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrowers prior to the Acquisition;

        (b)   The Acquisition has been approved by Seller's board of directors
or otherwise duly authorized by Seller; and

        (c)   Except as set forth on Disclosure Schedule (3.28(c)) and except
for the Loans hereunder, no additional Indebtedness, Guaranteed Indebtedness,
contingent obligations or other liabilities have been incurred, assumed or
otherwise been required to be reflected on a consolidated balance sheet of
Borrowers and Seller after giving effect to the Acquisition.

4.     FINANCIAL STATEMENTS AND INFORMATION

        4.1    Reports and Notices.    Each Credit Party executing this
Agreement hereby agrees that from and after the Closing Date and until the
Termination Date, it shall deliver to Agent or to Agent and Lenders, as
required, the Financial Statements, notices, Projections and other information
at the times, to the Persons and in the manner set forth in Annex E.

        4.2    Communication with Accountants.    Each Credit Party executing
this Agreement authorizes (a) Agent and each Co-Syndication Agent, twice in any
twelve (12) month period or more frequently with the consent of Borrower
Representative, which consent shall not be unreasonably withheld, and (b) so
long as an Event of Default has occurred and is continuing, Agent and each
Lender, to communicate directly with its independent certified public
accountants, including BDO Seidman, LLP, and authorizes and, at Agent's request,
shall instruct those accountants and advisors to disclose and make available to
Agent and each Lender any and all Financial Statements and other supporting
financial documents, schedules and information relating to any Credit Party
(including copies of any

37

--------------------------------------------------------------------------------


issued management letters) with respect to the business, financial condition and
other affairs of any Credit Party.

5.     AFFIRMATIVE COVENANTS

        Each Credit Party executing this Credit Agreement jointly and severally
agrees as to all Credit Parties that from and after the date hereof and until
the Termination Date:

        5.1    Maintenance of Existence and Conduct of Business.    Except as
permitted under Section 6.1, each Credit Party shall: (a) do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and its rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; (c) at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, and keep the same in good repair, working
order and condition in all material respects (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices, except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect; and (d) transact business only in
such corporate and trade names as are set forth in Disclosure Schedule (5.1).
Notwithstanding this Section 5.1, the Credit Parties shall dissolve Inverness
Medical Canada, Inc. within one hundred eighty (180) days after the Closing Date
and shall transfer the assets, if any, of such entity to a Credit Party prior to
such dissolution.

        5.2    Payment of Charges.    

        (a)   Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, (ii) lawful
claims for labor, materials, supplies and services or otherwise, and (iii) all
storage or rental charges payable to warehousemen or bailees, in each case,
before any thereof shall become past due.

        (b)   Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met; and (v) Agent has not advised Borrowers in writing that Agent reasonably
believes that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.

        5.3    Books and Records.    Each Credit Party shall keep adequate books
and records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

        5.4    Insurance; Damage to or Destruction of Collateral.    

        (a)   The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described on Disclosure Schedule (3.18) as in effect
on the date hereof or otherwise in form and

38

--------------------------------------------------------------------------------


amounts and with insurers reasonably acceptable to Agent. Such policies of
insurance (or the loss payable and additional insured endorsements delivered to
Agent) shall contain provisions pursuant to which the insurer agrees to provide
30 days prior written notice to Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy. If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
of insurance required above, or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable. Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party's failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys' fees, court costs and other
charges related thereto, shall be payable on demand by Borrowers to Agent and
shall be additional Obligations hereunder secured by the Collateral.

        (b)   Agent reserves the right at any time upon any material adverse
change in any Credit Party's risk profile (including any change in the product
mix maintained by any Credit Party or any laws affecting the potential liability
of such Credit Party) to require additional forms and limits of insurance to, in
Agent's good faith opinion, adequately protect both Agent's and Lender's
interests in all or any portion of the Collateral and to ensure that each Credit
Party is protected by insurance in amounts and with coverage customary for its
industry. If reasonably requested by Agent, each Credit Party shall deliver to
Agent from time to time a report of a reputable insurance broker, reasonably
satisfactory to Agent, with respect to its insurance policies.

        (c)   Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all "All Risk" and
business interruption insurance naming Agent, on behalf of itself and Lenders,
as loss payee, and (ii) all general liability and other liability policies
naming Agent, on behalf of itself and Lenders, as additional insured. Each
Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $2,000,000 (or the Equivalent Amount thereof), as such Credit
Party's true and lawful agent and attorney-in-fact for the purpose of making,
settling and adjusting claims under such "All Risk" policies of insurance,
endorsing the name of such Credit Party on any check or other item of payment
for the proceeds of such "All Risk" policies of insurance and for making all
determinations and decisions with respect to such "All Risk" policies of
insurance. Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney. Borrower Representative shall
promptly notify Agent of any loss, damage, or destruction to the Collateral in
the amount of $2,000,000 (or the Equivalent Amount thereof) or more, whether or
not covered by insurance. After deducting from such proceeds the expenses, if
any, incurred by Agent in the collection or handling thereof, Agent may, at its
option, either apply such proceeds to the reduction of the Obligations in
accordance with Section 1.3(c), or permit or require the applicable Credit Party
to use such money, or any part thereof, to replace, repair, restore or rebuild
the Collateral in a diligent and expeditious manner with materials and
workmanship of substantially the same quality as existed before the loss, damage
or destruction. Notwithstanding the foregoing, if the casualty giving rise to
such insurance proceeds could not reasonably be expected to have a Material
Adverse Effect and such insurance proceeds do not exceed $2,000,000 (or the
Equivalent Amount thereof) in the aggregate, Agent shall permit the applicable
Credit Party to replace, restore, repair or rebuild the property; provided that
if such Credit Party shall not have completed or entered into binding agreements
to complete such replacement, restoration, repair or rebuilding within 180 days
of such casualty, Agent may apply such insurance proceeds to the Obligations in
accordance with Section 1.3 (c). All insurance proceeds that are to be made
available to US Borrower to replace, repair, restore or rebuild the Collateral
shall be applied by Agent to reduce the outstanding principal balance of the US
Revolving Loan of US Borrower (which application shall not result in a permanent
reduction of the US Revolving Loan Commitment). All insurance proceeds

39

--------------------------------------------------------------------------------


that are to be made available to European Borrower to replace, repair, restore
or rebuild the Collateral shall be applied by Agent to reduce the outstanding
principal balance of the European Revolving Loan of European Borrower (which
application shall not result in a permanent reduction of the European Revolving
Loan Commitment). All insurance proceeds made available to any Credit Party
(other than Borrowers) to replace, repair, restore or rebuild Collateral shall
be deposited in a cash collateral account. Thereafter, such funds shall be made
available to such Credit Party to provide funds to replace, repair, restore or
rebuild the Collateral as follows: (x) European Borrower shall request a
European Revolving Credit Advance or a release from the cash collateral account
be made to such Credit Party in the amount requested to be released and US
Borrower shall request a US Revolving Credit Advance or a release from the cash
collateral account to be made to such Credit Party in the amount requested to be
so released; and (y) so long as the conditions set forth in Section 2.2 have
been met, Revolving Lenders shall make such US Revolving Credit Advance or such
European Revolving Credit Advance, as the case may be, or Agent shall release
funds from the cash collateral account upon such request. To the extent not used
to replace, repair, restore or rebuild the Collateral in accordance with this
Section 5.4, such insurance proceeds shall be applied in accordance with
Section 1.3(c).

        (d)   Within ninety (90) days following the Closing Date, the US
Borrower shall obtain, and at all times thereafter shall maintain in full force
and effect, with an insurance company satisfactory to Agent, key man life
insurance insuring the life of each of Ron Zwanziger and Anthony J. Bernardo,
each in an amount satisfactory to Agent, provided that such individual is
insurable (collectively, the "Key Man Life Insurance Policies"). Each Key Man
Life Insurance Policy shall name the US Borrower as owner and beneficiary with
respect to such insurance and shall be assigned to Agent for the benefit of
Agent and Lenders as security for the Obligations pursuant to an assignment in
form and substance satisfactory in all respects to Agent and the issuer of such
insurance, which assignment shall be consented to by the issuer of such Key Man
Life Insurance Policy. The US Borrower hereby assigns to Agent for the benefit
Agent and Lenders, and grants to Agent for the benefit of Agent and Lender, a
security interest in and lien upon, all right, title and interest of the US
Borrower in and to each such policy and all proceeds thereof to secure the
Obligations of the Borrowers. At any time and from time to time, upon the
written request of Agent and at the sole expense of the US Borrower, the US
Borrower shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further actions as Agent may deem
desirable to obtain the full benefits of such assignment and security interest
and of the rights and powers herein granted. In the event of the death or deaths
of any or both of Ron Zwanziger and Anthony J. Bernardo during the term of this
Agreement and at the request of Agent, the Net Recovery Proceeds of the Key Man
Life Insurance Policies shall be utilized to prepay the Loans in accordance with
Section 1.3(c).

        5.5    Compliance with Laws.    Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including those relating to HIPAA and labor matters and Environmental Laws and
Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

        5.6    Supplemental Disclosure.    From time to time as may be
reasonably requested by Agent (which request will not be made more frequently
than once each year absent the occurrence and continuance of a Default or an
Event of Default), the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a

40

--------------------------------------------------------------------------------


waiver of any Default or Event of Default resulting from the matters disclosed
therein, except as consented to by Agent and Requisite Lenders in writing, and
(b) no supplement shall be required or permitted as to representations and
warranties that relate solely to the Closing Date.

        5.7    Intellectual Property.    Each Credit Party will conduct its
business and affairs (a) without intentional infringement of or intentional
interference with any Patents or trade secrets of any other Person in any
material respect and (b) without infringement of or interference with any
Intellectual Property (other than Patents and trade secrets) of any other Person
in any material respect, provided that no Credit Party shall be deemed to have
violated the covenant set forth in clause (b) if, prior to taking action which
is later judged by a court of competent jurisdiction to have infringed or
interfered with any such Intellectual Property, such Credit Party shall have
(i) obtained an opinion of reputable intellectual property counsel which
(A) provides that such action will not infringe or interfere with such
Intellectual Property and (B) is in such form which would reasonably entitle
such Credit Party to rely on such opinion, (ii) notified Agent of its intent to
take such action and (iii) within ten (10) days of Agent's request, delivered a
copy of such opinion to Agent.

        5.8    Environmental Matters.    Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of the Real Estate or to
otherwise comply in all material respects with Environmental Laws and
Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $100,000 (or the Equivalent Amount thereof); and
(d) promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $100,000 (or the
Equivalent Amount thereof), in each case whether or not the Environmental
Protection Agency or any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter. If Agent
at any time has a reasonable basis to believe that there may be a violation of
any Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent's written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrowers'
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrowers
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

        5.9    Landlords' Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases.    Except as otherwise agreed to by Agent in its sole
discretion, each Credit Party shall obtain a landlord's agreement, mortgagee
agreement or bailee letter, as applicable, from the lessor of each leased
property, mortgagee of owned property or bailee with respect to any warehouse,
processor or converter facility or other location where Collateral is stored or
located, which agreement or letter shall contain a

41

--------------------------------------------------------------------------------


waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent. After the Closing
Date, no real property or warehouse space shall be leased by any Credit Party
and no Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date without the prior written consent of Agent
or, unless and until a reasonably satisfactory landlord agreement or bailee
letter, as appropriate, shall first have been obtained with respect to such
location. Each Credit Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located except as
otherwise consented to by Agent. To the extent otherwise permitted hereunder, if
any Credit Party proposes to acquire a fee ownership interest in Real Estate
after the Closing Date, it shall first provide to Agent a mortgage or deed of
trust granting Agent a first priority Lien on such Real Estate, together with
environmental audits, mortgage title insurance commitment, real property survey,
local counsel opinion(s), and, if required by Agent, supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by Agent, in each case, in form and substance
reasonably satisfactory to Agent.

        5.10    ERISA.    Each Credit Party shall comply in all material
respects with the applicable provisions of ERISA and the Code and any foreign
laws and regulations relating to any Foreign Plan or Foreign Government Scheme
or Arrangement, except to the extent such failure(s) to comply, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Affect. Each Credit Party shall furnish to the Agent (a) written notice as soon
as possible, and in any event within 10 Business Days after any Credit Party
knows or has reason to know, of: (i) a material increase in the benefits of any
existing Plan, the establishment of any new Pension Plan, or the commencement of
contributions to any Multiemployer Plan; (ii) an ERISA Event, together with a
statement of an officer setting forth the details of such ERISA Event and the
action(s) which the Credit Parties propose to take with respect thereto;
(iii) the imposition of a Lien under Section 412 of the IRC or Section 302 or
4058 of ERISA; (iv) the imposition of a Lien with respect to any Foreign Plan;
and (b) written notice on an annual basis on each anniversary of the Closing
Date until the Termination Date, of the circumstances where the fair market
value of the assets of a funded Foreign Plan, the liability of each insurer for
such Foreign Plan funded through insurance or the book reserve established for
such Foreign Plan, together with any accrued contributions, are insufficient to
satisfy all the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with generally accepted accounting principles. The Credit Parties shall furnish
to the Agent, within 30 Business Days after the filing thereof with the DOL, IRS
or PBGC, copies of each annual report (From 5500 series) filed for each Plan.
The Credit Parties shall furnish to the Agent, within 30 days after receipt by
any Credit Party or ERISA Affiliate, copies of each actuarial report for each
Title IV Plan or Multiemployer Plan and each annual report for any Multiemployer
Plan.

        5.11    European Credit Parties.    If Innovations shall at any time
consolidate its and all of its Subsidiaries' financial statements for United
States tax-reporting purposes on a world-wide basis, then at the request of the
Agent or the Requisite Lenders, Innovations shall cause each European Credit
Party to execute and deliver to the Agent (a) a Guaranty in form and substance
reasonably satisfactory to the Agent, guarantying the Obligations of US Borrower
hereunder and under the other Loan Documents, and (b) Collateral Documents in
form and substance reasonably satisfactory to Agent, granting to Agent a Lien
over such European Credit Party's properties and assets, in each case, to the
extent such European Credit Party has, or is required to have, entered into a
Guaranty or a Collateral Document with respect to the Obligations of the
European Credit Parties, and to the extent such Guaranty or Collateral Document
is not prohibited by the law of the jurisdiction of formation of such European
Credit Party, and shall cause the pledge of all Stock of such European Credit
Party to Agent to secure all of the Obligations to the extent only a portion of
such Stock was previously pledged to Agent to secure the Obligations of US
Credit Parties. The security interests required to be granted

42

--------------------------------------------------------------------------------


pursuant to this Section 5.11 shall be valid and enforceable perfected security
interests prior to the rights of all third Persons and subject to no other Liens
except Permitted Encumbrances, except as enforcement may be limited by
bankruptcy, insolvency and other laws affecting creditors' rights generally. The
Collateral Documents and other instruments related thereto shall be duly
recorded or filed in such manner and in such places and at such times, and such
other actions shall be taken, as are required by law to establish, perfect,
preserve and protect the Liens, in favor of Agent, required to be granted
pursuant to such documents and all taxes, fees and other charges payable in
connection therewith shall be paid in full by European Credit Parties. At the
time of the execution and delivery of the additional documents, European Credit
Parties shall cause to be delivered to Agent such opinions of counsel, mortgage
policies, title surveys, real estate appraisals, certificates of title, stock
certificates and other related documents as may be reasonably requested by Agent
to assure themselves that this Section 5.11 has been complied with.

        5.12    Sales and Distribution Agreements.    The Credit Parties shall
promptly deliver to Agent copies of all sales and distribution agreements, in
form and substance reasonably satisfactory to Agent, between (a) the European
Credit Parties and (b) Innovations and/or its Domestic Subsidiaries (other than
the Excluded US Subsidiaries), pursuant to which, among other things, the
applicable European Credit Party (i) provides to Innovations and/or its Domestic
Subsidiaries (other than the Excluded US Subsidiaries) the right to manufacture
and distribute products in North America, (ii) agrees to provide appropriate key
personnel to assist, any of Innovations and/or its Domestic Subsidiaries (other
than the Excluded US Subsidiaries) in its manufacturing operations, if
applicable, and (iii) represents and warrants as to its ownership and
indemnifies such Persons for any breach of such representations and warranties.

        5.13    Post-Closing Covenant.    Within thirty (30) days of the Closing
Date (or such longer period consented to by Agent in its sole discretion), the
Credit Parties shall have delivered to Agent evidence, in form and substance
reasonably satisfactory to Agent, that an assignment of each material Patent and
each material Trademark owned by each Credit Party has been filed with the
United States Patent and Trademark Office, or its applicable foreign equivalent.

        5.14    Further Assurances.    Each Credit Party executing this
Agreement agrees that it shall and shall cause each other Credit Party to, at
such Credit Party's expense and upon request of Agent, duly execute and deliver,
or cause to be duly executed and delivered, to Agent such further instruments
and do and cause to be done such further acts as may be necessary or proper in
the reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement or any other Loan Document.

6.     NEGATIVE COVENANTS

        Each Credit Party executing this Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof until the
Termination Date:

        6.1    Mergers, Subsidiaries, Etc.    No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) merge with, consolidate with,
acquire all or substantially all of the assets or Stock of, or otherwise combine
with or acquire, any Person, except that (i) any wholly-owned Subsidiary of US
Borrower may merge with US Borrower so long as US Borrower is the survivor
thereof, (ii) any wholly-owned Subsidiary of European Borrower may merge with
European Borrower so long as European Borrower is the survivor thereof,
(iii) except as permitted under clause (i) above, any US Credit Party (other
than Innovations and US Borrower) may merge with any other US Credit Party
(other than Innovations and US Borrower), and (iv) any European Credit Party
(other than European Borrower) may merge with any other European Credit Party
(other than European Borrower), or (b) except for the formation of Morpheus
Acquisition Corp. and Morpheus Acquisition LLC and the acquisition of assets in
connection with the Acquisition, form any Subsidiary or acquire all or
substantially all of the

43

--------------------------------------------------------------------------------


assets or Stock of any Person without the prior written consent of Requisite
Lenders. Notwithstanding the foregoing, any Credit Party may acquire all or
substantially all of the assets or Stock of any Person (the "Target") (in each
case, a "Permitted Acquisition"), subject to the satisfaction of each of the
following conditions:

          (i)  Agent shall receive at least 30 Business Days' prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition (Agent
hereby agreeing to provide copies of such notice to the Lenders promptly
following receipt thereof);

         (ii)  such Permitted Acquisition shall only involve assets comprising a
business, or those assets of a business, of the type engaged in by Borrowers as
of the Closing Date, and which business would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrowers prior to such Permitted Acquisition;

        (iii)  such Permitted Acquisition shall be consensual and shall have
been approved by the Target's board of directors or otherwise duly authorized by
the Target;

        (iv)  no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of the Reporting Credit Parties and
Target after giving effect to such Permitted Acquisition, except ordinary course
trade payables, accrued expenses and unsecured Indebtedness of the Target to the
extent no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition;

         (v)  the consideration payable in connection with all Permitted
Acquisitions, including all transaction costs, ordinary course trade payables,
accrued expenses and unsecured Indebtedness incurred, assumed or otherwise to be
reflected on a consolidated balance sheet of Reporting Credit Parties and Target
after giving effect to such Permitted Acquisition shall consist solely of
(A) Stock of Innovations and/or (B) cash not to exceed $1,000,000 in the
aggregate for the period from the Closing Date until the Termination Date;

        (vi)  the Target shall have positive EBITDA for the trailing
twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target's financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within 60 days prior to the date of consummation of such Permitted Acquisition;

       (vii)  the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);

      (viii)  at or prior to the closing of any Permitted Acquisition, Agent
will be granted a first priority perfected Lien (subject to Permitted
Encumbrances) in all assets acquired pursuant thereto or in the assets and Stock
of the Target, and each Credit Party and the Target shall have executed such
documents and taken such actions as may be required by Agent in connection
therewith;

        (ix)  concurrently with delivery of the notice referred to in clause (i)
above, Borrowers shall have delivered to Agent, in form and substance reasonably
satisfactory to Agent (Agent hereby agreeing to provide copies of such documents
to the Lenders promptly following receipt thereof):

        (1)   a pro forma consolidated balance sheet, income statement and cash
flow statement of the Reporting Credit Parties (the "Acquisition Pro Forma"),
based on recent

44

--------------------------------------------------------------------------------

financial statements, which shall be complete and shall fairly present in all
material respects the assets, liabilities, financial condition and results of
operations of Innovations and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Loans in connection therewith, and such Acquisition Pro Forma
shall reflect that on a pro forma basis, no Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition and
the Reporting Credit Parties would have been in compliance with the financial
covenants set forth in Annex G for the four quarter period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Annex E
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period);

        (2)   updated versions of the most recently delivered Projections
covering the 1-year period commencing on the date of such Permitted Acquisition
and otherwise prepared in accordance with the Projections (the "Acquisition
Projections") and based upon historical financial data of a recent date
reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

        (3)   a certificate of the Treasurer and Vice President, Finance, of
Innovations to the effect that: (w) each Credit Party (after taking into
consideration all rights of contribution and indemnity such Credit Party has
against Innovations and each other Subsidiary of Innovations) will be Solvent
upon the consummation of the Permitted Acquisition; (x) the Acquisition Pro
Forma fairly presents the financial condition of the Reporting Credit Parties
(on a consolidated basis) as of the date thereof after giving effect to the
Permitted Acquisition; (y) the Acquisition Projections are reasonable estimates
of the future financial performance of the Reporting Credit Parties subsequent
to the date thereof based upon the historical performance of the Reporting
Credit Parties and the Target and show that the Reporting Credit Parties shall
continue to be in compliance with the financial covenants set forth in Annex G
for the 3-year period thereafter; and (z) the Reporting Credit Parties have
completed their due diligence investigation with respect to the Target and such
Permitted Acquisition, which investigation was conducted in a manner similar to
that which would have been conducted by a prudent purchaser of a comparable
business and the results of which investigation were delivered to Agent and
Lenders;

         (x)  on or prior to the date of such Permitted Acquisition, Agent shall
have received, in form and substance reasonably satisfactory to Agent, copies of
the acquisition agreement and related agreements and instruments, and all
opinions, certificates, lien search results and other documents reasonably
requested by Agent including those specified in the last sentence of Section 5.9
and

        (xi)  at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

        6.2    Investments; Loans and Advances.    Except as otherwise expressly
permitted by this Section 6.2, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that: (a) Borrowers may hold investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to any Borrower pursuant to negotiated agreements with respect to
settlement of such Account Debtor's Accounts in the ordinary course of business,
so long as the aggregate amount of such Accounts so settled by Borrowers does
not exceed $500,000 (or the Equivalent Amount thereof); (b) each Credit Party
may maintain its existing

45

--------------------------------------------------------------------------------

investments and loans as of the Closing Date as set forth on Disclosure
Schedule (6.2) hereof; (c) European Borrower may make investments and loans to
Unipath Scandinavia AB, an entity organized under the laws of Sweden and a
wholly-owned Subsidiary of European Borrower, provided that the aggregate amount
of such investments and loans permitted by this clause (c) shall not exceed
$250,000 (or the Equivalent Amount thereof) at any time; (d) so long as Agent
has not delivered an Activation Notice, Borrowers may make investments, subject
to Control Letters in favor of Agent for the benefit of Lenders or otherwise
subject to a perfected security interest in favor of Agent for the benefit of
Lenders, in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having the
highest rating obtainable from either Standard & Poor's Ratings Group or Moody's
Investors Service, Inc., (iii) certificates of deposit maturing no more than one
year from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of "A" or better by a nationally recognized rating agency (an
"A Rated Bank"), (iv) time deposits maturing no more than 30 days from the date
of creation thereof with A Rated Banks and (v) mutual funds that invest solely
in one or more of the investments described in clauses (i) through (iv) above;
(e) US Borrower may make loans to, or investments in, Ostex International, Inc.;
provided that the aggregate amount of such loans and/or investments at any time
made (whether prior to or after the Closing Date) and permitted by this
clause (e) shall not exceed $9,000,000 at any time, unless otherwise previously
consented to by Requisite Lenders in writing; (f) each Credit Party may make
investments specifically permitted under Section 6.3(a)(viii), (ix), (x) and
(xi), subject in each case to clause (e) above; (g) the Credit Parties may make
investments permitted under Section 6.1; (h) the Credit Parties may make
additional investments and loans not otherwise permitted by this Section 6.2
(other than loans or other investments in Ostex), provided that the aggregate
amount of such investments and loans permitted by this clause (h) shall not
exceed $1,000,000 (or the Equivalent Amount thereof) at any time; and (i) any
Credit Party may make capital contributions to its Subsidiaries that are Credit
Parties and any other investments in any other Credit Parties to the extent
permitted under Section 6.5(b).

        6.3    Indebtedness.    

        (a)   No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c),
(ii) the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereto that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, as determined by Agent in good faith, than
the terms of the Indebtedness being refinanced, amended or modified,
(v) Indebtedness specifically permitted under Section 6.17; (vi) the
Subordinated Debt evidenced by the Subordinated Notes and refinancings thereof
or amendments thereto to the extent permitted hereunder or by the Intercreditor
Agreement; (vii) the Subordinated Bond Issuance; (viii) Indebtedness consisting
of intercompany loans and advances made by a US Credit Party (other than the
Excluded US Subsidiaries) to any other US Credit Party (other than the Excluded
US Subsidiaries); provided that: (A) each US Credit Party (other than the
Excluded US Subsidiaries) receiving such loan or advance shall have executed and
delivered to each of the other US Credit Parties (other than the Excluded US
Subsidiaries) making such loan or advance a demand note to evidence any such
intercompany Indebtedness owing at any time by such US Credit Party to such
other US Credit Parties which demand note shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered to Agent
pursuant to the applicable Pledge Agreement or Collateral

46

--------------------------------------------------------------------------------


Document as additional collateral security for the Obligations; (B) each of the
US Credit Parties shall record all intercompany transactions on its books and
records in a manner reasonably satisfactory to Agent; (C) the obligations of the
US Credit Parties with respect to such intercompany loans and advances shall be
subordinated to the Obligations pursuant to Section 11.18; and (D) no Default or
Event of Default would occur and be continuing after giving effect to any such
proposed intercompany loan; (ix) Indebtedness consisting of intercompany loans
and advances made by a European Credit Party (other than the Excluded European
Subsidiaries) to any other European Credit Party (other than the Excluded
European Subsidiaries); provided that: (A) each European Credit Party (other
than the Excluded European Subsidiaries) receiving such loan or advance shall
have executed and delivered to each of the other European Credit Parties (other
than the Excluded European Subsidiaries) making such loan or advance a demand
note to evidence any such intercompany Indebtedness owing at any time by such
European Credit Party to such other European Credit Parties which demand note
shall be in form and substance reasonably satisfactory to Agent and shall be
pledged and delivered to Agent pursuant to the applicable Pledge Agreement or
Collateral Document as additional collateral security for the Obligations of the
European Credit Parties; (B) each of the European Credit Parties shall record
all intercompany transactions on its books and records in a manner reasonably
satisfactory to Agent; (C) the obligations of the European Credit Parties with
respect to such intercompany loans and advances shall be subordinated to the
Obligations pursuant to Section 11.18; and (D) no Default or Event of Default
would occur and be continuing after giving effect to any such proposed
intercompany loan; (x) Indebtedness consisting of intercompany loans and
advances made by US Borrower to European Borrower; provided that: (A) European
Borrower shall have executed and delivered to US Borrower a demand note to
evidence any such intercompany Indebtedness owing at any time by European
Borrower to US Borrower which demand note shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered to Agent
pursuant to the applicable Pledge Agreement or Collateral Document as additional
collateral security for the Obligations; (B) US Borrower shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to Agent; (C) the obligations of European Borrower with respect to
such intercompany loans and advances shall be subordinated to the Obligations
pursuant to Section 11.18; (D) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan; and
(E) US Borrower shall provide written notice to Agent and Co-Syndication Agents
no later than two (2) business days after any intercompany loan exceeding
$1,000,000 is made to a European Borrower, which notice shall indicate the
amount of the loan, the use of proceeds and contain a representation that no
Default or Event of Default exists and, to the best of its knowledge, no event,
condition or circumstance exists which foreseeably will become a Default or
Event of Default; (xi) Indebtedness consisting of intercompany loans and
advances made by European Borrower to US Borrower; provided that: (A) US
Borrower shall have executed and delivered to European Borrower a demand note to
evidence any such intercompany Indebtedness owing at any time by US Borrower to
European Borrower which demand note shall be in form and substance reasonably
satisfactory to Agent and shall be pledged and delivered to Agent pursuant to
the applicable Pledge Agreement or Collateral Document as additional collateral
security for the Obligations of the European Credit Parties; (B) European
Borrower shall record all intercompany transactions on its books and records in
a manner reasonably satisfactory to Agent; (C) the obligations of US Borrower
with respect to such intercompany loans and advances shall be subordinated to
the Obligations pursuant to Section 11.18; and (D) no Default or Event of
Default would occur and be continuing after giving effect to any such proposed
intercompany loan; (xii) Indebtedness under Interest Hedge Agreements and
Foreign Exchange Agreements entered into in the ordinary course of business;
provided that such agreements (A) are designed solely to protect Credit Parties
against fluctuations in foreign currency exchange rates or interest rates and
(B) do not increase the Indebtedness of the obligor outstanding at any time
other than as a result of fluctuations in foreign currency exchange rates or
interest rates or by reason of fees, indemnities and compensation payable
thereunder; and (xiii) Indebtedness incurred by any Credit Party

47

--------------------------------------------------------------------------------

not to exceed at any time $500,000 in the aggregate (or the Equivalent Amount
thereof) for all Credit Parties.

        (b)   No Credit Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness, other than (i) the
Obligations; (ii) Indebtedness secured by a Permitted Encumbrance if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Sections 6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(i)
so long as any Liens securing such Indebtedness are terminated simultaneously
therewith; (iv) Indebtedness permitted by Section 6.3(a)(iv) upon any
refinancing thereof in accordance with Section 6.3 (a)(iv); (v) Indebtedness
permitted by Section 6.3(a)(viii), (ix), (x) and (xi); (vi) payments of interest
by Innovations on the Subordinated Notes to the extent permitted by the
Intercreditor Agreement, and (vii) as otherwise permitted in Section 6.14.

        6.4    Employee Loans and Affiliate Transactions.    

        (a)   Except as otherwise expressly permitted in this Section 6 with
respect to Affiliates, no Credit Party shall enter into or be a party to any
transaction with any other Credit Party or any Affiliate thereof except in the
ordinary course of and pursuant to the reasonable requirements of such Credit
Party's business and upon fair and reasonable terms that are no less favorable
to such Credit Party than would be obtained in a comparable arm's length
transaction with a Person not an Affiliate of such Credit Party. In addition, if
any such transaction or series of related transactions with any other Credit
Party or any Affiliate thereof involves payments in excess of $100,000 (or the
Equivalent Amount thereof) in the aggregate, the terms of these transactions
must be disclosed in advance to Agent and Lenders. All such transactions
existing as of the date hereof are described in Disclosure Schedule (6.4(a)).

        (b)   Except as set forth on Disclosure Schedule (6.4(b)), no Credit
Party shall enter into any lending or borrowing transaction with any employees
of any Credit Party, except loans to its respective employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $75,000 (or
the Equivalent Amount thereof) to any employee and up to a maximum of $250,000
(or the Equivalent Amount thereof) in the aggregate at any one time outstanding.

        6.5    Capital Structure and Business.    No Credit Party shall (a) make
any changes in any of its business objectives, purposes or operations that could
reasonably be expected to have or result in a Material Adverse Effect, (b) make
any change in its capital structure as described in Disclosure Schedule (3.8),
including the issuance or sale of any shares of Stock, warrants or other
securities convertible into Stock or any revision of the terms of its
outstanding Stock, except that (i) Innovations may issue or sell shares of its
Stock for cash so long as (x) the proceeds thereof are applied in prepayment of
the Obligations as required by Section 1.3(b)(iv), and (y) no Change of Control
occurs after giving effect thereto, (ii) any US Credit Party may issue or sell
shares of its Stock to any other US Credit Party (except that US Borrower shall
not issue or sell any of its Stock to any US Credit Party other than
Innovations), (iii) any European Credit Party may issue or sell shares of its
Stock to any US Credit Party, and (iv) any European Credit Party may issue or
sell shares of its Stock to any other European Credit Party, provided that
Borrower Representative shall have provided Agent prior written notice of such
issuance or sale and, upon Agent's request, the Borrowers shall have delivered
to Agent an opinion of counsel acceptable to Agent which shall provide (A) that
Agent's Lien on the Stock so sold or issued shall, after giving effect to such
sale or issuance, continue in full force and effect and shall continue to have
the priority contemplated by this Credit Agreement and the other Loan Documents,
(B) that such issuance or sale does not violate applicable law, and (C) such
other opinions as Agent may reasonably request, all in form and substance
satisfactory to Agent, or (c) amend its charter or bylaws in a manner that would
adversely affect Agent or Lenders or such Credit Party's duty

48

--------------------------------------------------------------------------------


or ability to repay the Obligations. No Credit Party shall engage in any
business other than the businesses currently engaged in by it or businesses
reasonably related thereto.

        6.6    Guaranteed Indebtedness.    No Credit Party shall create, incur,
assume or permit to exist any Guaranteed Indebtedness except (a) by endorsement
of instruments or items of payment for deposit to the general account of any
Credit Party, and (b) for Guaranteed Indebtedness incurred for the benefit of
any other Credit Party if the primary obligation is expressly permitted by this
Agreement.

        6.7    Liens.    No Credit Party shall create, incur, assume or permit
to exist any Lien on or with respect to its Accounts or any of its other
properties or assets (whether now owned or hereafter acquired) except for
(a) Permitted Encumbrances; (b) Liens in existence on the date hereof and
summarized on Disclosure Schedule (6.7) securing the Indebtedness described on
Disclosure Schedule (6.3) and permitted refinancings, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided that the
principal amount of the Indebtedness so secured is not increased and the Lien
does not attach to any other property; (c) Liens created after the date hereof
by conditional sale or other title retention agreements (including Capital
Leases) or in connection with purchase money Indebtedness with respect to
Equipment and Fixtures acquired by any Credit Party in the ordinary course of
business, involving the incurrence of an aggregate amount of purchase money
Indebtedness and Capital Lease Obligations of not more than $500,000 (or the
Equivalent Amount thereof) outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within 20 days following such
purchase and does not exceed 100% of the purchase price of the subject assets);
and (d) other Liens securing Indebtedness permitted by Section 6.3(a)(xiii). In
addition, no Credit Party shall become a party to any agreement, note, indenture
or instrument, or take any other action, that would prohibit the creation of a
Lien on any of its properties or other assets in favor of Agent, on behalf of
itself and Lenders, as additional collateral for the Obligations, except
operating leases, Capital Leases or Licenses which prohibit Liens upon the
assets that are subject thereto.

        6.8    Sale of Stock and Assets.    No Credit Party shall sell,
transfer, convey, assign or otherwise dispose of any of its properties or other
assets, except as permitted under Section 6.3 or 6.5, including the Stock of any
of its Subsidiaries (whether in a public or a private offering or otherwise) or
any of its Accounts, other than (a) the sale of Inventory in the ordinary course
of business, (b) the sale, transfer, conveyance or other disposition by a Credit
Party of Equipment, Fixtures or Real Estate that are obsolete or no longer used
or useful in such Credit Party's business and having a net book value not
exceeding $1,000,000 (or the Equivalent Amount thereof) in the aggregate in any
Fiscal Year; (c) other Equipment and Fixtures having a value not exceeding
$200,000 (or the Equivalent Amount thereof) in any single transaction or
$400,000 (or the Equivalent Amount thereof) in the aggregate in any Fiscal Year;
(d) the transfer by a US Credit Party of assets or the Stock of a Subsidiary of
such US Credit Party to another US Credit Party; provided that Innovations shall
not transfer the Stock of US Borrower to another US Credit Party; (e) the
transfer by a European Credit Party of assets or the Stock of a Subsidiary of
such European Credit Party to another European Credit Party, provided that
Borrower Representative shall have provided Agent prior written notice of such
transfer and, upon Agent's request, the Borrowers shall have delivered to Agent
an opinion of counsel acceptable to Agent which shall provide (i) that Agent's
Lien on the Stock or assets so transferred shall, after giving effect to such
transfer, continue in full force and effect and shall continue to have the
priority contemplated by this Credit Agreement and the other Loan Documents,
(ii) that such transfer does not violate applicable law and (iii) such other
opinions as Agent may reasonably request, all in form and substance satisfactory
to Agent; and (f) the transfer of any assets of the Abbott Rapid Test Group to
one or more Credit Parties. With respect to any disposition of assets or other
properties permitted pursuant to clauses (b) and (c) above, subject to
Section 1.3(b), Agent agrees on reasonable prior written notice to release its
Lien on such assets or other properties in order to permit the applicable Credit
Party to

49

--------------------------------------------------------------------------------


effect such disposition and shall execute and deliver to Borrowers, at
Borrowers' expense, appropriate UCC-3 termination statements and other releases
as reasonably requested by Borrowers.

        6.9    ERISA.    No Credit Party shall, or shall cause or permit any
ERISA Affiliate to, cause or permit to occur an event that could result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or cause or permit to occur an ERISA Event to the extent such ERISA Event
could reasonably be expected to have a Material Adverse Effect. No Credit Party
shall cause of permit an event that could result in the imposition of a Lien
with respect to any Foreign Plan. No Credit Party shall cause or permit the fair
market value of the assets of any funded Foreign Plan, the liability of each
insurer for such Foreign Plan funded through insurance or the book reserve
established for such Foreign Plan, together with any accrued contributions, to
become insufficient to satisfy all the accrued benefit obligations with respect
to all current and former participants in such Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with generally accepted accounting principles to the
extent such underfunding could reasonably be expected to have a Material Adverse
Effect.

        6.10    Financial Covenants.    No Credit Party shall breach or fail to
comply with any of the Financial Covenants.

        6.11    Hazardous Materials.    No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect.

        6.12    Sale-Leasebacks.    Except as set forth on Disclosure
Schedule (6.12), no Credit Party shall engage in any sale-leaseback, synthetic
lease or similar transaction involving any of its assets.

        6.13    Cancellation of Indebtedness.    No Credit Party shall cancel
any claim or debt owing to it, except for reasonable consideration negotiated on
an arm's length basis and in the ordinary course of its business consistent with
past practices.

        6.14    Restricted Payments.    No Credit Party shall make any
Restricted Payment, except (a) intercompany loans and advances between Credit
Parties to the extent permitted by Section 6.3, provided that any such
intercompany loans and advances to Innovations shall be used solely for the
purposes set forth in the proviso in Section 6.20; (b) dividends and
distributions by Subsidiaries of any Credit Party paid to such Credit Party
(other than Innovations), (c) payments of principal and interest of intercompany
loans issued in accordance with Section 6.3, (d) employee loans permitted under
Section 6.4(b), (e) the Credit Parties may make cash distributions to
Innovations to enable Innovations to pay, and Innovations may pay, debt service
on the Subordinated Notes to the extent permitted by the Intercreditor
Agreement, provided that, with respect to this clause (e), (i) no Default or
Event of Default has occurred and is continuing or would result after giving
effect to any such Restricted Payment, and (ii) the timing of any such
Restricted Payments shall be set at a date that permits the delivery of
Financial Statements necessary to determine current compliance with the
Financial Covenants prior to such payment, and (f) the Credit Parties may make
cash distributions to Innovations to enable Innovations to pay, and Innovations
may pay, debt service on Indebtedness incurred pursuant to the Subordinated Bond
Issuance to the extent permitted by Subordinated Debt Documents governing the
Subordinated Bond Issuance.

        6.15    Change of Corporate Name or Location; Change of Fiscal
Year.    No Credit Party shall (a) change its name as it appears in official
filings in the jurisdiction of its incorporation or other organization,
(b) change its chief executive office, principal place of business, corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning

50

--------------------------------------------------------------------------------


the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its jurisdiction of
incorporation or other organization, or (e) change its jurisdiction of
incorporation or organization, in each case without at least 30 days prior
written notice to Agent and after Agent's written acknowledgment that any
reasonable action requested by Agent in connection therewith, including to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral, has been completed or taken, and provided that any such new
location for any Credit Party shall be in the same country in which such
Collateral is held or stored as of the Closing Date. No Credit Party shall
change its Fiscal Year.

        6.16    No Impairment of Intercompany Transfers.    No Credit Party
shall directly or indirectly enter into or become bound by any agreement,
instrument, indenture or other obligation (other than this Agreement, the other
Loan Documents, the Indebtedness incurred pursuant to the Subordinated Bond
Issuance and the Subordinated Notes and any agreement or indenture in connection
therewith) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of Innovations
to Innovations or to any Borrower or between Borrowers.

        6.17    No Speculative Transactions.    No Credit Party shall engage in
any transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in the prices of
commodities owned or purchased by it and the values of foreign currencies
receivable or payable by it and interest swaps, caps or collars.

        6.18    Leases; Real Estate Purchases.    No Credit Party shall enter
into any operating lease for Equipment or Real Estate, if the aggregate of all
such operating lease payments payable in any year for all Credit Parties on a
consolidated basis would exceed $1,000,000 (or the Equivalent Amount thereof).
No Credit Party shall purchase a fee simple ownership interest in Real Estate.

        6.19    Changes Relating to Subordinated Debt; Material Contracts.    

        (a)   No Credit Party shall change or amend the terms of any
Subordinated Debt Documents unless otherwise expressly permitted under the
Intercreditor Agreement or with the consent of the Agent and the Requisite
Lenders.

        (b)   No Credit Party shall change or amend the terms of any Material
Contract (other than the Manufacturing Agreement and the Transition Agreement).

        6.20    Business Activities.    From and after the consummation of the
Related Transactions on the Closing Date, Innovations shall not engage in any
business or have any assets or incur any Indebtedness or Guaranteed Indebtedness
(other than the Obligations) other than (i) owning the Stock of its Subsidiaries
owned by it as of the Closing Date or acquired following the Closing Date in
accordance with Section 6.1, (ii) the entering into, and the performance of
obligations under, this Agreement, the other Loan Documents to which it is a
party and the Related Transaction Documents to which it is a party, (iii) the
receipt of cash dividend or cash distribution from US Borrower in accordance
with the terms hereof, (iv) activities associated with expenses and other
amounts paid with any distributions paid to Innovations which are permitted
under Section 6.14 and (v) Subordinated Debt as evidenced by the Subordinated
Debt Documents; provided, however, Innovations may engage in activities
incidental to (A) the maintenance of its corporate existence in compliance with
applicable law, (B) legal, tax and accounting matters in connection with any of
the foregoing activities and (C) the licensing of intellectual property rights
by Innovations from Swissco.

51

--------------------------------------------------------------------------------

7.     TERM

        7.1    Termination.    The financing arrangements contemplated hereby
shall be in effect until the Commitment Termination Date, and the Loans and all
other Obligations shall be automatically due and payable in full on such date.

        7.2    Survival of Obligations Upon Termination of Financing
Arrangements.    Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Credit Parties or the rights of
Agent and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

8.     EVENTS OF DEFAULT; RIGHTS AND REMEDIES

        8.1    Events of Default.    The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an "Event
of Default" hereunder:

        (a)   Any Borrower (i) fails to make any payment of principal of, or
interest on, the Loans or any of the other Obligations when due and payable,
(ii) fails to make any payment of Fees owing in respect of the Loans or any of
the other Obligations when due and payable and such failure continues for a
period of 3 Business Days or more, or (iii) fails to pay or reimburse Agent or
Lenders for any expense reimbursable hereunder or under any other Loan Document
within 10 days following Agent's demand for such reimbursement or payment of
expenses.

        (b)   Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 1.4, 1.8, 5.1, 5.4(a), 5.9, 5.10 or 6, or any of
the provisions set forth in Annexes C or G, respectively.

        (c)   Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Section 4 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for 3 Business Days or more.

        (d)   Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for 30 days or more.

        (e)   A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party (other
than any Immaterial Subsidiary) in excess of $350,000 (or the Equivalent Amount
thereof) in the aggregate (including (x) undrawn committed or available amounts
and (y) amounts owing to all creditors under any combined or syndicated credit
arrangements), or (ii) causes, or permits any holder of such Indebtedness or
Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $350,000 (or the Equivalent
Amount thereof) in the aggregate to become

52

--------------------------------------------------------------------------------


due prior to its stated maturity or prior to its regularly scheduled dates of
payment, or cash collateral in respect thereof to be demanded, in each case,
regardless of whether such default is waived, or such right is exercised, by
such holder or trustee.

        (f)    Any representation or warranty herein or in any Loan Document or
in any written statement, report, financial statement or certificate made or
delivered to Agent or any Lender by (i) any Credit Party (other than an
Immaterial Subsidiary) is untrue or incorrect in any material respect as of the
date when made or deemed made or (ii) any Immaterial Subsidiary is untrue or
incorrect in any material respect as of the date when made or deemed made and
such breach could reasonably be expected to have a Material Adverse Effect.

        (g)   Assets of any Credit Party with a fair market value of $500,000
(or the Equivalent Amount thereof) or more are attached, seized, levied upon or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Credit Party and such condition continues for 30 days or more.

        (h)   A case or proceeding is commenced against any Credit Party (other
than any Immaterial Subsidiary) seeking a decree or order in respect of such
Credit Party (i) under the Bankruptcy Code, or any other applicable federal,
state or foreign bankruptcy or other similar law, (ii) appointing a custodian,
receiver, liquidator, examiner, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party's assets, or (iii) ordering the winding-up or liquidation or examinership
of the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for 60 days or more or a decree or order granting the
relief sought in such case or proceeding shall be entered by a court of
competent jurisdiction.

        (i)    Any Credit Party (other than any Immaterial Subsidiary) (i) files
a petition seeking relief under the Bankruptcy Code, or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) consents to or
fails to contest in a timely and appropriate manner the institution of
proceedings thereunder or the filing of any such petition or the appointment of
or taking possession by a custodian, receiver, liquidator, examiner, assignee,
trustee or sequestrator (or similar official) for such Credit Party or for any
substantial part of any such Credit Party's assets, (iii) makes an assignment
for the benefit of creditors, (iv) takes any action in furtherance of any of the
foregoing; or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due.

        (j)    A final judgment or judgments for the payment of money in excess
of $500,000 (or the Equivalent Amount thereof) in the aggregate at any time are
outstanding against one or more of the Credit Parties (other than any Immaterial
Subsidiary) and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.

        (k)   Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

        (l)    Any Change of Control occurs.

        (m)  Any event occurs, whether or not insured or insurable, as a result
of which revenue-producing activities cease or are substantially curtailed at
any facility of Credit Parties generating more than 10% of Credit Parties'
consolidated revenues for the Fiscal Year preceding such event, and such
cessation or curtailment continues for more than 20 days.

53

--------------------------------------------------------------------------------


        (n)   Any default or breach by any Credit Party occurs and is continuing
under any Material Contract that could reasonably be expected to have a Material
Adverse Effect, any of the Material Contracts (other than the Manufacturing
Agreement and the Transition Agreement) shall be terminated for any reason, the
Manufacturing Agreement shall be terminated for any reason by the Seller, or the
Transition Agreement shall be terminated for any reason within forty-five days
following the Closing Date.

        (o)   Any "Default" or "Event of Default" under and as defined in the
Subordinated Note Documents occurs.

        (p)   Orgenics or Unipath Scandinavia fails or neglects to perform, keep
or observe any of the provisions set forth in Section 11.19.

        8.2    Remedies.    

        (a)   If any Default or Event of Default has occurred and is continuing,
Agent may (and at the written request of the US Requisite Revolving Lenders or
the Requisite Lenders shall), without notice, suspend the US Revolving Loan
facility with respect to additional Advances and/or the incurrence of additional
Letter of Credit Obligations thereunder, whereupon, subject to the provisions of
Section 2.2, any additional Advances and additional Letter of Credit Obligations
shall be made or incurred in Agent's sole discretion (or in the sole discretion
of the US Requisite Revolving Lenders or the Requisite Lenders, if such
suspension occurred at their direction) so long as such Default or Event of
Default is continuing. If any Default or Event of Default has occurred and is
continuing, Agent may (and at the written request of the European Requisite
Revolving Lenders or the Requisite Lenders shall), without notice, suspend the
European Revolving Loan facility with respect to additional Advances and/or the
incurrence of additional Letter of Credit Obligations thereunder, whereupon,
subject to the provisions of Section 2.2, any additional Advances and additional
Letter of Credit Obligations shall be made or incurred in Agent's sole
discretion (or in the sole discretion of the European Requisite Revolving
Lenders or the Requisite Lenders, if such suspension occurred at their
direction) so long as such Default or Event of Default is continuing. If any
Default or Event of Default has occurred and is continuing, Agent may (and at
the written request of Requisite Lenders shall), without notice except as
otherwise expressly provided herein, increase the rate of interest applicable to
the Loans and the Letter of Credit Fees to the Default Rate.

        (b)   If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate the US Revolving Loan facility with respect to further Advances;
(ii) terminate the European Revolving Loan facility with respect to further
Advances or the incurrence of further Letter of Credit Obligations;
(iii) declare all or any portion of the Obligations, including all or any
portion of any Loan to be forthwith due and payable, and require that the Letter
of Credit Obligations be cash collateralized as provided in Annex B, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iv) exercise any
rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code (or the foreign
equivalent) and under the Irish Conveyancing and Law of Property Act 1881 as
amended by the Irish Conveyancing Acts 1882 and 1911; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the US
Revolving Loan facility and the European Revolving Loan facility shall be
immediately terminated and all of the Obligations, including the aggregate US
Revolving Loan and the European Revolving Loan, shall become immediately due and
payable without declaration, notice or demand by any Person.

        8.3    Waivers by Credit Parties.    Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives (including for
purposes of Section 12): (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or

54

--------------------------------------------------------------------------------


renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent's taking possession or control of, or to Agent's replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

9.     ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

        9.1    Assignment and Participations.    

        (a)   Subject to the terms of this Section 9.1, any Lender may make an
assignment of, or sell participations in, at any time or times, the Loan
Documents, Loans, Letter of Credit Obligations and any Commitment or any portion
thereof or interest therein, including any Lender's rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall:
(i) require the consent of Agent, which consent, shall not be unreasonably
withheld, and the execution of an assignment agreement (an "Assignment
Agreement") substantially in the form attached hereto as Exhibit 9.1(a) and
otherwise in form and substance reasonably satisfactory to, and acknowledged by,
Agent; provided that such consent shall not be required with respect to an
assignment to a Lender, an Affiliate of a Lender or to an investment fund that
invests in commercial loans and that is managed or advised by a Lender, an
Affiliate of a Lender, the same investment advisor that manages a Lender or by
an Affiliate of such investment advisor; (ii) be conditioned on such assignee
Lender representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment of a Revolving Loan Commitment, the
assignee Lender shall have a Revolving Loan Commitment in an amount at least
equal to $2,500,000; provided that such amounts shall not be applicable to any
assignment to a Lender, an Affiliate of a Lender or to an investment fund that
invests in commercial loans and that is managed or advised by a Lender, an
Affiliate of a Lender, the same investment advisor that manages a Lender or by
an Affiliate of such investment advisor; (iv) after giving effect to any such
partial assignment of a Term Loan Commitment, the assignee Lender shall have a
Term Loan Commitment in an amount at least equal to $2,000,000; provided that
such amounts shall not be applicable to any assignment to a Lender, an Affiliate
of a Lender or to an investment fund that invests in commercial loans and that
is managed or advised by a Lender, an Affiliate of a Lender, the same investment
advisor that manages a Lender or by an Affiliate of such investment advisor;
(v) include a payment to Agent of an assignment fee of $3,500 provided that no
such payment is required for any assignment that occurs on or before the date
that is six months following the Closing Date; and (vi) so long as no Event of
Default has occurred and is continuing, require the consent of Borrower
Representative, which shall not be unreasonably withheld or delayed; provided
that such consent shall not be required for an assignment to any Lender, an
Affiliate of a Lender or to an investment fund that invests in commercial loans
and that is managed or advised by a Lender, an Affiliate of a Lender, the same
investment advisor that manages a Lender or by an Affiliate of such investment
advisor. In the case of an assignment by a Lender under this Section 9.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. In addition, any assignment by a
European Lender of its Loans and Commitments shall only be made as an integrated
part of (and any such assignment shall be deemed to be and constitute evidence
of) an assignment on a proportionate basis of such Lender's rights and interest
under the Collateral Documents to which it is a party and in the Collateral
created or granted thereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers

55

--------------------------------------------------------------------------------


to the assignee and that the assignee shall be considered to be a "Lender". In
all instances, each Lender's liability to make Loans hereunder shall be several
and not joint and shall be limited to such Lender's Pro Rata Share of the
applicable Commitment. In the event Agent or any Lender assigns or otherwise
transfers all or any part of the Obligations, Agent or any such Lender shall so
notify Borrowers and Borrowers shall, upon the request of Agent or such Lender,
execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 9.1(a), (i) any Lender
may at any time pledge the Obligations held by it and such Lender's rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank, provided,
that no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender's obligations hereunder or under any other Loan Document, (ii) any
Lender may at any time pledge the Obligations held by it and such Lender's
rights under this Agreement and the other Loan Documents to its lender,
provided, however, that no such pledge shall permit any assignor lender from
exercising any rights of the pledging Lender under this Agreement and the other
Loan Documents other than its right to payment of the Obligations, and no such
pledge shall release such Lender from such Lender's obligations hereunder or
under any other Loan Document and any pledge in violation of the foregoing shall
be null and void, and (iii) any Lender that is an investment fund may assign the
Obligations held by it and such Lender's rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor.

        (b)   Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, each Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of Borrowers to the participant and the
participant shall be considered to be a "Lender". Except as set forth in the
preceding sentence no Borrower or Credit Party shall have any obligation or duty
to any participant. Neither Agent nor any Lender (other than the Lender selling
a participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.

        (c)   Except as expressly provided in this Section 9.1, no Lender shall,
as between Borrowers and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.

        (d)   Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be reasonably
requested and, if so requested by Agent, the preparation of informational
materials for, and the participation of management in meetings with, potential
assignees or participants. Each Credit Party executing this Agreement shall
certify the correctness, completeness and accuracy of all descriptions of the
Credit Parties and their respective affairs contained in any selling materials
provided by them and all other information provided by them and included in such
materials, except that any Projections delivered by Borrowers shall only be
certified by Borrowers as having been prepared by Borrowers in compliance with
the representations contained in Section 3.4(c).

56

--------------------------------------------------------------------------------


        (e)   Any Lender may furnish any information concerning Credit Parties
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

        (f)    So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.16(a), increased
costs under Section 1.16(b), an inability to fund LIBOR Loans under
Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).

        (g)   Agent agrees to record each Term Loan and each Advance on the
Register referred to in Section 9.1(h). Each Term Loan and each Advance recorded
on the Register (the "Registered Loan") may not be evidenced by promissory notes
other than Registered Notes (as defined below). Upon the registration of each
Term Loan or each Advance, each Borrower agrees, at the request of any Lender,
to execute and deliver to such Lender a promissory note, in conformity with the
terms of this Agreement, in registered form to evidence such Registered Loan, in
form and substance reasonably satisfactory to such Lender, and registered as
provided in Section 9.1(h) (a "Registered Note"), payable to the order of such
Lender and otherwise duly completed, provided that any Registered Note issued to
evidence Advances shall be issued in the principal amount of the applicable
Lender's US Revolving Loan Commitment or European Revolving Loan Commitment, as
applicable. Once recorded on the Register, each Term Loan and each Advance may
not be removed from the Register so long as it or they remain outstanding, and a
Registered Note may not be exchanged for a promissory note that is not a
Registered Note.

        (h)   Agent shall maintain, on behalf of Borrower, or cause to be
maintained, a register (the "Register") on which it enters the name of a Lender
as the registered owner of each Term Loan and each Advance, as the case may be,
held by such Lender. A Registered Loan (and the Registered Note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Registered
Note shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the Registered Note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register (other
than with respect to an assignment or delegation to an Affiliate of Lender),
together with the surrender of the Registered Note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such Registered Note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new Registered Notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the Registered Note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Loan (and the Registered
Note, if any, evidencing the same) is registered as the owner thereof for the
purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of an assignment or
delegation to an Affiliate of Lender, the assigning Lender shall maintain a
comparable Register, on behalf of Borrower Representative.

        (i)    In the event that a Lender sells participations in the Registered
Loan, such Lender shall maintain a register on which it enters the name of all
participants in the Registered Loans held by it (the "Participant Register"). A
Registered Loan (and the Registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each Registered Note shall expressly so provide).
Any participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

57

--------------------------------------------------------------------------------


        9.2    Appointment of Agent.    GE Capital is hereby appointed to act on
behalf of all Lenders as Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Credit Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person (other than Lenders). Agent
shall have no duties or responsibilities except for those expressly set forth in
this Agreement and the other Loan Documents. The duties of Agent shall be
mechanical and administrative in nature and Agent shall not have, or be deemed
to have, by reason of this Agreement, any other Loan Document or otherwise a
fiduciary relationship or other relationship in respect of any Lender except as
expressly set forth herein. Except as expressly set forth in this Agreement and
the other Loan Documents, Agent shall not have any duty to disclose, and shall
not be liable for failure to disclose, any information relating to any Credit
Party or any of their respective Subsidiaries or any Account Debtor that is
communicated to or obtained by GE Capital or any of its Affiliates in any
capacity. Neither Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Document, or in connection herewith or therewith, except for damages
caused by its or their own gross negligence or willful misconduct.

        Each Lender hereby authorizes and empowers Agent with the right of
delegation and substitution and under relief from any restrictions (including
but not limited to restrictions of Section 181 German Civil Code) to execute on
its sole signature on behalf of such Lender any and all agreements,
sub-powers-of-attorney to third persons or other instruments and take such
actions, make all statements and accept all declarations deemed necessary or
useful in order to effect any Collateral on behalf of such Lender.

        If Agent shall request instructions from Requisite Lenders, US Requisite
Revolving Lenders, European Requisite Revolving Lenders, Requisite Term Lenders
or all affected Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Loan Document, then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders, US
Requisite Revolving Lenders, European Requisite Revolving Lenders, Requisite
Term Lenders or all affected Lenders, as the case may be, and Agent shall not
incur liability to any Person by reason of so refraining. Agent shall be fully
justified in failing or refusing to take any action hereunder or under any other
Loan Document (a) if such action would, in the opinion of Agent, be contrary to
law or the terms of this Agreement or any other Loan Document, (b) if such
action would, in the opinion of Agent, expose Agent to Environmental Liabilities
or (c) if Agent shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of Requisite Lenders, US Requisite Revolving
Lenders, European Requisite Revolving Lenders, Requisite Term Lenders or all
affected Lenders, as applicable.

        9.3    Agent's Reliance, Etc.    Neither Agent nor any of its Affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or the other Loan Documents, except for damages
caused by its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, Agent: (a) may treat the payee of any
Note as the holder thereof until Agent receives written notice of the assignment
or transfer thereof signed by such payee and in form reasonably satisfactory to
Agent; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good

58

--------------------------------------------------------------------------------


faith in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

        9.4    GE Capital and Affiliates.    With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated, include GE Capital in its individual capacity. GE
Capital and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party, any of their Affiliates and any
Person who may do business with or own securities of any Credit Party or any
such Affiliate, all as if GE Capital were not Agent and without any duty to
account therefor to Lenders. GE Capital and its Affiliates may accept fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.

        9.5    Lender Credit Decision.    Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

        9.6    Indemnification.    Lenders agree to indemnify Agent (to the
extent not reimbursed by Credit Parties and without limiting the obligations of
Credit Parties hereunder), ratably according to their respective Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent's gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.

59

--------------------------------------------------------------------------------


        9.7    Successor Agent.    Agent may resign at any time by giving not
less than 30 days' prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the resigning Agent's giving notice of resignation, then
the resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Lenders shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Lenders appoint a successor Agent as provided
above. Any successor Agent appointed by Requisite Lenders hereunder shall be
subject to the approval of Borrower Representative, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent's resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent's resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

        9.8    Setoff and Sharing of Payments.    In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 9.9(f), each Lender is hereby authorized at any
time or from time to time, without notice to any Credit Party or to any other
Person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender's
or holder's Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16). Each Lender's obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the US Swing Line Loans and European Swing
Line Loans under Section 1.1. Each Credit Party executing this Agreement agrees,
to the fullest extent permitted by law, that (a) any Lender may exercise its
right to offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers' lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received

60

--------------------------------------------------------------------------------


is thereafter recovered from the Lender that has exercised the right of offset,
the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

        9.9    Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.    

        (a)    Advances; Payments.    

          (i)  Revolving Lenders shall refund or participate in (A) the US Swing
Line Loan in accordance with clauses (iii) and (iv) of Section 1.1(d) and
(B) the European Swing Line Loan in accordance with clauses (iii) and (iv) of
Section 1.1 (e). If the Swing Line Lender declines to make a US Swing Line Loan
or a European Swing Line Loan or if US Swing Line Availability or European Swing
Line Availability (as the case may be) is zero, Agent shall notify Revolving
Lenders, promptly after receipt of a Notice of US Revolving Credit Advance or
Notice of European Revolving Credit Advance (as the case may be) and in any
event prior to 1:00 p.m. (New York time) on the date such notice is received, by
telecopy, telephone or other similar form of transmission. Each Revolving Lender
shall make the amount of such Lender's Pro Rata Share of such Revolving Credit
Advance available to Agent in same day funds by wire transfer to Agent's account
as set forth in Annex G not later than 3:00 p.m. (New York time) on the
requested funding date, in the case of an Index Rate Loan, and not later than
11:00 a.m. (New York time) on the requested funding date, in the case of a LIBOR
Loan. After receipt of such wire transfers (or, in the Agent's sole discretion,
before receipt of such wire transfers), subject to the terms hereof, Agent shall
make the requested Revolving Credit Advance to the Borrower designated by
Borrower Representative in the Notice of US Revolving Credit Advance or the
Notice of European Revolving Credit Advance, as the case may be. All payments by
each Revolving Lender shall be made without setoff, counterclaim or deduction of
any kind.

         (ii)  On the 2nd Business Day of each calendar week or more frequently
at Agent's election (each, a "Settlement Date"), Agent shall advise each Lender
by telephone, or telecopy of the amount of such Lender's Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender's Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it.
Notwithstanding the foregoing, with respect to any payment of Loans with the
proceeds of the Subordinated Bond Issuance, provided that each Lender has funded
all payments or Advances required to be made by it and has purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents, Agent shall pay to each Lender such Lender's Pro Rata Share of
the proceeds of the Subordinated Bond Issuance on the same Business Day of
receipt by Agent if such proceeds are received by Agent at or before 12:00 p.m.
(New York time) and on the next Business Day if such proceeds are received by
agent after 12:00 p.m. (New York time). To the extent that any Lender (a
"Non-Funding Lender") has failed to fund all such payments and Advances or
failed to fund the purchase of all such participations, Agent shall be entitled
to set off the funding short-fall against that Non-Funding Lender's Pro Rata
Share of all payments received from Borrowers. Such payments shall be made by
wire transfer to such Lender's account (as specified by such Lender in Annex G
or the applicable Assignment Agreement) not later than 1:00 p.m. (Chicago time)
2:00 p.m. (New York time) on the next Business Day following each Settlement
Date.

        (b)    Availability of Lender's Pro Rata Share.    Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date. If

61

--------------------------------------------------------------------------------

such Pro Rata Share is not, in fact, paid to Agent by such Revolving Lender when
due, Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind. If any Revolving
Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent's
demand, Agent shall promptly notify Borrower Representative and Borrowers shall
immediately repay such amount to Agent. Nothing in this Section 9.9(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrowers may have against any Revolving Lender as
a result of any default by such Revolving Lender hereunder. To the extent that
Agent advances funds to any Borrower on behalf of any Revolving Lender and is
not reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.

        (c)    Return of Payments.    

          (i)  If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

         (ii)  If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

        (d)    Non-Funding Lenders.    The failure of any Non-Funding Lender to
make any Revolving Credit Advance or any payment required by it hereunder or to
purchase any participation in any US Swing Line Loan or European Swing Line Loan
to be made or purchased by it on the date specified therefor shall not relieve
any other Lender (each such other Revolving Lender, an "Other Lender") of its
obligations to make such Advance or purchase such participation on such date,
but neither any Other Lender nor Agent shall be responsible for the failure of
any Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a "Lender" or a
"Revolving Lender" (or be included in the calculation of "Requisite Lenders",
"US Requisite Revolving Lenders", "European Requisite Revolving Lenders" or
"Requisite Term Lenders" hereunder) for any voting or consent rights under or
with respect to any Loan Document. At Borrower Representative's request, Agent
or a Person reasonably acceptable to Agent shall have the right with Agent's
consent and in Agent's sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent's request, sell and assign to Agent or such Person, all of the
Commitments of that Non-Funding Lender for an amount equal to the principal
balance of all Loans held by such Non-Funding Lender and all accrued interest
and fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

        (e)    Dissemination of Information.    Agent shall use reasonable
efforts to provide Lenders with any notice of Default or Event of Default
received by Agent from, or delivered by Agent to, any Credit Party, with notice
of any Event of Default of which Agent has actually become aware and with notice
of any action taken by Agent following any Event of Default; provided, that
Agent shall not be liable to

62

--------------------------------------------------------------------------------


any Lender for any failure to do so, except to the extent that such failure is
attributable to Agent's gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements to
Lenders in accordance with Annex E hereto and agree that Agent shall have no
duty to provide the same to Lenders.

        (f)    Actions in Concert.    Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

        9.10    Agent as Joint Creditor.    

        (a)   Each of the Credit Parties and each of the Lenders agree that
Agent shall be the joint creditor (together with the relevant Lender) of each
and every Obligation of any Credit Party towards each and any of the Lenders
under the Loan Documents, and that accordingly Agent shall have its own
independent right to demand performance by such Credit Party of those
Obligations when due. Any discharge of any Obligation to Agent shall, to the
same extent, discharge the corresponding obligation owing to the Lenders.

        (b)   Without limiting or affecting Agent's rights against any Credit
Party (whether under this paragraph or under any other provision of the Loan
Documents), Agent agrees with each Lender, severally but not jointly, that it
shall exercise its rights as a joint creditor with respect to the security
interest granted under the Loan Documents in accordance with the Credit
Agreement and such Loan Documents. However, nothing in the previous sentence
shall limit to any extent Agent's rights in whatever capacity to take any action
to protect or preserve any rights under any Loan Document or to enforce any
security interest created thereby as contemplated by the Credit Agreement and
the Loan Documents (or to do any act reasonably incidental to the foregoing).

        (c)   This Section 9.10 applies unless Agent specifies that it shall not
apply in relation to a specific Credit Party or all Credit Parties incorporated
in a particular jurisdiction.

10.   SUCCESSORS AND ASSIGNS

        10.1    Successors and Assigns.    This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void.
The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

63

--------------------------------------------------------------------------------

11.   MISCELLANEOUS

        11.1    Complete Agreement; Modification of Agreement.    The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 11.2. Any letter of interest, commitment letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement.

        11.2    Amendments and Waivers.    

        (a)   Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers, and by Requisite Lenders, US
Requisite Revolving Lenders, European Requisite Revolving Lenders, Requisite
Term Lenders or all affected Lenders, as applicable. Except as set forth in
clauses (b) and (c) below and as otherwise expressly provided in this Agreement,
all such amendments, modifications, terminations or waivers shall require the
written consent of Requisite Lenders.

        (b)   No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan, the
incurrence of any Letter of Credit Obligations or the conversion or continuance
of any Loan as a LIBOR Loan shall be effective unless the same shall be in
writing and signed by Agent, Requisite Lenders, US Requisite Revolving Lenders
(with respect to the making of any US Revolving Credit Advance, converting or
continuing any US Revolving Loan as a LIBOR Loan or incurring any Letter of
Credit Obligation on behalf of US Borrower), European Requisite Revolving
Lenders (with respect to the making of any European Revolving Credit Advance,
converting or continuing any European Revolving Loan as a LIBOR Loan or
incurring any Letter of Credit Obligation on behalf of European Borrower),
Requisite Term Lenders (with respect to the making of any Term Loan or the
continuation or conversion of a Term Loan as a LIBOR Loan) and Borrowers.
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of the conditions precedent to the making of Loans, the
incurrence of Letter of Credit Obligations or the conversion or continuance of
any Loan as a LIBOR Loan set forth in Section 2.2 unless the same shall be in
writing and signed by Agent, Requisite Lenders, US Requisite Revolving Lenders,
European Requisite Revolving Lenders or Requisite Term Lenders, as applicable,
and Borrowers.

        (c)   No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent, Requisite Lenders and each Lender directly affected
thereby: (i) increase the principal amount of any Lender's Commitment (which
action shall be deemed only to affect those Lenders whose Commitments are
increased and may be approved by Requisite Lenders, including those Lenders
whose Commitments are increased); (ii) reduce the principal of, rate of interest
on or Fees payable with respect to any Loan or Letter of Credit Obligations of
any affected Lender; (iii) extend any scheduled payment date (other than payment
dates of mandatory prepayments under Section 1.3(b)(ii)-(iv)) or final maturity
date of the principal amount of any Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, any Collateral with a value exceeding $5,000,000
(or the Equivalent Amount thereof) in the aggregate (which action shall be
deemed to directly affect all Lenders); (vi) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that shall
be required for Lenders or any of them to take any action hereunder (which shall
be deemed to affect all Lenders); and (vii) amend or waive this Section 11.2 or

64

--------------------------------------------------------------------------------


the definitions of the term "Requisite Lenders", "US Requisite Revolving
Lenders", "European Requisite Revolving Lenders" or "Requisite Term Lenders"
insofar as such definitions affect the substance of this Section 11.2 (which
shall be deemed to affect all Lenders). Furthermore, no amendment, modification,
termination or waiver affecting the rights or duties of Agent or L/C Issuer
under this Agreement or any other Loan Document shall be effective unless in
writing and signed by Agent or L/C Issuer, as the case may be, in addition to
Lenders required hereinabove to take such action. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document. No amendment, modification, termination or waiver
of any provision of any Note shall be effective without the written concurrence
of the holder of that Note. No notice to or demand on any Credit Party in any
case shall entitle such Credit Party or any other Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.2 shall be binding upon each Lender and each holder of the Notes at
the time outstanding and each future holder of the Notes.

        (d)   If, in connection with any proposed amendment, modification,
waiver or termination (a "Proposed Change"):

          (i)  requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii), (iii), (iv) and (v) below
being referred to as a "Non-Consenting Lender"),

         (ii)  requiring the consent of US Requisite Revolving Lenders, the
consent of Revolving Lenders holding 51% or more of the aggregate US Revolving
Loan Commitments is obtained, but the consent of US Requisite Revolving Lenders
is not obtained,

        (iii)  requiring the consent of European Requisite Revolving Lenders,
the consent of Revolving Lenders holding 51% or more of the aggregate European
Revolving Loan Commitments is obtained, but the consent of European Requisite
Revolving Lenders is not obtained,

        (iv)  requiring the consent of Requisite Lenders, the consent of Lenders
holding 51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained, or

         (v)  requiring the consent of Requisite Term Lenders, the consent of
Term Lenders holding 51% or more of the outstanding principal amount of the Term
Loan is obtained, but the consent of Requisite Term Lenders is not obtained, or

then, at Borrower Representative's request, Agent or a Person reasonably
acceptable to Agent shall have the right with Agent's consent and in Agent's
sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Agent's request, sell and assign to Agent or such Person, all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement; provided that if
Agent is a Non-Consenting Lender, Requisite Lenders shall appoint a new Agent
simultaneously with such assignment.

        (e)   Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Agent and Lenders, and so long
as no suits, actions, proceedings or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities,

65

--------------------------------------------------------------------------------


Agent shall deliver to Borrowers termination statements, mortgage releases and
other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.

        11.3    Fees and Expenses.    Borrowers shall reimburse Agent for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors (including consultants, auditors, environmental and
management consultants and appraisers), incurred in connection with the
negotiation and preparation of the Loan Documents. Borrowers shall reimburse:
(i) Agent, and with respect to clauses (c) and (d) below, Lenders, for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors (including consultants, auditors, environmental and management
consultants and appraisers), and (ii) prior to the earlier to occur of the
Subordinated Bond Issuance and a Successful Syndication, Co-Syndication Agents,
with respect to clause (e) below, for all reasonable fees, costs and expenses of
counsel, in each case, incurred in connection with:

        (a)   the forwarding to Borrowers or any other Person on behalf of
Borrowers by Agent of the proceeds of any Loan (including a wire transfer fee);

        (b)   any amendment, modification or waiver of, consent with respect to,
or termination of, any of the Loan Documents or Related Transactions Documents
or advice in connection with the syndication and administration of the Loans
made pursuant hereto or its rights hereunder or thereunder;

        (c)   any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Borrower or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Borrowers or
any other Person that may be obligated to Agent by virtue of the Loan Documents;
including any such litigation, contest, dispute, suit, proceeding or action
arising in connection with any work-out or restructuring of the Loans during the
pendency of one or more Events of Default; provided that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one (1) counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person's gross negligence or willful
misconduct;

        (d)   any attempt to enforce any remedies of Agent against any or all of
the Credit Parties or any other Person that may be obligated to Agent or any
Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one (1) counsel for all such Lenders;

        (e)   any workout or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Co-Syndication Agents, such reimbursement shall be limited to one
(1) counsel for Co-Syndication Agents; and

        (f)    efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (f) above, all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may

66

--------------------------------------------------------------------------------


include: reasonable fees, costs and expenses of accountants, environmental
advisors, appraisers, investment bankers, management and other consultants and
paralegals; court costs and expenses; photocopying and duplication expenses;
court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram or telecopy charges; reasonable secretarial overtime
charges; and reasonable expenses for travel, lodging and food paid or incurred
in connection with the performance of such legal or other advisory services.

        11.4    No Waiver.    Agent's or any Lender's failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable Requisite Lenders, and directed to Borrowers specifying
such suspension or waiver.

        11.5    Remedies.    Agent's and Lenders' rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.

        11.6    Severability.    Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.

        11.7    Conflict of Terms.    Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

        11.8    Confidentiality.     Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintaining the confidentiality of its own confidential information)
to maintain as confidential all confidential information provided to them by the
Credit Parties until the date which is the later to occur of (a) the date which
is 3 years following receipt thereof or (b) the date which is 2 years following
the Termination Date, except that Agent and any Lender may disclose such
information (a) to Persons employed or engaged by Agent or such Lender with
respect to this credit; (b) to any bona fide assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.8 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any Governmental Authority or reasonably believed by Agent or
such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent's or such
Lender's counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.

67

--------------------------------------------------------------------------------


        Notwithstanding anything to the contrary set forth herein or in any
other agreement to which the parties hereto are parties or by which they are
bound, the obligations of confidentiality contained herein and therein, as they
relate to the transactions contemplated by this Agreement and the other Loan
Documents (the "Transaction"), shall not apply to the federal tax structure or
federal tax treatment of the Transaction, and each party hereto (and any
employee, representative, agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transaction. The preceding sentence is intended to cause
the Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
IRC, and shall be construed in a manner consistent with such purpose. In
addition, each party hereto acknowledges that it has no proprietary or exclusive
rights to the federal tax structure of the Transaction or any federal tax matter
or federal tax idea related to the Transaction.

        11.9    GOVERNING LAW.    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY; PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX H OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

        11.10    Notices.    Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be

68

--------------------------------------------------------------------------------


deemed to have been validly served, given or delivered: (a) upon the earlier of
actual receipt and 3 Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 11.10); (c) 1 Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated in Annex H or to such other address
(or facsimile number) as may be substituted by notice given as herein provided.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Annex H to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

        11.11    Section Titles.    The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

        11.12    Counterparts.    This Agreement may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

        11.13    WAIVER OF JURY TRIAL.    BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

        11.14    Press Releases and Related Matters.    Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure (a) using the name of
GE Capital or its affiliates or (b) referring to this Agreement, the other Loan
Documents or the Related Transactions Documents, in each case without at least 2
Business Days' prior notice to GE Capital and without the prior written consent
of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure; provided, however, that with respect to
clause (b) only, the applicable Credit Party also shall be permitted to issue
such release or disclosure if GE Capital has not objected to such release or
disclosure within five (5) days after receipt of notice thereof. Each Credit
Party consents to the publication by Agent or any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement reasonably acceptable to Borrower Representative. Agent and
Co-Syndication Agents may, on notice to the Borrower Representative, provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements at Agent's expense.

69

--------------------------------------------------------------------------------


        11.15    Reinstatement.    This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Borrower for liquidation or reorganization, should any Borrower become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Borrower's assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

        11.16    Advice of Counsel.    Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.9 and 11.13, with its counsel.

70

--------------------------------------------------------------------------------


        11.17    Judgment Currency.    

        (a)   If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder or under the Notes in any currency (the
"Original Currency") into another currency (the "Other Currency") the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures Agent could purchase the Original Currency with the Other Currency at
11:00 A.M., local time, on the second Business Day preceding that on which final
judgment is given.

        (b)   The obligation of a Borrower in respect of any sum due in the
Original Currency from it to any Lender or Agent hereunder or under the Notes
held by such Lender shall, notwithstanding any judgment in any Other Currency,
be discharged only to the extent that on the Business Day following receipt by
such Lender or Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or Agent (as the case may be) may in accordance
with normal banking procedures purchase the Original Currency with such Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to such Lender or Agent (as the case may be) in the Original
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or Agent (as the case may be) against
such loss, and if the amount of the Original Currency so purchased exceeds the
sum originally due to any Lender or Agent (as the case may be) in the Original
Currency, such Lender or Agent (as the case may be) agrees to remit to such
Borrower such excess.

        11.18    Subordination.    

        (a)   Each Credit Party executing this Agreement covenants and agrees
that the payment of all indebtedness, principal, interest (including interest
which accrues after the commencement of any case or proceeding in bankruptcy, or
for the reorganization of any Credit Party), fees, charges, expenses, attorneys'
fees and any other sum, obligation or liability owing by any other Credit Party
to such Credit Party, including any intercompany trade payables or royalty or
licensing fees (collectively, the "Subordinated Obligations"), is subordinated,
to the extent and in the manner provided in this Section 11.18, to the prior
payment in full of all Obligations (herein, the "Senior Obligations") and that
the subordination is for the benefit of the Agent and Lenders, and Agent may
enforce such provisions directly.

        (b)   Each Credit Party executing this Agreement hereby (i) authorizes
Agent to demand specific performance of the terms of this Section 11.18, whether
or not any other Credit Party shall have complied with any of the provisions
hereof applicable to it, at any time when such Credit Party shall have failed to
comply with any provisions of this Section 11.18 which are applicable to it and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law,
which might be asserted as a bar to such remedy of specific performance.

        (c)   Upon any distribution of assets of any Credit Party in any
dissolution, winding up, liquidation, examinership or reorganization (whether in
bankruptcy, insolvency, examinership or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

          (i)  The Agent and Lenders shall first be entitled to receive payment
in full in cash of the Senior Obligations before any Credit Party is entitled to
receive any payment on account of the Subordinated Obligations;

         (ii)  Any payment or distribution of assets of any Credit Party of any
kind or character, whether in cash, property or securities, to which any other
Credit Party would be entitled except for the provisions of this
Section 11.18(c), shall be paid by the liquidating trustee or agent or other
Person making such payment or distribution directly to the Agent, to the extent
necessary to make payment in full of all Senior Obligations remaining unpaid
after giving

71

--------------------------------------------------------------------------------




effect to any concurrent payment or distribution or provisions therefor to the
Agents and Lenders; and

        (iii)  In the event that notwithstanding the foregoing provisions of
this Section 11.18(c), any payment or distribution of assets of any Credit Party
of any kind or character, whether in cash, property or securities, shall be
received by any other Credit Party on account of the Subordinated Obligations
before all Senior Obligations are paid in full, such payment or distribution
shall be received and held in trust for and shall be paid over to the Agent for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to the Agents and Lenders.

        No right of the Agent and Lenders or any other present or future holders
of any Senior Obligations to enforce the subordination provisions herein shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Credit Party or by any act or failure to act, in good faith, by
any such holder, or by any noncompliance by any Credit Party with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

        11.19    Negative Pledge.    Each of Orgenics and Unipath Scandinavia AB
hereby covenant and agree with Agent and Lenders that such Person shall not
(a) create, incur, assume or permit to exist any Indebtedness other than
(i) such Indebtedness existing on the Closing Date listed on Disclosure Schedule
(11.19(a)), (ii) additional Indebtedness of Orgenics under the facilities listed
on Disclosure Schedule (11.19(a)), provided that the aggregate amount of
Indebtedness of Orgenics does not exceed $1,000,000 (or the Equivalent Amount
thereof) at any time, and (iii) refinancings thereof or amendments or
modifications thereto that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to such
Person, as determined by Agent in good faith, than the terms of the Indebtedness
being refinanced, amended or modified, or (b) create, incur, assume or permit to
exist any Lien on or with respect to any of its other properties or assets
(whether now owned or hereafter acquired) except for (i) Permitted Encumbrances;
(ii) Liens in existence on the date hereof and summarized on Disclosure Schedule
(11.19(b)) securing the Indebtedness described on Disclosure Schedule (11.19(a))
and (iii) permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens; provided that the principal amount of
the Indebtedness so secured is not increased and the Lien does not attach to any
other property.

        11.20    No Strict Construction.    The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

12.   AFFIRMATION OF OBLIGATIONS

        Upon the effectiveness of this Agreement pursuant to Section 2.1 hereof,
from and after the Closing Date: (a) the terms and conditions of the Original
Credit Agreement shall be amended as set forth herein and, as so amended, shall
be restated in their entirety, but only with respect to the rights, duties and
obligations among Credit Parties, the Lenders and the Agent accruing from and
after the Closing Date; (b) this Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Original
Credit Agreement or any other Loan Document (as defined therein) or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date and except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by each of the Credit Parties; (c) all indemnification

72

--------------------------------------------------------------------------------


obligations of the Credit Parties under the Original Credit Agreement and any
other Loan Documents (as defined therein) shall survive the execution and
delivery of this Agreement and shall continue in full force and effect for the
benefit of the Lenders, the Agent, and any other Person indemnified under the
Original Credit Agreement or any other Loan Document (as defined therein) at any
time prior to the Closing Date, (d) the Obligations incurred under the Original
Credit Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder, and the terms "Obligations", "Guaranteed Obligations" and "Secured
Obligations" as such terms are used in the Loan Documents shall include the
Obligations as increased, amended and restated under this Agreement; (e) the
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Lenders or the Agent (as defined
therein) under the Original Credit Agreement, nor constitute a waiver of any
covenant, agreement or obligation under the Original Credit Agreement, except to
the extent that any such covenant, agreement or obligation is no longer set
forth herein or is modified hereby; (f) any and all references to the Original
Credit Agreement in any Collateral Document or other Loan Document shall,
without further action of the parties, be deemed a reference to the Original
Credit Agreement, as amended and restated by this Agreement, and as this
Agreement shall be further amended, restated, supplemented or otherwise modified
from time to time, and any and all references to the Collateral Documents or
Loan Documents in any such Collateral Documents or any other Loan Documents
shall be deemed a reference to the Collateral Documents or Loan Documents under
the Original Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended, restated, supplemented or otherwise
modified from time to time; and (g) the Liens granted pursuant to the Collateral
Documents to which each of the Credit Parties is a party shall continue without
any diminution thereof and shall remain in full force and effect on and after
the Closing Date.

73

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.


 
 
BORROWERS
WAMPOLE LABORATORIES, INC.
INVERNESS MEDICAL (UK)
HOLDINGS LIMITED
 
 
By:
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

    Name: Anthony J. Bernardo
Title: Vice President and Duly Authorized
Signatory, respectively

74

--------------------------------------------------------------------------------


 
 
AGENT AND LENDERS
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
 
 
By:
/s/  STEVE WARNER    

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., as Co-Syndication Agent, Documentation Agent and Lender
 
 
By:
   /s/  BRYAN RUPPRECHT

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS SECURITIES LLC, as Co-Syndication Agent
 
 
By:
/s/  DAVID A. JUGE      

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
     /s/  OLIVER O. TRUMBO II

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
UBS AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
 /s/  WILFRED V. SAINT 

--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
By:
     /s/  THOMAS R. SALZANO

--------------------------------------------------------------------------------

Duly Authorized Signatory

75

--------------------------------------------------------------------------------

        The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers.

    INVERNESS MEDICAL INNOVATIONS, INC.
INVERNESS MEDICAL, INC.
UNIPATH DIAGNOSTICS, INC.
UNIPATH ONLINE, INC.
OSTEX INTERNATIONAL, INC.
INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP. II
UNIPATH LIMITED
APPLIED BIOTECH, INC.
FOREFRONT DIAGNOSTICS, INC.
MORPHEUS ACQUISITION CORP.
MORPHEUS ACQUISITION LLC
 
 
By:
/s/  ANTHONY J. BERNARDO      

--------------------------------------------------------------------------------

    Name: Anthony J. Bernardo
Title: Vice President, President, Vice President, President, President,
President, President, Duly Authorized Signatory, President, President,
President, Manager, respectively
 
 
ORGENICS INTERNATIONAL HOLDINGS BV
INVERNESS MEDICAL SWITZERLAND GMBH
UNIPATH DIAGNOSTICS GMBH
CAMBRIDGE DIAGNOSTICS IRELAND LIMITED
PREGYMED GMBH
 
 
By:
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

    Name: Paul T. Hempel
Title: Director, Director, Duly Authorized
Signatory, Director, Director, respectively
 
 
SELFCARE TECHNOLOGY, INC.
 
 
By:
/s/  DUANE L. JAMES      

--------------------------------------------------------------------------------

    Name: Duane L. James
Title: Treasurer        

76

--------------------------------------------------------------------------------


 
 
The following Persons are signatories to this Agreement for purposes of
Section 11.19 only.
 
 
ORGENICS LTD.
 
 
By:
/s/  DUANE L. JAMES      

--------------------------------------------------------------------------------

    Name: Duane L. James
Title: Duly Authorized Signatory
 
 
UNIPATH SCANDINAVIA AB
 
 
By:
/s/  PAUL T. HEMPEL      

--------------------------------------------------------------------------------

    Name: Paul T. Hempel
Title: Duly Authorized Signatory

77

--------------------------------------------------------------------------------




ANNEX A (RECITALS)
TO CREDIT AGREEMENT

DEFINITIONS


        Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings, and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:

        "ABI" means Applied Biotech, Inc., a California corporation.

        "ABI Acquisition Agreement" means that certain Stock Purchase Agreement,
dated as of July 30, 2002, by and among ABI, Erie Scientific Company and
Innovations.

        "ABI EBITDA" means EBITDA attributable to ABI and its Subsidiaries for
any fiscal period; provided that (i) for the twelve-month period ended June 30,
2003, ABI EBITDA shall be deemed to be $6,400,000, (ii) for the twelve-month
period ended September 30, 2003, ABI EBITDA shall be deemed to be $6,400,000,
(iii) for the twelve-month period ended December 31, 2003, ABI EBITDA shall
equal the sum of (x) ABI EBITDA for the Fiscal Quarter ended December 31, 2003,
and (y) $4,800,000, (iv) for the twelve-month period ended March 31, 2004, ABI
EBITDA shall equal the sum of (x) ABI EBITDA for the two Fiscal Quarters ended
March 31, 2004, and (y) $3,200,000, and (v) for the twelve-month period ended
June 30, 2004, ABI EBITDA shall equal the sum of (x) ABI EBITDA for the three
Fiscal Quarters ended June 30, 2004 and (y) $1,600,000.

        "Abbott EBITDA" means EBITDA attributable to the Abbott Rapid Test Group
for any fiscal period; provided that (i) for the twelve-month period ended
June 30, 2003, Abbott EBITDA shall be deemed to be $10,500,000, (ii) for the
twelve-month period ended September 30, 2003, Abbott EBITDA shall be deemed to
be $10,500,000, (iii) for the twelve-month period ended December 31, 2003,
Abbott EBITDA shall equal the sum of (x) Abbott EBITDA for the Fiscal Quarter
ended December 31, 2003, and (y) $7,875,000, (iv) for the twelve-month period
ended March 31, 2004, Abbott EBITDA shall equal the sum of (x) Abbott EBITDA for
the two Fiscal Quarters ended March 31, 2004, and (y) $5,250,000, and (v) for
the twelve-month period ended June 30, 2004, Abbott EBITDA shall equal the sum
of (x) Abbott EBITDA for the three Fiscal Quarters ended June 30, 2004 and
(y) $2,625,000.

        "Abbott Rapid Test Group" means the assets acquired from Seller pursuant
to the Acquisition Agreement.

        "Account Debtor" means any Person who may become obligated to any Credit
Party under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).

        "Accounting Changes" has the meaning ascribed thereto in Annex F.

        "Accounts" means all "accounts," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party's rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party's rights to any goods represented by any of the foregoing
(including unpaid sellers' rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to

A-1

--------------------------------------------------------------------------------


be provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all health care insurance receivables and (f) all collateral
security of any kind, given by any Account Debtor or any other Person with
respect to any of the foregoing.

        "Acquisition" means the acquisition of substantially all the assets of
Abbott Laboratories' Rapid Test Business Group, by Innovations, Swissco,
Morpheus Corp. and Morpheus LLC pursuant to, and as more fully described in, the
Acquisition Agreement.

        "Acquisition Agreement" means that certain Asset Purchase Agreement,
dated as of September 30, 2003, by and among Seller and Innovations, Swissco,
Morpheus Corp. and Morpheus LLC.

        "Activation Event" and "Activation Notice" have the meanings ascribed
thereto in Annex C.

        "Advance" means any US Revolving Credit Advance, European Revolving
Credit Advance, US Swing Line Advance or European Swing Line Advance, as the
context may require.

        "Affiliate" means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 5% or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person's officers, directors, joint venturers and partners and (d) in
the case of Borrowers, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of any Borrower. For the purposes
of this definition, "control" of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term "Affiliate" shall specifically
exclude Agent and each Lender.

        "Agent" means GE Capital in its capacity as administrative agent for
Lenders or its successor appointed pursuant to Section 9.7.

        "Agreement" means this Credit Agreement by and among Innovations,
Borrowers, the other Credit Parties party thereto, GE Capital, as Agent and
Lender, and the other Lenders from time to time party thereto, as the same may
be amended, supplemented, restated or otherwise modified from time to time.

        "Alternative Currency" means Swedish kronor, British pounds, German
deutschemarks, Belgian francs, Netherlands guilders, Swiss francs, and European
Union euros, Israeli New Shekels, or such other currency as Agent approves,
provided that no currency shall be an Alternative Currency if it is not freely
transferable and freely convertible into Dollars in the London foreign exchange
market as determined by Agent.

        "Appendices" has the meaning ascribed to it in the recitals to the
Agreement.

        "Applicable European Revolver Index Margin" means the per annum interest
rate from time to time in effect and payable in addition to the Index Rate
applicable to the European Revolving Loan, as determined by reference to
Section 1.5(a).

        "Applicable European Revolver LIBOR Margin" means the per annum interest
rate from time to time in effect and payable in addition to the LIBOR Rate
applicable to the European Revolving Loan, as determined by reference to
Section 1.5(a).

        "Applicable European Term Loan Index Margin" means the per annum
interest rate from time to time in effect and payable in addition to the Index
Rate applicable to the European Term Loan, as determined by reference to
Section 1.5(a).

A-2

--------------------------------------------------------------------------------


        "Applicable European Term Loan LIBOR Margin" means the per annum
interest rate from time to time in effect and payable in addition to the LIBOR
Rate applicable to the European Term Loan, as determined by reference to
Section 1.5(a).

        "Applicable L/C Margin" means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).

        "Applicable Margins" means collectively the Applicable L/C Margin, the
Applicable US Revolver Index Margin, the Applicable US Revolver LIBOR Margin,
the Applicable European Revolver Index Margin, the Applicable European Revolver
LIBOR Margin, the Applicable European Term Loan Index Margin, the Applicable
European Term Loan LIBOR Margin, the Applicable US Term A Loan Index Margin, the
Applicable US Term A Loan LIBOR Margin, the Applicable US Term B Loan Index
Margin, and the Applicable US Term B Loan LIBOR Margin.

        "Applicable US Revolver Index Margin" means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the US Revolving Loan, as determined by reference to Section 1.5(a).

        "Applicable US Revolver LIBOR Margin" means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the US Revolving Loan, as determined by reference to Section 1.5(a).

        "Applicable US Term A Loan Index Margin" means the per annum interest
rate from time to time in effect and payable in addition to the Index Rate
applicable to the US Term A Loan, as determined by reference to Section 1.5(a).

        "Applicable US Term A Loan LIBOR Margin" means the per annum interest
rate from time to time in effect and payable in addition to the LIBOR Rate
applicable to the US Term A Loan, as determined by reference to Section 1.5(a).

        "Applicable US Term B Loan Index Margin" means the per annum interest
rate from time to time in effect and payable in addition to the Index Rate
applicable to the US Term B Loan, as determined by reference to Section 1.5(a).

        "Applicable US Term B Loan LIBOR Margin" means the per annum interest
rate from time to time in effect and payable in addition to the LIBOR Rate
applicable to the US Term B Loan, as determined by reference to Section 1.5(a).

        "Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).

        "Assignment of Representations and Warranties" means collectively,
(i) that certain Assignment of Representations, Warranties, Covenants,
Indemnities and Rights, dated as of September 20, 2002, by and among WL
Acquisition Corp. (n/k/a Wampole Laboratories, Inc.), Innovations, and Agent,
(ii) that certain Assignment of Representations, Warranties, Covenants,
Indemnities and Rights, dated as August 27, 2003, by and among Innovations, ABI
and Eric Scientific Company, in form and substance satisfactory to Agent, and
(iii) that certain Assignment of Representations, Warranties, Covenants,
Indemnities and Rights, dated as the date hereof, by and among Innovations,
Swissco, Morpheus Corp., Morpheus LLC, Seller and Agent, in form and substance
satisfactory to Agent.

        "Bankruptcy Code" means the provisions of Title 11 of the United States
Code, 11 U.S.C. §§ 101 et seq.

        "Blocked Accounts" has the meaning ascribed to it in Annex C.

        "Borrower Representative" means Innovations, in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(f).

A-3

--------------------------------------------------------------------------------


        "Borrowers" and "Borrower" have the respective meanings ascribed thereto
in the preamble to the Agreement.

        "Business Day" means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of New York
and in reference to LIBOR Loans shall mean any such day that is also a LIBOR
Business Day.

        "Capital Expenditures" means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto that have a useful life of
more than one year and that are required to be capitalized under GAAP.

        "Capital Lease" means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

        "Capital Lease Obligation" means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

        "Cash Collateral Account" has the meaning ascribed to it Annex B.

        "Cash Equivalents" has the meaning ascribed to it in Annex B.

        "Cash Management Systems" has the meaning ascribed to it in Section 1.8.

        "Change of Control" means any of the following: (a) any person or group
of persons (within the meaning of the Securities Exchange Act of 1934) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934,) of 30% or more of the issued and outstanding shares of capital Stock of
Innovations having the right to vote for the election of directors of
Innovations under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Innovations (together with any new
directors whose election by the board of directors of Innovations or whose
nomination for election by the Stockholders of Innovations was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office;
(c) Innovations ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of either Borrower; or
(d) the Credit Parties ceases to own, directly or indirectly and control all of
the economic and voting rights associated with all of the outstanding capital
stock of their Subsidiaries.

        "Charges" means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including any interest, penalties, or other
additions to tax that may become payable in respect thereof and taxes owed to
the PBGC at the time due and payable), levies, assessments, charges, liens,
claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of any Credit
Party, (d) any Credit Party's ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party's business.

        "Chattel Paper" means any "chattel paper," as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party.

        "Closing Checklist" means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex D.

A-4

--------------------------------------------------------------------------------


        "Closing Date" means September 30, 2003.

        "Code" means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent's or any Lender's Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term "Code" shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

        "Collateral" means the property covered by the Collateral Documents and
any other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations.

        "Collateral Documents" means the Guaranties, the US Security Agreement,
the US Pledge Agreement, the US Intellectual Property Security Agreement, the
European Pledge Agreements, the European Security Agreements, the European
Intellectual Property Security Agreements, the Assignment of Representations and
Warranties and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

        "Collection Account" means that certain account of Agent, account number
50271079 in the name of Agent at Bankers Trust Company in New York, New York,
ABA No. 021 001 033, or such other account as may be specified in writing by
Agent as the "Collection Account".

        "Commitment Reduction Date" means the first date on which the
Commitments of each of ML Capital and UBS are less than $45,000,000.

        "Commitment Termination Date" means the earliest of (a) March 31, 2008,
(b) the date of termination of Lenders' obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B and the permanent reduction
of all Commitments to zero dollars ($0).

        "Commitments" means (a) as to any Lender, the aggregate of such Lender's
US Revolving Loan Commitment (including without duplication the Swing Line
Lender's US Swing Line Commitment as a subset of its US Revolving Loan
Commitment), European Revolving Loan Commitment (including without duplication
the Swing Line Lender's European Swing Line Commitment as a subset of its
European Revolving Loan Commitment), US Term A Loan Commitment, US Term B Loan
Commitment and European Term Loan Commitment as set forth on Annex I to this
Agreement or in the most recent Assignment Agreement executed by such Lender,
and (b) as to all Lenders, the aggregate of all Lenders' US Revolving Loan
Commitments (including without duplication the Swing Line Lender's US Swing Line
Commitment as a subset of its US Revolving Loan Commitment), European Revolving
Loan Commitments (including without duplication the Swing Line Lender's European
Swing Line Commitment as a subset of its European Revolving Loan Commitment), US
Term Loan Commitments and European Term Loan Commitments, which aggregate
commitment shall be ONE HUNDRED THIRTY-FIVE MILLION DOLLARS ($135,000,000) on
the Closing Date, as to each of clauses (a) and (b), as such Commitments may be
reduced, amortized or adjusted from time to time in accordance with the
Agreement.

        "Compliance Certificate" has the meaning ascribed to it in Annex E.

A-5

--------------------------------------------------------------------------------


        "Concentration Accounts" has the meaning ascribed to it in Annex C.

        "Contracts" means all "contracts," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

        "Control Letter" means a letter agreement between Agent and (i) the
issuer of uncertificated securities with respect to uncertificated securities in
the name of any Credit Party, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of any Credit
Party, (iii) a futures commission merchant or clearing house, as applicable,
with respect to commodity accounts and commodity contracts held by any Credit
Party, whereby, among other things, the issuer, securities intermediary or
futures commission merchant disclaims any security interest in the applicable
financial assets, acknowledges the Lien of Agent, on behalf of itself and
Lenders, on such financial assets, and agrees to follow the instructions or
entitlement orders of Agent without further consent by the affected Credit
Party.

        "Copyright License" means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright or Copyright registration.

        "Copyrights" means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States of America, any state or
territory thereof, or any other country or any political subdivision thereof,
and (b) all reissues, extensions or renewals thereof.

        "Credit Parties" means Innovations, each Borrower and each of their
respective Subsidiaries (other than the Excluded Subsidiaries).

        "Current Assets" shall mean, with respect to any Person, all current
assets of such Person as of any date of determination calculated in accordance
with GAAP, but excluding cash, cash equivalents and debts due from Affiliates.

        "Current Liabilities" shall mean, with respect to any Person, all
liabilities which should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any option on the part
of the obligor to extend or renew beyond such year, and all accruals for federal
or other taxes based on or measured by income and payable within such year, but
excluding (i) in the case of US Borrower, the aggregate outstanding principal
balance of the US Revolving Loan, and (ii) in the case of European Borrower, the
aggregate outstanding principal balance of the European Revolving Loan.

        "Default" means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.

        "Default Rate" has the meaning ascribed to it in Section 1.5(d).

        "Deposit Accounts" means all "deposit accounts" as such term is defined
in the Code, now or hereafter held in the name of any Credit Party.

        "Disclosure Schedules" means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules (1.4) through (11.19(b)) in the Index to the
Agreement.

A-6

--------------------------------------------------------------------------------


        "Documents" means all "documents," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located.

        "Dollars" or "$" means lawful currency of the United States of America.

        "Domestic Subsidiaries" means all Subsidiaries of Innovations
incorporated or organized under the laws of the United States of America, any
state thereof or the District of Columbia.

        "EBITDA" means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of such
Person for such period determined in accordance with GAAP, minus (b) the sum of
(i) income tax credits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain (but not any aggregate net
loss) during such period arising from the sale, exchange or other disposition of
capital assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (v) any other non-cash gains that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, plus (c) the sum of
(i) any provision for income taxes, (ii) Interest Expense, (iii) loss from
extraordinary items for such period, including all costs incurred in connection
with a proposed Subordinated Bond Issuance which is not successful, (iv) the
amount of non-cash charges (including depreciation and amortization) for such
period to the extent that a cash outlay is not reasonably foreseeable,
(v) amortized debt discount for such period, and (vi) the amount of any
deduction to consolidated net income as the result of any grant to any members
of the management of such Person of any Stock, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication. For purposes of this
definition, the following items shall be excluded in determining consolidated
net income of a Person: (1) the income (or deficit) of any other Person accrued
prior to the date it became a Subsidiary of, or was merged or consolidated into,
such Person or any of such Person's Subsidiaries; (2) the income (or deficit) of
any other Person (other than a Subsidiary) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made in the ordinary course of business in accordance with GAAP within such
Financial Covenant testing period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies; (7) any net
gain or loss arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of such Person, (8) in the case
of a successor to such Person by consolidation or merger or as a transferee of
its assets, any earnings of such successor prior to such consolidation, merger
or transfer of assets, and (9) any deferred credit representing the excess of
equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary.

        "Environmental Laws" means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) ("CERCLA"); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42

A-7

--------------------------------------------------------------------------------


U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

        "Environmental Liabilities" means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

        "Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

        "Equipment" means all "equipment," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located and, in
any event, including all such Credit Party's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefore, all parts therefore,
all substitutes for any of the foregoing, fuel therefore, and all manuals,
drawings, instructions, warranties and rights with respect thereto, and all
products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

        "Equivalent Amount" means the equivalent amount in Dollars of such
amount expressed in an Alternative Currency as determined by Agent on such date
on the basis of the Spot Rate for the purchase of Dollars with such Alternative
Currency on such date.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

        "ERISA Affiliate" means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

        "ERISA Event" means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan

A-8

--------------------------------------------------------------------------------


unless such failure is cured within 30 days; (g) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; (i) the revocation or
threatened revocation of a Qualified Plan's qualification or tax exempt status;
or (j) the termination of a Plan described in Section 4064 of ERISA.

        "ESOP" means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

        "European Blocked Accounts" has the meaning ascribed to it in Annex C.

        "European Borrower" has the meaning ascribed to it in the preamble to
this Agreement.

        "European Credit Party" means each of European Borrower, Swissco and
Orgenics Holdings and each of their respective Subsidiaries (other than Morpheus
LLC and the Excluded European Subsidiaries).

        "European Excess Cash Flow" means, without duplication, with respect to
the Credit Parties (other than the US Credit Parties) and any Fiscal Year,
consolidated net income plus (a) depreciation, amortization and Interest Expense
to the extent deducted in determining consolidated net income, minus (b) Capital
Expenditures during such Fiscal Year (excluding the financed portion thereof and
excluding any Capital Expenditures in such Fiscal Year to the extent in excess
of the amount permitted to be made in such Fiscal Year pursuant to clause (a) of
Annex F), minus (c) Interest Expense paid or accrued (excluding any original
issue discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense) and scheduled principal payments paid
in respect of Funded Debt, plus or minus (as the case may be), (d) extraordinary
gains or losses which are cash items not included in the calculation of net
income, minus (e) mandatory prepayments paid in cash pursuant to Section 1.3
other than mandatory prepayments made pursuant to Sections 1.3(b)(i),
1.3(b)(ii), 1.3(b)(iv), 1.3(b)(v)  or 5.4(c), plus (f) taxes deducted in
determining consolidated net income to the extent not paid for in cash, plus
decreases or minus increases (as the case may be) (g) in Working Capital.

        "European Intellectual Property Security Agreements" means each of the
intellectual property security agreements made in favor of Agent by each
applicable European Credit Party of even date herewith, as listed on Schedule 4
attached hereto.

        "European Lock Boxes" has the meaning ascribed to it in Annex C.

        "European Master Standby Agreement" means the Amended and Restated
Master Agreement for Standby Letters of Credit dated as of the Closing Date
between European Borrower, as Applicant, and GE Capital, as issuer.

        "European Maximum Amount" means, as of any date of determination, an
amount equal to the European Revolving Loan Commitment of all Lenders as of that
date.

A-9

--------------------------------------------------------------------------------


        "European Pledge Agreements" means each of the pledge agreements made in
favor of Agent by each applicable European Credit Party of even date herewith,
as listed on Schedule 3 attached hereto.

        "European Relationship Bank" has the meaning ascribed to it in Annex C.

        "European Requisite Revolving Lenders" means (a) until the occurrence of
the Commitment Reduction Date, GE Capital, ML Capital and UBS, (b) on and after
the occurrence of the Commitment Reduction Date and until the occurrence of a
Successful Syndication, Lenders holding at least 662/3% of the of the European
Revolving Loan Commitments of all Lenders, (c) upon and after the occurrence of
a Successful Syndication, Lenders holding at least 51% of the of the European
Revolving Loan Commitments of all Lenders, (d) if the European Revolving Loan
Commitments have been terminated and the Commitment Reduction Date has not
occurred, GE Capital, ML Capital and UBS, (e) if the European Revolving Loan
Commitments have been terminated, the Commitment Reduction Date has occurred and
a Successful Syndication has not occurred, Lenders holding more than 662/3% of
the aggregate outstanding amount of all European Revolving Loans, and (f) if the
European Revolving Loan Commitments have been terminated and a Successful
Syndication has occurred, Lenders holding at least 51% of the aggregate
outstanding amount of all European Revolving Loans.

        "European Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(b)(i).

        "European Revolving Loan" means, at any time, the sum of (i) the
aggregate amount of European Revolving Credit Advances outstanding to European
Borrower plus (ii) the aggregate Letter of Credit Obligations incurred on behalf
of European Borrower. Unless the context otherwise requires, references to the
outstanding principal balance of the European Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations incurred on behalf of
European Borrower.

        "European Revolving Loan Commitment" means (a) as to any Lender, the
aggregate commitment of such Lender to make European Revolving Credit Advances
or incur Letter of Credit Obligations at the request of European Borrower as set
forth on Annex I to this Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make European Revolving Credit Advances or incur Letter of Credit
Obligations at the request of European Borrower, which aggregate commitment
shall be TWENTY FIVE MILLION DOLLARS ($25,000,000) on the Closing Date, as such
amount may be adjusted, if at all, from time to time in accordance with this
Agreement.

        "European Revolving Note" has the meaning ascribed to it in
Section 1.1(b)(ii).

        "European Security Agreements" means each of the security agreements,
fixed charges, floating charges or similar agreements made in favor of Agent, by
each applicable European Credit Party, as listed on Schedule 2 attached hereto,
and any other agreement delivered on or after the Closing Date (including by way
of supplement to the foregoing) by any Person granting a Lien on the assets of
such Person (including without limitation, any Lien on bank accounts of such
Person) to secure all or any part of the Obligations, in each case as amended,
supplemented or modified from time to time in accordance with its terms.

        "European Swing Line Advance" has the meaning ascribed to it in
Section 1.1(e)(i).

        "European Swing Line Availability" has the meaning ascribed to it in
Section 1.1(e)(i).

        "European Swing Line Commitment" means, as to the Swing Line Lender, the
commitment of the Swing Line Lender to make European Swing Line Advances as set
forth on Annex I to the Agreement, which commitment constitutes a subfacility of
the European Revolving Loan Commitment of the Swing Line Lender.

A-10

--------------------------------------------------------------------------------


        "European Swing Line Loan" means, as the context may require, at any
time, the aggregate amount of European Swing Line Advances outstanding to
European Borrower.

        "European Swing Line Note" has the meaning ascribed to it in
Section 1.1(e)(ii).

        "European Term Loan" has the meaning ascribed to it in
Section 1.1(c)(ii).

        "European Term Loan Commitment" means (a) as to any Lender with a
European Term Loan Commitment, the commitment of such Lender to make its Pro
Rata Share of the European Term Loan as set forth on Annex I to the Agreement or
in the most recent Assignment Agreement executed by such Lender, and (b) as to
all Lenders with a European Term Loan Commitment, the aggregate original
commitment of all Lenders to make the European Term Loan, which aggregate
commitment is equal to NINE MILLION NINE HUNDRED TWENTY FIVE THOUSAND DOLLARS
($9,925,000) on the Closing Date. After advancing the European Term Loan, each
reference to a Lender's European Term Loan Commitment shall refer to that
Lender's Pro Rata Share of the outstanding European Term Loan.

        "European Term Note" has the meaning ascribed to it in
Section 1.1(c)(ii).

        "Event of Default" has the meaning ascribed to it in Section 8.1.

        "Excluded European Subsidiaries" means, collectively, (a) Unipath BV, an
entity organized under the laws of The Netherlands; (b) Unipath Management
Limited, a company organized under the laws of England and Wales; (c) Unipath
Scandinavia AB, an entity organized under the laws of Sweden; and (d) Inverness
Medical Benelux Bvab, an entity organized under the laws of Belgium.

        "Excluded Subsidiaries" means, collectively, the Excluded US
Subsidiaries and the Excluded European Subsidiaries.

        "Excluded US Subsidiaries" means, collectively, (a) IVC
Industries, Inc., a Delaware corporation; (b) Hall Laboratories Ltd., an entity
organized under the laws of Yukon, Canada; (c) SelfCare-PBM, LLC, a Delaware
limited liability company; (d) Inverness Medical Canada, Inc., an entity
organized under the laws of Canada; and (e) Orgenics and each of the
Subsidiaries of Orgenics.

        "Fair Labor Standards Act" means the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq.

        "Federal Funds Rate" means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System.

        "Fees" means any and all fees payable to Agent or any Lender pursuant to
the Agreement, the Proposal Letter or any of the other Loan Documents.

        "Financial Covenants" means the financial covenants set forth in Annex
F.

        "Financial Statements" means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of the Reporting Credit
Parties delivered in accordance with Section 3.4 and Annex E.

        "Fiscal Month" means any of the monthly accounting periods of the Credit
Parties.

        "Fiscal Quarter" means any of the quarterly accounting periods of the
Credit Parties, ending on March 31, June 30, September 30 and December 31 of
each year.

        "Fiscal Year" means any of the annual accounting periods of the Credit
Parties ending on December 31 of each year.

A-11

--------------------------------------------------------------------------------


        "Fixed Charge Coverage Ratio" means, with respect to Reporting Credit
Parties for any fiscal period, the ratio of EBITDA to Fixed Charges.

        "Fixed Charges" means, with respect to any Person for any fiscal period,
(a) the aggregate of all Interest Expense paid or accrued during such period,
plus (b) scheduled payments of principal with respect to Indebtedness during
such period, plus (c) Capital Expenditures during such period, plus (d) cash
payments of income taxes of the Credit Parties.

        "Fixtures" means all "fixtures" as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party.

        "Foreign Exchange Agreement" means a foreign currency exchange hedging
product providing foreign currency exchange protection.

        "Foreign Government Scheme or Arrangement" has the meaning ascribed to
it in Section 3.12(c).

        "Foreign Plan" has the meaning ascribed to it in Section 3.12(c).

        "Funded Debt" means, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.

        "GAAP" means generally accepted accounting principles in the United
States of America consistently applied, as such term is further defined in Annex
F to the Agreement.

        "GE Capital" means General Electric Capital Corporation, a Delaware
corporation.

        "GE Capital Fee Letter" means that certain letter, dated as of the date
hereof, between GE Capital and Innovations with respect to certain Fees to be
paid from time to time by Borrowers to GE Capital.

        "General Intangibles" means all "general intangibles," as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefore
and reissues, extensions or renewals thereof, rights in Intellectual Property
(including, without limitation, "intent to use" trademark applications),
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.

A-12

--------------------------------------------------------------------------------


        "Goods" means all "goods" as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in "goods" as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        "Guaranteed Indebtedness" means as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness,
lease, dividend, or other obligation ("primary obligation") of any other Person
(the "primary obligor") in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

        "Guaranties" means, collectively, the US Guaranty and any other guaranty
executed by any Guarantor in respect of the Obligations.

        "Guarantors" means Innovations, each Subsidiary of Innovations (other
than the Borrowers and the Excluded Subsidiaries) and each other Person, if any,
that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.

        "Hazardous Material" means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
"solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB's),
or any radioactive substance.

        "Healthcare Laws" has the meaning ascribed to it in Section 3.1.

        "HIPAA" means the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.

        "HIPAA Compliance Date" has the meaning ascribed to it in Section 3.1.

        "HIPAA Compliance Plan" has the meaning ascribed to it in Section 3.1.

        "Immaterial Subsidiary" means any Credit Party which (a) generated less
than 5% of the Credit Parties' consolidated revenues for the fiscal period most
recently ended and (b) owned less than 5% of the assets (as determined on a book
value basis) of the Credit Parties on a consolidated basis for such

A-13

--------------------------------------------------------------------------------


fiscal period, in each case as acceptable to Agent; provided that no Credit
Party which otherwise satisfies the criteria set forth in clauses (a) and
(b) above shall be treated as an Immaterial Subsidiary in this Agreement if
(x) the aggregate revenues generated by all Immaterial Subsidiaries would exceed
10% of the Credit Parties' consolidated revenues for the fiscal period most
recently ended or (y) all Immaterial Subsidiaries own more than 10% of the
assets of the Credit Parties on a consolidated basis, in each after including
such Credit Party as an Immaterial Subsidiary for purposes of calculating
compliance with clauses (x) and (y) above.

        "Indebtedness" means, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers' acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on November 14, 2002) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.

        "Indemnified Liabilities" has the meaning ascribed to it in
Section 1.13.

        "Indemnified Person" has the meaning ascribed to in Section 1.13.

        "Index Rate" means, for any day, a floating rate equal to the higher of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
"base rate on corporate loans posted by at least 75% of the nation's 30 largest
banks" (or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
"Selected Interest Rates" as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

        "Index Rate Loan" means a Loan or portion thereof bearing interest by
reference to the Index Rate.

        "Innovations" has the meaning ascribed to it in the preamble to this
Agreement.

        "Instruments" means all "instruments," as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

A-14

--------------------------------------------------------------------------------


        "Intellectual Property" means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

        "Intercreditor Agreement" means the Intercreditor and Subordination
Agreement, dated as November 14, 2002, by and among Agent, Innovations, US
Borrower and the senior noteholders party thereto, as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

        "Interest Expense" means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.

        "Interest Hedge Agreements" means the obligations of any Person pursuant
to any arrangement with any other Person whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

        "Interest Payment Date" means (a) as to any Index Rate Loan, the first
Business Day of each Fiscal Quarter to occur while such Loan is outstanding, and
(b) as to any LIBOR Loan, the last day of the applicable LIBOR Period; and
provided that, in addition to the foregoing, each of (x) the date upon which all
of the Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an "Interest Payment
Date" with respect to any interest that has then accrued under the Agreement.

        "Inventory" means all "inventory," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located, and in
any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party's business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

        "Investment Property" means all "investment property" as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of any Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

        "IRC" means the Internal Revenue Code of 1986 and all regulations
promulgated thereunder.

        "IRS" means the Internal Revenue Service.

        "L/C Issuer" has the meaning ascribed to it in Annex B.

        "L/C Sublimit" has the meaning ascribed to it in Annex B.

A-15

--------------------------------------------------------------------------------


        "Lenders" means GE Capital, the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any assignee of such
Lender.

        "Letter of Credit Fee" has the meaning ascribed to it in Annex B.

        "Letter of Credit Obligations" means all outstanding obligations
incurred by Agent and Lenders at the request of US Borrower or European Borrower
(as the case may be), whether direct or indirect, contingent or otherwise, due
or not due, in connection with the issuance of Letters of Credit by Agent or
another L/C Issuer or the purchase of a participation as set forth in Annex B
with respect to any Letter of Credit. The amount of such Letter of Credit
Obligations shall equal the maximum amount that may be payable at such time or
at any time thereafter by Agent or Lenders thereupon or pursuant thereto.

        "Letter-of-Credit Rights" means "letter-of-credit rights" as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

        "Letters of Credit" means standby letters of credit issued for the
account of US Borrower or European Borrower (as the case may be) by any L/C
Issuer, and bankers' acceptances issued by US Borrower or European Borrower (as
the case may be), for which Agent and Lenders have incurred Letter of Credit
Obligations.

        "LIBOR Business Day" means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

        "LIBOR Loan" means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.

        "LIBOR Period" means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by European Borrower or US Borrower,
as applicable pursuant to the Agreement and ending one, two or three months
thereafter, as selected by European Borrower's or US Borrower's irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a)if any LIBOR Period would otherwise end on a day that is not a LIBOR Business
Day, such LIBOR Period shall be extended to the next succeeding LIBOR Business
Day unless the result of such extension would be to carry such LIBOR Period into
another calendar month in which event such LIBOR Period shall end on the
immediately preceding LIBOR Business Day;

(b)any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end 2 LIBOR Business Days prior to such date;

(c)any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

(d)Borrowers shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e)Borrowers shall select LIBOR Periods so that there shall be no more than 8
separate LIBOR Loans in existence at any one time.

A-16

--------------------------------------------------------------------------------



        "LIBOR Rate" means for each LIBOR Period, a rate of interest determined
by Agent equal to:

(a)the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

(b)a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System).

        If such interest rates shall cease to be available from Telerate News
Service, the LIBOR Rate shall be determined from such financial reporting
service or other information as shall be mutually acceptable to Agent and
Borrower Representative.

        "License" means any Copyright License, Patent License, Trademark License
or other license of rights or interests now held or hereafter acquired by any
Credit Party.

        "Lien" means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).

        "Litigation" has the meaning ascribed to it in Section 3.13.

        "Loan Account" has the meaning ascribed to it in Section 1.12.

        "Loan Documents" means this Agreement, the Notes, the Collateral
Documents, the US Master Standby Agreement, the European Master Standby
Agreement, the Intercreditor Agreement and all other agreements, instruments,
documents and certificates identified in the Closing Checklist executed and
delivered to, or in favor of, Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Credit Party, or any employee of any Credit Party, and delivered
to Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

        "Loans" means, collectively, the US Revolving Loan, the European
Revolving Loan, the US Swing Line Loan, the European Swing Line Loan and the
Term Loans.

        "Lock Boxes" has the meaning ascribed to it in Annex C.

        "LTM EBITDA" means, as of any date of determination, EBITDA (which shall
include ABI EBITDA, Abbott EBITDA and Pfizer EBITDA) of the Credit Parties, the
Reporting Credit Parties or the US Credit Parties, as applicable, for the twelve
(12) Fiscal Month period most recently ended for which Financial Statements have
been delivered to Agent and Lenders in accordance with the terms hereof.

A-17

--------------------------------------------------------------------------------


        "Majority Lenders" means Lenders having (a) greater than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of all Loans.

        "Manufacturing Agreement" means that certain Manufacturing and Supply
Agreement dated as of the date hereof, by and between Seller and Innovations,
which provides for Seller to manufacture and supply certain goods to
Innovations.

        "Margin Stock" has the meaning ascribed to in Section 3.10.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of any
Credit Party or the Credit Parties considered as a whole, (b) any Borrower's
ability to pay any of the Loans or any of the other Obligations in accordance
with the terms of the Agreement or any Guarantor's ability to honor its guaranty
obligation pursuant to the Guaranties, (c) the Collateral or Agent's Liens, on
behalf of itself and Lenders, on the Collateral or the priority of such Liens,
or (d) Agent's or any Lender's rights and remedies under the Agreement and the
other Loan Documents.

        "Material Contracts" means, collectively, the ABI Acquisition Agreement,
the Acquisition Agreement, the Wampole Acquisition Agreement, the Subordinated
Note Documents and each of the agreements set forth on Exhibit A-1 to this
Agreement.

        "ML Capital" has the meaning ascribed to it in the preamble to this
Agreement.

        "Morpheus Corp." means Morpheus Acquisition Corp., a Delaware
corporation.

        "Morpheus LLC" means Morpheus Acquisition LLC, a Delaware limited
liability company.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

        "Net Recovery Proceeds" means the gross proceeds payable under any Key
Man Insurance Policy required to be maintained under Section 5.4(d) (net of (i)
 reasonable fees, costs and taxes actually incurred and paid) and received by
the US Borrower.

        "Non-Funding Lender" has the meaning ascribed to it in
Section 9.9(a)(ii).

        "Notes" means, collectively, the US Revolving Notes, the European
Revolving Notes, the US Swing Line Notes, the European Swing Line Notes and the
Term Notes.

        "Notice of Conversion/Continuation" has the meaning ascribed to it in
Section 1.5(e).

        "Notice of European Revolving Credit Advance" has the meaning ascribed
to it in Section 1.1(b).

A-18

--------------------------------------------------------------------------------


        "Notice of US Revolving Credit Advance" has the meaning ascribed to it
in Section 1.1(a).

        "Obligations" means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising under the Agreement or any of
the other Loan Documents. This term includes all principal, interest (including
all interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Charges, expenses, attorneys' fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.

        "Orgenics" means Orgenics Ltd., an entity organized under the laws of
Israel.

        "Orgenics Holdings" means Orgenics International Holdings BV, an entity
organized under the laws of The Netherlands.

        "Original Credit Agreement" has the meaning ascribed to it in the
Recitals.

        "Original Lenders" has the meaning ascribed to it in the Recitals.

        "Participant Register" has the meaning ascribed to it in Section 9.1(i).

        "Patent License" means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.

        "Patents" means all of the following in which any Credit Party now holds
or hereafter acquires any interest: (a) all letters patent of the United States
of America or of any other country, all registrations and recordings thereof,
and all applications for letters patent of the United States of America or of
any other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States of America, any State, or any other country, and (b) all
reissues, continuations, continuations-in-part or extensions thereof.

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Pension Plan" means a Plan described in Section 3(2) of ERISA.

        "Permitted Acquisition" has the meaning ascribed to it in Section 6.1.

        "Permitted Encumbrances" means the following encumbrances: (a) Liens for
taxes or assessments or other governmental Charges not yet due and payable or
which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen's compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers', mechanics'
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers',
warehousemen's, suppliers' or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $100,000 (or the Equivalent Amount thereof) at any time,
so long as such Liens attach only to Inventory; (f) deposits securing, or in
lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (g) any attachment or judgment lien not constituting an Event
of Default under Section 8.1(j); (h) zoning restrictions, easements, licenses,
or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; (j) a first priority charge in

A-19

--------------------------------------------------------------------------------


favor of the Irish Industrial Development Authority on the real property owned
by Cambridge Diagnostics Ireland Ltd. located at Mervue Business Park—Unit 1D,
Galway, Ireland, and (k) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement.

        "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).

        "Pfizer" means Pfizer Inc., a Delaware corporation.

        "Pfizer EBITDA" means EBITDA attributable to any Credit Party arising
out of income from Pfizer for any fiscal period; provided that (i) for the
twelve-month period ended June 30, 2003, Pfizer EBITDA shall be deemed to be
$6,000,000, (ii) for the twelve-month period ended September 30, 2003, Pfizer
EBITDA shall be deemed to be $6,000,000, minus Pfizer EBITDA for the Fiscal
Quarter ended September 30, 2003, (iii) for the twelve-month period ended
December 31, 2003, Pfizer EBITDA shall be $6,000,000, minus Pfizer EBITDA for
the two Fiscal Quarters ended December 31, 2003, (iv) for the twelve-month
period ended March 31, 2004, Pfizer EBITDA shall be $6,000,000, minus Pfizer
EBITDA for the three Fiscal Quarters ended March 31, 2004, (v) for the
twelve-month period ended June 30, 2004, Pfizer EBITDA shall be $6,000,000,
minus Pfizer EBITDA for the four Fiscal Quarters ended June 30, 2004, (iii) for
the twelve-month period ended September 30, 2004, Pfizer EBITDA shall equal the
sum of (x) Pfizer EBITDA for the Fiscal Quarter ended September 30, 2004, and
(y) $4,500,000, (iv) for the twelve-month period ended December 31, 2004, Pfizer
EBITDA shall equal the sum of (x) Pfizer EBITDA for the two Fiscal Quarters
ended December 31, 2004, and (y) $3,000,000, and (v) for the twelve-month period
ended March 31, 2005, Pfizer EBITDA shall equal the sum of (x) Pfizer EBITDA for
the three Fiscal Quarters ended March 31, 2005 and (y) $1,500,000.

        "Plan" means, at any time, an "employee benefit plan", as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to, on behalf of participants
who are or were employed by any Credit Party or ERISA Affiliate.

        "Pledge Agreements" means the US Pledge Agreement together with all
supplements thereto, and any other pledge or similar agreement delivered on or
prior to the Closing Date listed on Schedule 3 hereto, granting a Lien on the
Stock described on Schedule 3 hereto in favor of Agent, and any other agreement
delivered after the Closing Date (including by way of supplement to any pledge
agreement) by any Person granting a Lien on any Stock owned by such Person, in
each case as amended, supplemented or modified from time to time in accordance
with its terms; provided that, subject to Section 5.11, any such pledge
agreement granting a Lien on the Stock of a European Credit Party shall provide
that (i) only 65% of the voting Stock of such European Credit Party shall secure
the Obligations of the US Credit Parties and (ii) 100% of the voting and
non-voting Stock of such European Credit Party shall secure the Obligations of
the European Credit Parties.

        "Proceeds" means "proceeds," as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all

A-20

--------------------------------------------------------------------------------


amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

        "Pro Forma" means the unaudited consolidated and consolidating balance
sheet of the Reporting Credit Parties as of June 30, 2003 after giving pro forma
effect to the Related Transactions.

        "Pro Rata Share" means with respect to all matters relating to any
Lender, (a) with respect to the US Revolving Loan, the percentage obtained by
dividing (i) the US Revolving Loan Commitment of such Lender by (ii) the
aggregate US Revolving Loan Commitments of all Revolving Lenders, (b) with
respect to the European Revolving Loan, the percentage obtained by dividing
(i) the European Revolving Loan Commitment of such Lender by (ii) the aggregate
European Revolving Loan Commitments of all Revolving Lenders, (c) with respect
to the US Term Loan, the percentage obtained by dividing (i) the US Term Loan
Commitment of such Lender by (ii) the aggregate US Term Loan Commitments of all
Lenders, (d) with respect to the European Term Loan, the percentage obtained by
dividing (i) the European Term Loan Commitment of such Lender by (ii) the
aggregate European Term Loan Commitments of all Lenders, (e) with respect to the
US Term A Loan, the percentage obtained by dividing (i) the US Term A Loan
Commitment of such Lender by (ii) the aggregate US Term A Loan Commitments of
all Lenders, (f) with respect to the US Term B Loan, the percentage obtained by
dividing (i) the US Term B Loan Commitment of such Lender by (ii) the aggregate
US Term B Loan Commitments of all Lenders, and (g) with respect to all Loans,
the percentage obtained by dividing (i) the aggregate Commitments of that Lender
by (ii) the aggregate Commitments of all Lenders as any such percentages may be
adjusted by assignments permitted pursuant to Section 9.1; provided that, with
respect to the US Revolving Loan, the European Revolving Loan, the US Term Loan,
the US Term A Loan, the US Term B Loan, the European Term Loan or all Loans, on
and after the Commitment Termination Date, the percentage referenced above shall
be obtained by dividing (i) the aggregate outstanding principal balance of the
applicable Loan or all Loans held by that Lender, by (ii) the outstanding
principal balance of the applicable Loan or all Loans held by all Lenders.

        "Projections" means the Reporting Credit Parties' forecasted
consolidated: (a) balance sheets; (b) profit and loss statements; and (c) cash
flow statements, all consistent with the historical Financial Statements of the
Reporting Credit Parties.

        "Proposal Letter" means that certain letter agreement, dated as of
September 30, 2003, by and among Innovations, GE Healthcare Financial
Services, Inc., ML Capital, UBS Warburg, LLC, and GECC Capital Markets
Group, Inc.

        "Qualified Plan" means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.

        "Real Estate" has the meaning ascribed to it in Section 3.6.

        "Refunded European Swing Line Loan" has the meaning ascribed to it in
Section 1.1(e)(iii).

        "Refunded US Swing Line Loan" has the meaning ascribed to it in
Section 1.1(d)(iii).

        "Register" has the meaning ascribed to it in Section 9.1(h).

        "Registered Loan" has the meaning ascribed to it in Section 9.1(g).

        "Registered Note" has the meaning ascribed to it in Section 9.1(g).

        "Related Transactions" means the initial borrowing of the Loans on the
Closing Date, the Acquisition, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.

A-21

--------------------------------------------------------------------------------


        "Related Transactions Documents" means the Loan Documents, the
Acquisition Agreement and all other agreements or instruments executed and/or
delivered in connection with the Related Transactions.

        "Release" means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the indoor or outdoor environment, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or
property.

        "Reporting Credit Parties" means, collectively, Innovations and its
Subsidiaries (other than IVC Industries, Inc. and its Subsidiaries); provided
that if Reporting Credit Parties which are Excluded Subsidiaries generate more
than 5% of the Reporting Credit Parties' EBITDA on a consolidated basis for the
fiscal period most recently ended as determined by Agent by reference to the
Financial Statements for such fiscal period, the Reporting Credit Parties shall
not include more than 5% of the aggregate EBITDA of such Excluded Subsidiaries
for purposes of calculating EBITDA hereunder.

        "Requisite Lenders" means (a) until the occurrence of the Commitment
Reduction Date, GE Capital, ML Capital and UBS, (b) on and after the occurrence
of the Commitment Reduction Date and until the occurrence of a Successful
Syndication, Lenders holding at least 662/3% of the Commitments of all Lenders,
(c) upon and after the occurrence of a Successful Syndication, Lenders holding
at least 51% of the Commitments of all Lenders, (d) if the Commitments have been
terminated and the Commitment Reduction Date has not occurred, GE Capital, ML
Capital and UBS, (e) if the Commitments have been terminated, the Commitment
Reduction Date has occurred and a Successful Syndication has not occurred,
Lenders holding more than 662/3% of the aggregate outstanding amount of all
Loans, and (f) if the Commitments have been terminated and a Successful
Syndication has occurred, Lenders holding at least 51% of the aggregate
outstanding amount of all Loans.

        "Requisite Term Lenders" means (a) if the Commitment Reduction Date has
not occurred, GE Capital, ML Capital and UBS, (b) if the Commitment Reduction
Date has occurred and a Successful Syndication has not occurred, Lenders holding
more than 662/3% of the aggregate outstanding amount of all US Revolving Loans,
and (c) if a Successful Syndication has occurred, Lenders holding at least 51%
of the of the aggregate outstanding amount of all US Revolving Loans.

        "Restricted Payment" means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party's Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party's Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Person; and (g) any payment of management
fees (or other fees of a similar nature) by such Credit Party to any Stockholder
of such Credit Party or its Affiliates.

        "Retiree Welfare Plan" means, at any time, a Welfare Plan that provides
for continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of

A-22

--------------------------------------------------------------------------------


employment, other than continuation coverage provided pursuant to Section 4980B
of the IRC and at the sole expense of the participant or the beneficiary of the
participant.

        "Revolving Lenders" means, as of any date of determination, Lenders
having a US Revolving Loan Commitment and a European Revolving Loan Commitment.

        "Revolving Loan Commitment" means, as to any Lender, the aggregate of
the US Revolving Loan Commitment and the European Revolving Loan Commitment of
such Lender.

        "Revolving Loans" means, collectively the US Revolving Loans and the
European Revolving Loans.

        "Seller" means Abbott Laboratories, an Illinois corporation.

        "Senior Consolidated Leverage Ratio" means, with respect to the
Reporting Credit Parties on a consolidated basis, the ratio of (a) the sum of
Funded Debt as of any date of determination less Subordinated Debt as of such
date less $10,000,000, to (b) LTM EBITDA for the twelve months ending on that
date of determination.

        "Senior Obligations" has the meaning ascribed to it in Section 11.18.

        "Senior US Leverage Ratio" means with respect to all US Credit Parties
that are Reporting Credit Parties, the ratio of (a) the outstanding principal
amount of the US Term Loan and the US Revolving Loan on any date of
determination to (b) the sum of LTM EBITDA attributable to the US Credit Parties
for the twelve months ending on that date of determination; provided that, for
purposes of calculating compliance with the Senior US Leverage Ratio for such
period, US Borrower may include revenues generated by licenses of US Borrower's
Intellectual Property which have been assigned to Swissco in an amount not to
exceed $800,000 in the aggregate for such period.

        "Software" means all "software" as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, other than software embedded in
any category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

        "Solvent" means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person's ability to pay as such debts and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person's property would
constitute an unreasonably small capital and; (e) it is not insolvent and would
not be deemed to be insolvent under any laws applicable to it. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

        "Spot Rate" for a currency means the rate quoted by the Agent as the
spot rate for the purchase by Agent of such currency with another currency
through its foreign exchange office at approximately 11:00 a.m. (London time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made.

        "Stock" means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other "equity security" (as such term is defined in
Rule 3a11-1 of the General Rules and

A-23

--------------------------------------------------------------------------------


Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

        "Stockholder" means, with respect to any Person, each holder of Stock of
such Person.

        "Subordinated Bond Issuance" means the issuance by Innovations of at
least $125,000,000 of senior subordinated bonds or other Indebtedness which
shall be subordinated in right and time of payment and as to any other rights
and remedies thereunder to the Obligations on terms no less favorable to the
Lenders than the terms and conditions set forth in Annex J hereto, and shall
otherwise be on terms and conditions satisfactory to Agent and Lenders in their
sole discretion. All proceeds of the Subordinated Bond Issuance shall be applied
in accordance with Section 1.3(b)(v).

        "Subordinated Debt" means the Indebtedness of Innovations (including
without limitation the Subordinated Bond Issuance) evidenced by the Subordinated
Notes and any other Indebtedness of any Credit Party which is subordinated to
the Obligations in a manner and form satisfactory to Agent and Lenders in their
sole discretion, as to right and time of payment and as to any other rights and
remedies thereunder.

        "Subordinated Debt Documents" means, collectively, the Subordinated Note
Documents and any other agreement, instrument, guaranty or other document
evidencing or relating to any Subordinated Debt, in each case in form and
substance satisfactory to Agent and Requisite Lenders.

        "Subordinated Note and Warrant Purchase Agreement" means that certain
Subordinated Note and Warrant Purchase Agreement, dated as of September 20,
2002, by and among Innovations, each of the investors party thereto and Pear
Tree Partners, L.P.

        "Subordinated Note Documents" means, collectively, the Subordinated
Notes, the Subordinated Note and Warrant Purchase Agreement, the Subordinated
Note Purchase Agreement and the Warrants.

        "Subordinated Note Purchase Agreement" means that certain Subordinated
Note Purchase Agreement, dated as of September 20, 2002, by and among
Innovations and each of the investors party thereto.

        "Subordinated Notes" means, collectively, (a) those certain Subordinated
Notes due September 20, 2008, dated September 20, 2002, in the original
aggregate principal amount of $9,000,000 issued by Innovations to certain
subordinated noteholders, (b) those certain Subordinated Notes due September 20,
2008, dated September 20, 2002, in the original aggregate principal amount of
$20,000,000 issued by Innovations to certain subordinated noteholders, and
(c) those certain Convertible Subordinated Promissory Notes due September 20,
2008, dated September 20, 2002, in the original aggregate principal amount of
$6,000,000 issued by Innovations to certain subordinated noteholders.

        "Subordinated Obligations" has the meaning ascribed to it in
Section 11.18.

        "Subsidiary" means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.

A-24

--------------------------------------------------------------------------------


        "Successful Syndication" means the syndication of the credit facilities
provided for in this Agreement such that the individual Commitments of ML
Capital and UBS do not exceed $30,000,000 each, which such syndication shall be
conducted on terms and conditions set forth in the Proposal Letter.

        "Supporting Obligations" means all "supporting obligations" as such term
is defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

        "Swing Line Advances" means, collectively, US Swing Line Advances and
European Swing Line Advances.

        "Swing Line Lender" means GE Capital.

        "Swissco" means Inverness Medical Switzerland GmbH, an entity organized
under the laws of Switzerland.

        "Target" has the meaning ascribed to it in Section 6.1.

        "Taxes" means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the jurisdictions under
the laws of which Agent and Lenders are organized or conduct business or any
political subdivision thereof.

        "Term Lenders" means those Lenders having US Term Loan Commitments
and/or European Term Loan Commitments.

        "Term Loan Commitment" means, as to any Lender, the aggregate of the US
Term A Loan Commitment, the US Term B Loan Commitment and the European Term Loan
Commitment of such Lender.

        "Term Loans" means, collectively, the US Term Loan and the European Term
Loan.

        "Termination Date" means the date on which (a) the Loans have been
indefeasibly repaid in full in cash, (b) all other Obligations under this
Agreement and the other Loan Documents have been completely discharged (c) all
Letter of Credit Obligations have been cash collateralized, canceled or backed
by standby letters of credit in accordance with Annex B, and (d) none of
Borrowers shall have any further right to borrow any monies under this
Agreement.

        "Title IV Plan" means a Pension Plan (other than a Multiemployer Plan),
that is covered by Title IV of ERISA, and that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.

        "Total Leverage Ratio" means, with respect to the Reporting Credit
Parties, on a consolidated basis, the ratio of (a) Funded Debt as of any date of
determination less $10,000,000, to (b) LTM EBITDA for the twelve months ending
on that date of determination.

        "Trademark License" means rights under any written agreement now owned
or hereafter acquired by any Credit Party granting any right to use any
Trademark.

        "Trademarks" means all of the following now owned or hereafter existing
or adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith (other than "intent to use" trademark
applications), including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States of America, any state or territory thereof, or any other
country or any political subdivision

A-25

--------------------------------------------------------------------------------


thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.

        "Transition Agreement" means that certain Transition Services Agreement
dated as of the date hereof, by and between Seller and Innovations.

        "UBS" means UBS AG, Cayman Islands Branch.

        "Unfunded Pension Liability" means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of 5 years following a transaction
which might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.

        "Unutilized European Amount" means, as of any date of determination, the
difference between (a) the European Maximum Amount as of such date and (b) the
average for the period of the daily closing balances of the aggregate European
Revolving Loan (including Letter of Credit Obligations incurred for the benefit
of the European Borrowers) and the European Swing Line Loan outstanding during
the period for which the Fee referenced in Section 1.9(b) is due.

        "Unutilized US Amount" means, as of any date of determination, the
difference between (a) the US Maximum Amount as of such date and (b) the average
for the period of the daily closing balances of the aggregate US Revolving Loan
(including Letter of Credit Obligations incurred for the benefit of the US
Borrowers) and the US Swing Line Loan outstanding during the period for which
the Fee referenced in Section 1.9(b) is due.

        "US Borrower" has the meaning ascribed to it in the preamble to this
Agreement.

        "US Credit Party" means Innovations, US Borrower and each of their
respective Domestic Subsidiaries (other than Excluded US Subsidiaries).

        "US Excess Cash Flow" means, without duplication, with respect to the
Credit Parties (other than the European Credit Parties) and any Fiscal Year,
consolidated net income plus (a) depreciation, amortization and Interest Expense
to the extent deducted in determining net income, minus (b) Capital Expenditures
made during such Fiscal Year (excluding the financed portion thereof and
excluding any Capital Expenditures in such Fiscal Year to the extent in excess
of the amount permitted to be made in such Fiscal Year pursuant to clause (a) of
Annex F), minus (c) Interest Expense paid or accrued (excluding any original
issue discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense) and scheduled principal payments paid
or payable in respect of Funded Debt, plus or minus (as the case may be),
(d) extraordinary gains or losses which are cash items not included in the
calculation of net income, minus (e) mandatory prepayments paid in cash by US
Borrower pursuant to Section 1.3 other than mandatory prepayments made pursuant
to Sections 1.3(b)(i), 1.3(b)(ii), 1.3(b)(v) or 5.4(c), plus (f) taxes deducted
in determining net income to the extent not paid for in cash, plus decreases or
minus increases (as the case may be) (g) in Working Capital.

        "US Guaranty" means the Amended and Restated Guaranty, dated as of the
Closing Date, executed by each US Credit Party in favor of Agent and Lenders, as
amended and in effect from time to time.

        "US Intellectual Property Security Agreement" means the Amended and
Restated US Intellectual Property Security Agreement, dated as of the Closing
Date, made in favor of Agent by the Credit Parties which are signatories
thereto, as amended and in effect from time to time.

A-26

--------------------------------------------------------------------------------


        "US Master Standby Agreement" means the Master Agreement for Standby
Letters of Credit dated as of the Closing Date between US Borrower, as
Applicant, and GE Capital, as issuer.

        "US Maximum Amount" means, as of any date of determination, an amount
equal to the US Revolving Loan Commitment of all Lenders as of that date.

        "US Pledge Agreement" means the Amended and Restated Pledge Agreement,
dated as of the Closing Date, executed by each of the US Credit Parties in favor
of Agent pledging all Stock of its Domestic Subsidiaries, if any, and all
intercompany notes owing to or held by such US Credit Party, as amended and in
effect from time to time.

        "US Requisite Revolving Lenders" means (a) until the occurrence of the
Commitment Reduction Date, GE Capital, ML Capital and UBS, (b) on and after the
occurrence of the Commitment Reduction Date and until the occurrence of a
Successful Syndication, Lenders holding at least 662/3% of the of the US
Revolving Loan Commitments of all Lenders, (c) upon and after the occurrence of
a Successful Syndication, Lenders holding at least 51% of the of the US
Revolving Loan Commitments of all Lenders, (d) if the European Revolving Loan
Commitments have been terminated and the Commitment Reduction Date has not
occurred, GE Capital, ML Capital and UBS, (e) if the US Revolving Loan
Commitments have been terminated, the Commitment Reduction Date has occurred and
a Successful Syndication has not occurred, Lenders holding more than 662/3% of
the aggregate outstanding amount of all US Revolving Loans, and (f) if the US
Revolving Loan Commitments have been terminated and a Successful Syndication has
occurred, Lenders holding at least 51% of the of the aggregate outstanding
amount of all US Revolving Loans.

        "US Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(a)(i).

        "US Revolving Loan" means, at any time, the sum of (i) the aggregate
amount of US Revolving Credit Advances outstanding to US Borrower plus (ii) the
aggregate Letter of Credit Obligations incurred on behalf of US Borrower. Unless
the context otherwise requires, references to the outstanding principal balance
of the US Revolving Loan shall include the outstanding balance of Letter of
Credit Obligations incurred on behalf of US Borrower.

        "US Revolving Loan Commitment" means (a) as to any Lender, the aggregate
commitment of such Lender to make US Revolving Credit Advances as set forth on
Annex I to this Agreement or in the most recent Assignment Agreement executed by
such Lender and (b) as to all Lenders, the aggregate commitment of all Lenders
to make US Revolving Credit Advances, which aggregate commitment shall be TWENTY
FIVE MILLION DOLLARS ($25,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement.

        "US Revolving Note" has the meaning ascribed to it in
Section 1.1(a)(ii).

        "US Security Agreement" means the Amended and Restated Security
Agreement, dated as of the Closing Date, entered into by and among Agent and
each of the US Credit Parties, as amended and in effect from time to time.

        "US Swing Line Advance" has the meaning ascribed to it in
Section 1.1(d)(i).

        "US Swing Line Availability" has the meaning ascribed to it in
Section 1.1(d)(i).

        "US Swing Line Commitment" means, as to the Swing Line Lender, the
commitment of the Swing Line Lender to make US Swing Line Advances as set forth
on Annex I to the Agreement, which commitment constitutes a subfacility of the
US Revolving Loan Commitment of the Swing Line Lender.

        "US Swing Line Loan" means, as the context may require, at any time, the
aggregate amount of US Swing Line Advances outstanding to US Borrower.

A-27

--------------------------------------------------------------------------------


        "US Swing Line Note" has the meaning ascribed to it in
Section 1.1(d)(ii).

        "US Term A Loan" has the meaning ascribed to it in Section 1.1(c)(i)(1).

        "US Term A Loan Commitment" means (a) as to any Lender with a US Term A
Loan Commitment, the commitment of such Lender to make its Pro Rata Share of the
US Term A Loan as set forth on Annex I to the Agreement or in the most recent
Assignment Agreement executed by such Lender, and (b) as to all Lenders with a
US Term A Loan Commitment, the aggregate commitment of all Lenders to make the
US Term A Loan, which aggregate commitment is equal to THIRTY FIVE MILLION
SEVENTY FIVE THOUSAND DOLLARS ($35,075,000) on the Closing Date. After advancing
the US Term A Loan, each reference to a Lender's US Term A Loan Commitment shall
refer to that Lender's Pro Rata Share of the outstanding US Term A Loan.

        "US Term A Note" has the meaning ascribed to it in Section 1.1(c)(i)(1).

        "US Term B Loan" has the meaning ascribed to it in Section 1.1(c)(i)(2).

        "US Term B Loan Commitment" means (a) as to any Lender with a US Term B
Loan Commitment, the commitment of such Lender to make its Pro Rata Share of the
US Term B Loan as set forth on Annex I to the Agreement or in the most recent
Assignment Agreement executed by such Lender, and (b) as to all Lenders with a
US Term B Loan Commitment, the aggregate commitment of all Lenders to make the
US Term B Loan, which aggregate commitment shall be FORTY MILLION DOLLARS
($40,000,000) on the Closing Date. After advancing the US Term B Loan, each
reference to a Lender's US Term B Loan Commitment shall refer to that Lender's
Pro Rata Share of the outstanding US Term B Loan.

        "US Term B Note" has the meaning ascribed to it in Section 1.1(c)(i)(2).

        "US Term Loan" means, collectively, the US Term A Loan and the US Term B
Loan.

        "US Term Loan Commitments" means collectively, US Term A Loan
Commitments and US Term B Loan Commitments.

        "Wampole Acquisition Agreement" means that certain Asset Purchase
Agreement, dated as of August 7, 2002, by and among Medpointe, Inc., The CPI
Development Corporation, Medpointe Healthcare Inc., Innovations and US Borrower.

        "Warrants" means, collectively, those certain Warrants for the Purchase
of Shares of Common Stock of Inverness Medical Innovations, Inc. issued by
Innovations for the account of the investors party to the Subordinated Note and
Warrant Purchase Agreement.

        "Welfare Plan" means a Plan described in Section 3(i) of ERISA.

        "Working Capital" means, with respect to the Credit Parties (other than
US Borrower) or US Borrower, as the context may require, Current Assets minus
Current Liabilities.

        Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex F. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words "herein," "hereof" and "hereunder" and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

A-28

--------------------------------------------------------------------------------


        Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation"; the
word "or" is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Credit Party, such words are
intended to signify that an officer of such Credit Party has actual knowledge or
awareness of a particular fact or circumstance, or in the exercise of its duties
with reasonable diligence, should have known or been aware of a particular fact
or circumstance. Each of the Credit Parties represents and warrants to Agent and
Lenders that the officers of such Credit Party are the individuals in such
entities who are primarily responsible for addressing or managing all such
particular matters.

A-29

--------------------------------------------------------------------------------





ANNEX B (SECTION 1.2)
TO
CREDIT AGREEMENT

LETTERS OF CREDIT


        (a)    Issuance.    Subject to the terms and conditions of the
Agreement, Agent and Revolving Lenders agree to incur, from time to time prior
to the Commitment Termination Date, upon the request of (i) US Borrower and for
US Borrower's account or (ii) European Borrower and for European Borrower's
account, Letter of Credit Obligations by causing Letters of Credit to be issued
by GE Capital or a Subsidiary thereof or a bank or other legally authorized
Person selected by or acceptable to Agent in its sole discretion (each, an "L/C
Issuer") for the applicable Borrower's account and guaranteed by Agent;
provided, that if the L/C Issuer is a Revolving Lender, then such Letters of
Credit shall not be guaranteed by Agent but rather each Revolving Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Agent, as more fully described in
paragraph (b)(ii) below. The aggregate amount of all such Letter of Credit
Obligations shall not at any time exceed THIRTY-FIVE MILLION DOLLARS
($35,000,000) (the "L/C Sublimit"); provided that (A) the aggregate amount of
Letter of Credit Obligations of US Borrower shall not at any time exceed the US
Maximum Amount less the aggregate outstanding principal balance of the US
Revolving Credit Advances and the US Swing Line Loan and (B) the aggregate
amount of Letter of Credit Obligations of European Borrower shall not at any
time exceed the European Maximum Amount less the aggregate outstanding principal
balance of the European Revolving Credit Advances and the European Swing Line
Loan. Furthermore, the aggregate amount of any Letter of Credit Obligations
incurred on behalf of (1) US Borrower shall not at any time exceed the aggregate
principal balance of the US Revolving Credit Advances and the US Swing Line Loan
to US Borrower and (2) European Borrower shall not at any time exceed the
aggregate principal balance of the European Revolving Credit Advances and the
European Swing Line Loan to European Borrower. No such Letter of Credit shall
have an expiry date that is more than the earlier of one year following the date
of issuance thereof, unless otherwise determined by the Agent, in its sole
discretion, and neither Agent nor Revolving Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the date which is five (5) Business Days prior to the Commitment Termination
Date.

        (b)    (i)    Advances Automatic; Participations.    In the event that
Agent or any Revolving Lender shall make any payment on or pursuant to any
Letter of Credit Obligation, such payment shall then be deemed automatically to
constitute a US Revolving Credit Advance or a European Revolving Credit Advance
(as the case may be) under Section 1.1(a) of the Agreement regardless of whether
a Default or Event of Default has occurred and is continuing and notwithstanding
any Borrower's failure to satisfy the conditions precedent set forth in
Section 2, and each Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement. The failure of any Revolving
Lender to make available to Agent for Agent's own account its Pro Rata Share of
any such Advance or payment by Agent under or in respect of a Letter of Credit
shall not relieve any other Revolving Lender of its obligation hereunder to make
available to Agent its Pro Rata Share thereof, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available such
other Revolving Lender's Pro Rata Share of any such payment.

         (ii)  If it shall be illegal or unlawful for any Borrower to incur
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(h) or (i) or otherwise or if it shall be
illegal or unlawful for any Revolving Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Revolving Lender, then (A) immediately and without further
action whatsoever,

B-1

--------------------------------------------------------------------------------

each Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Revolving Lender's Pro Rata Share
(based on the US Revolving Loan Commitments or European Revolving Loan
Commitments, as the case may be) of the Letter of Credit Obligations in respect
of all Letters of Credit then outstanding and (B) thereafter, immediately upon
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation in such Revolving Lender's
Pro Rata Share (based on the US Revolving Loan Commitments or the European
Revolving Loan Commitments, as the case may be) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Revolving Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to US Revolving Credit Advances and European
Revolving Credit Advances.

        (c)    Cash Collateral.    

          (i)  If any Borrower is required to provide cash collateral for any
Letter of Credit Obligations pursuant to the Agreement prior to the Commitment
Termination Date, such Borrower will pay to Agent for the ratable benefit of
itself and Revolving Lenders cash or cash equivalents acceptable to Agent ("Cash
Equivalents") in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding for the benefit of
such Borrower. Such funds or Cash Equivalents shall be held by Agent in an
interest-bearing cash collateral account (the "Cash Collateral Account")
maintained at a bank or financial institution acceptable to Agent. The Cash
Collateral Account shall be in the name of the applicable Borrower and shall be
pledged to, and subject to the control of, Agent, for the benefit of Agent and
Lenders, in a manner satisfactory to Agent. Each Borrower hereby pledges and
grants to Agent, on behalf of itself and Lenders, a security interest in all
such funds and Cash Equivalents held in the Cash Collateral Account from time to
time and all proceeds thereof, as security for the payment of all amounts due in
respect of the Letter of Credit Obligations and other Obligations, whether or
not then due. The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.

         (ii)  If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
the applicable Borrower shall either (A) provide cash collateral therefore in
the manner described above, or (B) cause all such Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus 30 additional days) as, and in an amount equal to 105% of the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.

        (iii)  From time to time after funds are deposited in the Cash
Collateral Account by the applicable Borrower, whether before or after the
Commitment Termination Date, Agent may apply such funds or Cash Equivalents then
held in the Cash Collateral Account to the payment of any amounts, and in such
order as Agent may elect, as shall be or shall become due and payable by the
applicable Borrower to Agent and Lenders with respect to such Letter of Credit
Obligations of such Borrower and, upon the satisfaction in full of all Letter of
Credit Obligations of such Borrower, to any other Obligations of such Borrower
then due and payable.

B-2

--------------------------------------------------------------------------------




        (iv)  Neither Borrower nor any Person claiming on behalf of or through
any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations, any remaining
amount shall be paid to the applicable Borrower or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be for the
account of Agent.

        (d)    Fees and Expenses.    Each Borrower agrees to pay to Agent for
the benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred on its behalf hereunder, (i) all costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) for each quarter during which any Letter of Credit Obligation shall
remain outstanding, a fee (the "Letter of Credit Fee") in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit. Such fee shall be paid to Agent for the benefit of the Revolving Lenders
in arrears, on the first day of each quarter and on the Commitment Termination
Date. In addition, each Borrower shall pay to any L/C Issuer, on demand, such
fees (including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

        (e)    Request for Incurrence of Letter of Credit Obligations.    The
applicable Borrower shall give Agent at least 2 Business Days' prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit or Application in the form of Exhibit B-1 attached hereto.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by a Borrower and approvals by Agent and the L/C Issuer may be made
and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among the applicable Borrower, Agent and the
L/C Issuer.

        (f)    Obligation Absolute.    The obligation of each Borrower to
reimburse Agent and Revolving Lenders for payments made with respect to any
Letter of Credit Obligation issued on its behalf shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

          (i)  any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;

         (ii)  the existence of any claim, setoff, defense or other right that
any Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between Borrowers or
any of their respective Affiliates and the beneficiary for which the Letter of
Credit was procured);

        (iii)  any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

B-3

--------------------------------------------------------------------------------




        (iv)  payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

         (v)  any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

        (vi)  the fact that a Default or an Event of Default has occurred and is
continuing.

        (g)    Indemnification; Nature of Lenders' Duties.    

          (i)  In addition to amounts payable as elsewhere provided in the
Agreement, each of US Borrower and European Borrower, as applicable, hereby
agrees to pay and to protect, indemnify, and save harmless Agent and each Lender
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys' fees and allocated
costs of internal counsel) that Agent or any Lender may incur or be subject to
as a consequence, direct or indirect, of (A) the issuance of any Letter of
Credit or guaranty thereof on its behalf, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit issued on its behalf or guaranty thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Agent or such Lender (as finally determined by a court of
competent jurisdiction).

         (ii)  As between Agent and any Lender and Borrowers, Borrowers assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or guaranty thereof or of
the proceeds thereof; (G) the credit of the proceeds of any drawing under any
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent's or any Lender's rights
or powers hereunder or under the Agreement.

        (iii)  Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by any Borrower in favor of any L/C
Issuer in any letter of

B-4

--------------------------------------------------------------------------------




credit application, reimbursement agreement or similar document, instrument or
agreement between such Borrower and such L/C Issuer, including the US Master
Standby Agreement and European Master Standby Agreement entered into with Agent.

B-5

--------------------------------------------------------------------------------






ANNEX C (SECTION 1.8)
TO
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM


        I.    US Cash Management.    Innovations and US Borrower shall, and
Innovations shall cause each of its Domestic Subsidiaries (other than the
Excluded US Subsidiaries) to, establish and maintain the Cash Management Systems
described below:

        (a)   On or before the Closing Date and until the Termination Date,
(i) US Borrower shall establish lock boxes ("Lock Boxes") or at Agent's
discretion, blocked accounts ("Blocked Accounts") at one or more of the banks
set forth in Disclosure Schedule (3.19), and shall request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to such Lock Boxes, and (ii) Innovations and US Borrower shall,
and Innovations shall cause each of its Domestic Subsidiaries (other than the
Excluded US Subsidiaries) to, deposit promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made in respect of any and all Collateral (whether or not otherwise delivered to
a Lock Box) into one or more Blocked Accounts in US Borrower's name or any such
Subsidiary's name and at a bank identified in Disclosure Schedule (3.19) (each,
a "Relationship Bank"). On or before the Closing Date, US Borrower shall have
established a concentration account in its name (each a "Concentration Account"
and collectively, the "Concentration Accounts") at the bank or banks that shall
be designated as the Concentration Account bank for US Borrower in Disclosure
Schedule (3.19) (each a "Concentration Account Bank" and collectively, the
"Concentration Account Banks"), which banks shall be reasonably satisfactory to
Agent.

        (b)   Intentionally omitted.

        (c)   On or before the Closing Date (or such later date as Agent shall
consent to in writing), each Concentration Account Bank and all other
Relationship Banks shall have entered into tri-party blocked account agreements
with Agent, for the benefit of itself and Lenders, and the applicable US Credit
Party, in form and substance reasonably acceptable to Agent, which shall become
operative on or prior to the Closing Date. Each such blocked account agreement
shall provide, among other things, that (i) all items of payment deposited in
such account and proceeds thereof deposited in the applicable Concentration
Account are held by such bank as agent or bailee-in-possession for Agent, on
behalf of itself and Lenders, (ii) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an "Activation Notice") from Agent
(which Activation Notice may be given by Agent at any time at which (1) a
Default or Event of Default has occurred and is continuing, (2) Agent reasonably
believes based upon information available to it that a Default or an Event of
Default is likely to occur; (3) Agent reasonably believes that an event or
circumstance that is likely to have a Material Adverse Effect has occurred, or
(4) Agent reasonably has grounds to question the integrity of US Borrower's Cash
Management Systems or any US Credit Party's compliance with the provisions of
this Annex C or any other provisions of the Loan Documents to the extent related
to such Cash Management Systems (any of the foregoing being referred to herein
as an "Activation Event")), to forward immediately all amounts in each Blocked
Account to such Borrower's Concentration Account Bank and to commence the
process of daily sweeps from such Blocked Account into the applicable
Concentration Account and (B) with respect to each Concentration Account Bank,
such bank agrees from and after the receipt of an Activation Notice from Agent
upon the occurrence of an Activation Event, to immediately forward

C-1

--------------------------------------------------------------------------------


all amounts received in the applicable Concentration Account to the Collection
Account through daily sweeps from such Concentration Account into the Collection
Account.

        (d)   So long as no Default or Event of Default has occurred and is
continuing, US Borrower may amend Disclosure Schedule (3.19) to add or replace a
Relationship Bank, Lock Box or Blocked Account or to replace any Concentration
Account; provided, that (i) Agent shall have consented in writing in advance to
the opening of such account or Lock Box with the relevant bank and (ii) prior to
the time of the opening of such account or Lock Box, the applicable US Credit
Party and such bank shall have executed and delivered to Agent a tri-party
blocked account agreement, in form and substance reasonably satisfactory to
Agent. Such US Credit Party shall close any of its accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days following notice from Agent that the creditworthiness
of any bank holding an account is no longer acceptable in Agent's reasonable
judgment, or as promptly as practicable and in any event within 60 days
following notice from Agent that the operating performance, funds transfer or
availability procedures or performance with respect to accounts or Lock Boxes of
the bank holding such accounts or Agent's liability under any tri-party blocked
account agreement with such bank is no longer acceptable in Agent's reasonable
judgment.

        (e)   The Lock Boxes, Blocked Accounts and the Concentration Accounts
shall be cash collateral accounts, with all cash, checks and other similar items
of payment in such accounts securing payment of the Loans and all other
Obligations, and in which each US Credit Party shall have granted a Lien to
Agent, on behalf of itself and Lenders, pursuant to the US Security Agreement.

        (f)    All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11. In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.

        (g)   Each US Credit Party shall, and Innovations shall cause its
domestic Affiliates, officers, employees, agents, directors or other Persons
acting for or in concert with such Person (each a "Related Person") to, (i) hold
in trust for Agent, for the benefit of itself and Lenders, all checks, cash and
other items of payment received by such US Credit Party or any such Related
Person, and (ii) within 1 Business Day after receipt by such US Credit Party or
any such Related Person of any checks, cash or other items of payment, deposit
the same into a Blocked Account of such Person. Each US Credit Party and each
Related Person thereof acknowledges and agrees that all cash, checks or other
items of payment constituting proceeds of Collateral are part of the Collateral.
All proceeds of the sale or other disposition of any Collateral, shall be
deposited directly into the applicable Blocked Accounts.

        (h)   Notwithstanding anything in this Annex C or the Agreement to the
contrary, ABI and its Subsidiaries shall have a period not to exceed of thirty
(30) days following the Closing Date to comply with the requirements of this
Annex C applicable to such Persons.

        II.    European Cash Management.    European Borrower shall, and
Innovations shall cause each other European Credit Party to, establish and
maintain the Cash Management Systems described below:

        (a)   On or before the Closing Date and until the Termination Date,
European Credit Parties shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
their operating accounts (each, a "European Operating Account" and collectively,
"European Operating Accounts") with each of their relationship banks identified
in Disclosure Schedule (3.19) (each, a "European Relationship Bank"), and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
into one or more European Operating Accounts.

C-2

--------------------------------------------------------------------------------


        (b)   On or before the Closing Date (or such later date as Agent shall
consent to in writing, or as provided in Section 5.13(c) and (d)), European
Credit Parties shall have caused each European Relationship Bank, to have
entered into a blocked account agreement with Agent, for the benefit of itself
and Lenders, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date. Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the applicable
European Operating Account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, and (ii) the
bank executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment (it being understood
that it shall be sufficient for each European Credit Party to comply with this
subclause (b) to notify its European Relationship Banks of the security in favor
of Agent over the respective European Operating Accounts and to receive in
response an acknowledgment of such notice from the European Relationship Banks
and deliver a copy of such acknowledgment to Agent).

        (c)   So long as no Default or Event of Default has occurred and is
continuing, European Credit Parties may amend Disclosure Schedule (3.19) to add
or replace a European Relationship Bank or European Operating Account; provided,
that (i) Agent shall have consented in writing in advance to the opening of such
account with the relevant bank and (ii) prior to the time of the opening of such
account, such bank shall have executed and delivered to Agent a blocked account
agreement, in form and substance reasonably satisfactory to Agent. European
Credit Parties shall close any of their accounts (and establish replacement
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days following notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in Agent's reasonable judgment, or as
promptly as practicable and in any event within 60 days following notice from
Agent that the operating performance, funds transfer or availability procedures
or performance with respect to accounts or European Lock Boxes of the bank
holding such accounts or Agent's liability under any blocked account agreement
with such bank is no longer acceptable in Agent's reasonable judgment.

        (d)   The European Operating Accounts shall be cash collateral accounts,
with all cash, checks and other similar items of payment in such accounts
securing payment of the European Term Loan and all other Obligations of the
European Borrower, and in which each applicable European Credit Party shall have
granted a Lien to Agent, on behalf of itself and Lenders, pursuant to a pledge
or security agreement.

        (e)   Each European Credit Party shall and shall cause its Affiliates,
officers, employees, agents, directors or other Persons acting for or in concert
with such European Credit Party to (i) hold in trust for Agent, for the benefit
of itself and Lenders, all checks, cash and other items of payment received by
such European Credit Party, and (ii) within 1 Business Day after receipt by such
European Credit Party of any checks, cash or other items of payment, deposit the
same into a European Operating Account of such European Credit Party. Each
European Credit Party thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral are part of the
Collateral. All proceeds of the sale or other disposition of any Collateral,
shall be deposited directly into the applicable European Operating Account.

C-3

--------------------------------------------------------------------------------





ANNEX D (SECTION 2.1(a))
TO
CREDIT AGREEMENT

CLOSING CHECKLIST


In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):

        A.    Appendices.    All Appendices to the Agreement, in form and
substance satisfactory to Agent.

        B.    Notes.    Duly executed originals of the US Revolving Notes,
European Revolving Notes, European Term Notes and US Term Notes for each Lender,
dated the Closing Date.

        C.    Security Agreements.    Duly executed originals of the US Security
Agreement and the European Security Agreements, each dated the Closing Date, and
all instruments, documents and agreements executed pursuant thereto.

        D.    Insurance.    Satisfactory evidence that the insurance policies
required by Section 5.4 are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as requested by Agent, in favor of Agent, on behalf of Lenders.

        E.    Security Interests and Code Filings.    

        (a)   Evidence satisfactory to Agent that Agent (for the benefit of
itself and Lenders) has a valid and perfected first priority security interest
in (i) the Collateral of the US Credit Parties to secure all of the Obligations
and (ii) the Collateral of the European Credit Parties to secure the obligations
of the European Credit Parties, including (i) such documents duly executed by
each Credit Party (including financing statements under the Code (or foreign
equivalent) and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral and (ii) copies of Code (or
foreign equivalent) search reports (or, where not available, such other
equivalent information available and reasonably satisfactory to Agent) listing
all effective financing statements (or equivalent information) that name any
Credit Party as debtor, together with copies of such financing statements (or
equivalent information), none of which shall cover the Collateral. With regard
to such security interest granted or perfected under the laws of the Federal
Republic of Germany, the parties hereto agree that for the purposes of this
clause (a), evidence is satisfactory if Agent is provided with a copy of the
executed copy of (i) the Security Assignment of Receivables between Unipath
Diagnostics GmbH ("Diagnostics") or, as the case may be, Pregymed GmbH
("Pregymed"), and Agent, (ii) the Guaranty Agreement between Diagnostics or, as
the case may be, Pregymed, and Agent, (iii) the Account Pledge Agreement among
Diagnostics, Agent and other parties thereto, and (iv) the Share Pledge
Agreement between Diagnostics or, as the case may be, Pregymed, Agent and the
other parties thereto.

        (b)   Evidence satisfactory to Agent, including copies, of all UCC-1 and
other financing statements (or, where not available, such other equivalent
documentation available and reasonably satisfactory to Agent) filed in favor of
any Credit Party with respect to each location, if any, at which Inventory may
be consigned.

        (c)   Control Letters from (i) all issuers of uncertificated securities
and financial assets held by each US Credit Party, (ii) all securities
intermediaries with respect to all securities accounts and securities
entitlements of each US Credit Party, and (iii) all futures commission agents
and clearing

D-1

--------------------------------------------------------------------------------




houses with respect to all commodities contracts and commodities accounts held
by any US Credit Party.

        F.    Assignment Agreements.    Duly executed originals of Assignment
Agreement(s) by the Original Lenders and the Lenders reflecting certain
assignments to be made on the date hereof.

        G.    Intellectual Property Security Agreements.    Duly executed
originals of the US Intellectual Property Security Agreement and the European
Intellectual Property Security Agreements, each dated the Closing Date and
signed by each applicable Credit Party which owns Trademarks, Copyrights and/or
Patents, as applicable, all in form and substance reasonably satisfactory to
Agent, together with all instruments, documents and agreements executed pursuant
thereto.

        H.    Guaranties.    Duly executed originals of the Guaranties, dated
the Closing Date, and all documents, instruments and agreements executed
pursuant thereto.

        I.    Pledge Agreements.    Duly executed originals of each of the
Pledge Agreements accompanied by (as applicable) (a) share certificates
representing all of the outstanding Stock being pledged pursuant to each such
Pledge Agreement and stock powers for such share certificates executed in blank,
(b) the original intercompany notes and other instruments evidencing
Indebtedness being pledged pursuant to each such Pledge Agreement, duly endorsed
in blank, and (c) such other instruments, documents, certifications and filings
as are required thereunder.

        J.    Initial Notice of US Revolving Credit Advance.    Duly executed
originals of a Notice of US Revolving Credit Advance, dated the Closing Date,
with respect to the initial US Revolving Credit Advance to be requested by US
Borrower on the Closing Date.

        K.    Initial Notice of European Revolving Credit Advance.    Duly
executed originals of a Notice of European Revolving Credit Advance, dated the
Closing Date, with respect to the initial European Revolving Credit Advance to
be requested by European Borrower on the Closing Date.

        L.    Letter of Direction.    Duly executed originals of a letter of
direction from Borrower Representative addressed to Agent, on behalf of itself
and Lenders, with respect to the disbursement on the Closing Date of the
proceeds of the Term Loans and the initial US Revolving Credit Advance and the
initial European Revolving Credit Advance.

        M.    Cash Management System; Blocked Account Agreements.    Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C, together with copies
of duly executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Agent, with the banks as required by Annex C.

        N.    Charter and Good Standing.    For each Credit Party, such Person's
(a) charter or other organizational documents and all amendments thereto,
(b) good standing certificates or the foreign equivalent (including verification
of tax status) in its jurisdiction of incorporation and (c) good standing
certificates or the foreign equivalent (including verification of tax status)
and certificates of qualification to conduct business in each jurisdiction where
its ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.

        O.    Bylaws and Resolutions.    For each Credit Party, (a) such
Person's bylaws or the foreign equivalent, together with all amendments thereto
and (b) resolutions of such Person's Board of Directors and, to the extent
required under applicable law, stockholders, approving and authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and the transactions to be consummated in connection therewith, each
certified as of the Closing Date by such Person's corporate secretary or an
assistant secretary as being in full force and effect without any modification
or amendment.

D-2

--------------------------------------------------------------------------------


        P.    Incumbency Certificates.    For each Credit Party, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person's corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.

        Q.    Opinions of Counsel.    Duly executed originals of opinions of
each of: (a) Goodwin Procter LLP, US counsel for the Credit Parties, (b) Paul T.
Hempel, Esq., general counsel to the Credit Parties, (c) Perkins Coie, local
counsel to Ostex International, Inc. in Washington, and (d) Perkins Coie, local
counsel to ABI and Forefront in California, together with any other local or
foreign counsel opinions reasonably requested by Agent, each in form and
substance reasonably satisfactory to Agent and its counsel, dated the Closing
Date, and each accompanied by a letter addressed to such counsel from the Credit
Parties, authorizing and directing such counsel to address its opinion to Agent
and Lenders, and to include in such opinion an express statement to the effect
that Agent and Lenders are authorized to rely on such opinion.

        R.    Intentionally Omitted.    

        S.    Accountants' Letters.    A letter from the Credit Parties to their
independent auditors authorizing the independent certified public accountants of
the Credit Parties to communicate with Agent and Lenders in accordance with
Section 4.2.

        T.    Appointment of Agent for Service.    Evidence that CT Corporation
has been appointed as agent for each Credit Party for service of process.

        U.    Solvency Certificate.    The Credit Parties shall deliver to Agent
for the benefit of Lenders a solvency certificate of the Chief Operating Officer
and Treasurer and Vice President, Finance, of Innovations reasonably
satisfactory in form and substance to Agent.

        V.    Fee Letter.    Duly executed originals of the GE Capital Fee
Letter.

        W.    Officer's Certificate.    Agent shall have received duly executed
originals of a certificate of the Chief Operating Officer and Treasurer and Vice
President, Finance, of Innovations, dated the Closing Date, stating that, with
respect to the Credit Parties, since December 31, 2002, (i) no event or
condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect; (ii) there has been no material adverse change in the
industry in which any Borrower operates; (iii) no Litigation has been commenced
which, if successful, would have a Material Adverse Effect or could challenge
any of the transactions contemplated by this Agreement and the other Loan
Documents or the Acquisition Agreement; (iv) there have been no Restricted
Payments made by any Credit Party; and (e) there has been no material increase
in liabilities, liquidated or contingent, and no material decrease in assets of
any Borrower or any of its Subsidiaries.

        X.    Waivers.    Agent, on behalf of Lenders, shall have received
landlord waivers and consents, bailee letters and mortgagee agreements in form
and substance reasonably satisfactory to Agent, in each case as required
pursuant to Section 5.9.

        Y.    Subordination and Intercreditor Agreements.    Agent and Lenders
shall have received any and all subordination and/or intercreditor agreements
(including the Intercreditor Agreement), all in form and substance reasonably
satisfactory to Agent, in its sole discretion, as Agent shall have deemed
necessary or appropriate with respect to any Indebtedness of any Credit Party.

        Z.    Audited Financials; Financial Condition.    Agent and Lenders
shall have received the Financial Statements, Projections and other materials
set forth in Section 3.4, certified by Innovations' Treasurer and Vice
President, Finance, in each case in form and substance reasonably satisfactory
to Agent and Lenders, and Agent and Lenders shall be satisfied with all of the
foregoing. Agent and Lenders shall have further received a certificate of the
Chief Operating Officer and/or the Treasurer and Vice President, Finance, of
Innovations, based on such Pro Forma and Projections, to the effect that

D-3

--------------------------------------------------------------------------------


(a) each Credit Party will be Solvent upon the consummation of the transactions
contemplated herein; (b) the Pro Forma fairly presents the financial condition
of the Reporting Credit Parties as of the date thereof after giving effect to
the transactions contemplated by the Loan Documents; (c) the Projections are
based upon estimates and assumptions stated therein, all of which Innovations
believes to be reasonable and fair in light of current conditions and current
facts known to Innovations and, as of the Closing Date, reflect Innovations'
good faith and reasonable estimates of its future financial performance and of
the other information projected therein for the period set forth therein; and
(d) containing such other statements with respect to the solvency of each Credit
Party and matters related thereto as Agent or any Lender shall request.

        AA.    Assignment of Representations, Warranties, Covenants, Indemnities
and Rights.    Agent shall have received a duly executed copy of an Assignment
of Representations, Warranties, Covenants, Indemnities and Rights in respect of
the Credit Parties' rights under the Acquisition Agreement, which assignment
shall be expressly permitted under the Acquisition Agreement or shall have been
consented to by Seller in writing.

        BB.    US Master Standby Agreement.    A duly executed copy of the US
Master Standby Agreement.

        CC.    European Master Standby Agreement.    A duly executed copy of the
European Master Standby Agreement.

        DD.    Other.    Such other certificates, documents and agreements
respecting any Credit Party as Agent may, in its sole discretion, request.

D-4

--------------------------------------------------------------------------------




ANNEX E (SECTION 4.1(a))
TO CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS—REPORTING


        Innovations shall deliver or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:

        (a)    Intentionally Omitted.    

        (b)    Quarterly Financials.    To Agent and Lenders, within 45 days
after the end of each Fiscal Quarter, consolidated and consolidating financial
information regarding the Credit Parties, certified by the Treasurer and Vice
President, Finance, of Innovations, including (i) unaudited balance sheets as of
the close of such Fiscal Quarter and the related statements of income and cash
flow for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments). Such financial information shall be accompanied
by (A) a Compliance Certificate in respect of each of the Financial Covenants
that is tested on a quarterly basis and (B) the certification of the Treasurer
and Vice President, Finance, of Innovations that (i) such financial information
presents fairly in accordance with GAAP (subject to normal year-end adjustments)
the financial position, results of operations and statements of cash flows of
the Credit Parties, on both a consolidated and consolidating basis, as at the
end of such Fiscal Quarter and for that portion of the Fiscal Year then ended,
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Innovations shall deliver to
Agent and Lenders, within 45 days after the end of each Fiscal Quarter, a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

        (c)    Operating Plan.    To Agent and Lenders, as soon as available,
but not later than 60 days after the end of each Fiscal Year, an annual
operating plan for the Credit Parties, on a consolidated and consolidating
basis, approved by the Board of Directors of Innovations, for the following
Fiscal Year, which (i) includes a statement of all of the material assumptions
on which such plan is based, (ii) includes quarterly balance sheets, income
statements and statements of cash flows for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit and
cash flow projections, all prepared on the same basis and in similar detail as
that on which operating results are reported (and in the case of cash flow
projections, representing management's good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.

        (d)    Annual Audited Financials.    To Agent and Lenders, within
90 days after the end of each Fiscal Year, audited Financial Statements for the
Credit Parties on a consolidated and (unaudited) consolidating basis, consisting
of balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing or otherwise acceptable to Agent. Such
Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (ii) a report from such accounting firm to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of

E-1

--------------------------------------------------------------------------------


Default has occurred as a result of the Reporting Credit Parties' failure to
comply with the Financial Covenants (or specifying those Defaults and Events of
Default that they became aware of), it being understood that such audit
examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) a letter addressed to Agent, on behalf of itself and Lenders, in
form and substance reasonably satisfactory to Agent and subject to standard
qualifications required by nationally recognized accounting firms, signed by
such accounting firm acknowledging that Agent and Lenders are entitled to rely
upon such accounting firm's certification of such audited Financial Statements,
(iv) the annual letters to such accountants in connection with their audit
examination detailing contingent liabilities and material litigation matters,
and (v) the certification of the Chief Operating Officer or Treasurer and Vice
President, Finance, of Innovations that all such Financial Statements present
fairly in accordance with GAAP the financial position, results of operations and
statements of cash flows of the Credit Parties on a consolidated and
consolidating basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.

        (e)    Management Letters.    To Agent and Lenders, within 5 Business
Days after receipt thereof by any Credit Party, copies of all management
letters, exception reports or similar letters or reports received by such Credit
Party from its independent certified public accountants.

        (f)    Default Notices.    To Agent and Lenders, as soon as practicable,
and in any event within 5 Business Days after an executive officer of any Credit
Party has actual knowledge of the existence of any Default, Event of Default or
other event that has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

        (g)    SEC Filings and Press Releases.    To Agent and Lenders, promptly
upon their becoming available, copies of: (i) all Financial Statements, reports,
notices and proxy statements made publicly available by any Credit Party to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Credit Party with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.

        (h)    Subordinated Debt and Equity Notices.    To Agent, (A) as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Subordinated Debt or Stock of such Person, and,
within 2 Business Days after any Credit Party obtains knowledge of any matured
or unmatured event of default with respect to any Subordinated Debt, notice of
such event of default, and (B) upon request of Agent, copies of all Subordinated
Debt Documents as reasonably requested by Agent.

        (i)    Supplemental Schedules.    To Agent, supplemental disclosures, if
any, required by Section 5.6.

        (j)    Litigation.    To Agent in writing, promptly upon learning
thereof, notice of any Litigation commenced or threatened against any Credit
Party that (i) seeks damages in excess of $100,000 (or the Equivalent Amount
thereof), (ii) seeks injunctive relief that could reasonably be expected to have
a Material Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan, (iv) alleges criminal misconduct by any Credit Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Liabilities or (vi) involves any product recall.

E-2

--------------------------------------------------------------------------------


        (k)    Insurance Notices.    To Agent, disclosure of losses or
casualties required by Section 5.4.

        (l)    Lease Default Notices.    To Agent, within 2 Business Days after
receipt thereof, copies of (i) any and all default notices received under or
with respect to any leased location or public warehouse where Collateral is
located, and (ii) such other notices or documents as Agent may reasonably
request.

        (m)    Lease Amendments.    To Agent, within 2 Business Days after
receipt thereof, copies of all material amendments to the real estate leases
pertaining to the properties located at (i) Mervue Business Park, Galway,
Ireland, and (ii) Stannard Way, Priory Business Park, Bedford MK44 3UP, England.

        (n)    Other Documents.    To Agent and Lenders, such other financial
and other information respecting any Credit Party's business or financial
condition as Agent or any Lender shall from time to time reasonably request.

E-3

--------------------------------------------------------------------------------




ANNEX F (SECTION 6.10)
TO CREDIT AGREEMENT

FINANCIAL COVENANTS


        The Reporting Credit Parties shall not breach or fail to comply with any
of the following financial covenants, each of which shall be calculated in
accordance with GAAP consistently applied:

        (a)    Maximum Capital Expenditures.    The Reporting Credit Parties on
a consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:

Period


--------------------------------------------------------------------------------

  Maximum Capital Expenditures per Period

--------------------------------------------------------------------------------

October 1, 2003 through December 31, 2003   $ 5,000,000 January 1, 2004 through
December 31, 2004   $ 13,000,000 January 1, 2005 through December 31, 2005   $
12,000,000 January 1, 2006 through December 31, 2006   $ 12,000,000 January 1,
2007 through December 31, 2007   $ 12,000,000

        (b)    Minimum Fixed Charge Coverage Ratio.    The Reporting Credit
Parties shall have on a consolidated basis at the end of each Fiscal Quarter set
forth below, a Fixed Charge Coverage Ratio for the 12-month period then ended
(or with respect to the Fiscal Quarters ending on or before June 30, 2004, the
period commencing on October 1, 2003 and ending on the last day of such Fiscal
Quarter) of not less than 1.20:1.00.

        (c)    Minimum EBITDA.    The Reporting Credit Parties on a consolidated
basis shall have, at the end of each Fiscal Quarter set forth below, LTM EBITDA
of not less than the following:

Fiscal Quarter Ending:


--------------------------------------------------------------------------------

  EBITDA

--------------------------------------------------------------------------------

December 31, 2003   $ 46,500,000 March 31, 2004   $ 46,500,000 June 30, 2004   $
46,500,000 September 30, 2004   $ 46,500,000 December 31, 2004   $ 46,500,000
March 31, 2005   $ 47,000,000 June 30, 2005   $ 47,700,000 September 30, 2005  
$ 48,400,000 December 31, 2005   $ 49,100,000 March 31, 2006   $ 49,800,000 June
30, 2006   $ 50,500,000 September 30, 2006   $ 51,200,000 December 31, 2006   $
51,900,000 March 31, 2007   $ 52,600,000 June 30, 2007   $ 53,300,000 September
30, 2007   $ 54,000,000 December 31, 2007   $ 54,700,000

        (d)    Maximum Senior Consolidated Leverage Ratio.    

          (i)  Prior to the date of the Subordinated Bond Issuance, the
Reporting Credit Parties, on a consolidated basis, shall have, at the end of
each Fiscal Quarter set forth below, a Senior

F-1

--------------------------------------------------------------------------------

Consolidated Leverage Ratio as of the last day of such Fiscal Quarter and for
the 12-month period then ended of not more than the following:

2.80:1.00 for the Fiscal Quarter ending December 31, 2003
2.80:1.00 for the Fiscal Quarter ending March 31, 2004
2.75:1.00 for the Fiscal Quarter ending June 30, 2004
2.75:1.00 for the Fiscal Quarter ending September 30, 2004
2.50:1.00 for the Fiscal Quarter ending December 31, 2004
2.50:1.00 for the Fiscal Quarter ending March 31, 2005
2.50:1.00 for the Fiscal Quarter ending June 30, 2005
2.25:1.00 for the Fiscal Quarter ending September 30, 2005
2.25:1.00 for the Fiscal Quarter ending December 31, 2005
2.00:1.00 for the Fiscal Quarter ending March 31, 2006
2.00:1.00 for the Fiscal Quarter ending June 30, 2006
2.00:1.00 for the Fiscal Quarter ending September 30, 2006
2.00:1.00 for the Fiscal Quarter ending December 31, 2006
1.75:1.00 for the Fiscal Quarter ending March 31, 2007
1.75:1.00 for the Fiscal Quarter ending June 30, 2007
1.75:1.00 for the Fiscal Quarter ending September 30, 2007
1.75:1.00 for the Fiscal Quarter ending December 31, 2007

         (ii)  On and after the date of the Subordinated Bond Issuance, the
Reporting Credit Parties, on a consolidated basis, shall have, at the end of
each Fiscal Quarter set forth below, a Senior Consolidated Leverage Ratio as of
the last day of such Fiscal Quarter and for the 12-month period then ended of
not more than the following:

1.20:1.00 for the Fiscal Quarter ending December 31, 2003
1.20:1.00 for the Fiscal Quarter ending March 31, 2004
1.20:1.00 for the Fiscal Quarter ending June 30, 2004
1.20:1.00 for the Fiscal Quarter ending September 30, 2004
1.20:1.00 for the Fiscal Quarter ending December 31, 2004
1.20:1.00 for the Fiscal Quarter ending March 31, 2005
1.20:1.00 for the Fiscal Quarter ending June 30, 2005
1.20:1.00 for the Fiscal Quarter ending September 30, 2005
1.20:1.00 for the Fiscal Quarter ending December 31, 2005
1.00:1.00 for the Fiscal Quarter ending March 31, 2006
1.00:1.00 for the Fiscal Quarter ending June 30, 2006
1.00:1.00 for the Fiscal Quarter ending September 30, 2006
1.00:1.00 for the Fiscal Quarter ending December 31, 2006
1.00:1.00 for the Fiscal Quarter ending March 31, 2007
1.00:1.00 for the Fiscal Quarter ending June 30, 2007
1.00:1.00 for the Fiscal Quarter ending September 30, 2007
1.00:1.00 for the Fiscal Quarter ending December 31, 2007

        (e)    Maximum Total Leverage Ratio.    

          (i)  Prior to the date of the Subordinated Bond Issuance, the
Reporting Credit Parties, on a consolidated basis, shall have, at the end of
each Fiscal Quarter set forth below, a Total Leverage Ratio as of the last day
of such Fiscal Quarter and for the 12-month period then ended of not more than
the following:

3.60:1.00 for the Fiscal Quarter ending December 31, 2003
3.60:1.00 for the Fiscal Quarter ending March 31, 2004
3.50:1.00 for the Fiscal Quarter ending June 30, 2004


F-2

--------------------------------------------------------------------------------




3.50:1.00 for the Fiscal Quarter ending September 30, 2004
3.25:1.00 for the Fiscal Quarter ending December 31, 2004
3.25:1.00 for the Fiscal Quarter ending March 31, 2005
3.15:1.00 for the Fiscal Quarter ending June 30, 2005
3.00:1.00 for the Fiscal Quarter ending September 30, 2005
3.00:1.00 for the Fiscal Quarter ending December 31, 2005
2.90:1.00 for the Fiscal Quarter ending March 31, 2006
2.75:1.00 for the Fiscal Quarter ending June 30, 2006
2.75:1.00 for the Fiscal Quarter ending September 30, 2006
2.75:1.00 for the Fiscal Quarter ending December 31, 2006
2.50:1.00 for the Fiscal Quarter ending March 31, 2007
2.50:1.00 for the Fiscal Quarter ending June 30, 2007
2.50:1.00 for the Fiscal Quarter ending September 30, 2007
2.50:1.00 for the Fiscal Quarter ending December 31, 2007

         (ii)  On and after the date of the Subordinated Bond Issuance, the
Reporting Credit Parties, on a consolidated basis, shall have, at the end of
each Fiscal Quarter set forth below, a Total Leverage Ratio as of the last day
of such Fiscal Quarter and for the 12 month period then ended of not more than
the following:

4.25:1.00 for the Fiscal Quarter ending December 31, 2003
4.25:1.00 for the Fiscal Quarter ending March 31, 2004
4.25:1.00 for the Fiscal Quarter ending June 30, 2004
4.25:1.00 for the Fiscal Quarter ending September 30, 2004
4.25:1.00 for the Fiscal Quarter ending December 31, 2004
4.25:1.00 for the Fiscal Quarter ending March 31, 2005
4.25:1.00 for the Fiscal Quarter ending June 30, 2005
4.25:1.00 for the Fiscal Quarter ending September 30, 2005
4.25:1.00 for the Fiscal Quarter ending December 31, 2005
4.25:1.00 for the Fiscal Quarter ending March 31, 2006
4.25:1.00 for the Fiscal Quarter ending June 30, 2006
4.00:1.00 for the Fiscal Quarter ending September 30, 2006
4.00:1.00 for the Fiscal Quarter ending December 31, 2006
4.00:1.00 for the Fiscal Quarter ending March 31, 2007
4.00:1.00 for the Fiscal Quarter ending June 30, 2007
4.00:1.00 for the Fiscal Quarter ending September 30, 2007
4.00:1.00 for the Fiscal Quarter ending December 31, 2007

        (f)    Minimum Cash.    The Credit Parties, on a consolidated basis,
shall have at all times available cash equal to at least $10,000,000 (or the
Equivalent Amount thereof).

        (g)    Maximum Senior US Leverage Ratio.    Prior to the date of the
Subordinated Bond Issuance, US Credit Parties that are Reporting Credit Parties
shall have, at the end of each Fiscal Quarter set forth below, a Senior US
Leverage Ratio as of the last day of such Fiscal Quarter and for the 12-month
period then ended of not more than the following:

3.75:1.00 for the Fiscal Quarter ending December 31, 2003
3.75:1.00 for the Fiscal Quarter ending March 31, 2004
3.75:1.00 for the Fiscal Quarter ending June 30, 2004
3.75:1.00 for the Fiscal Quarter ending September 30, 2004
3.50:1.00 for the Fiscal Quarter ending December 31, 2004
3.50:1.00 for the Fiscal Quarter ending March 31, 2005
3.25:1.00 for the Fiscal Quarter ending June 30, 2005


F-3

--------------------------------------------------------------------------------

3.25:1.00 for the Fiscal Quarter ending September 30, 2005
3.00:1.00 for the Fiscal Quarter ending December 31, 2005
3.00:1.00 for the Fiscal Quarter ending March 31, 2006
3.00:1.00 for the Fiscal Quarter ending June 30, 2006
2.75:1.00 for the Fiscal Quarter ending September 30, 2006
2.75:1.00 for the Fiscal Quarter ending December 31, 2006
2.75:1.00 for the Fiscal Quarter ending March 31, 2007
2.50:1.00 for the Fiscal Quarter ending June 30, 2007
2.50:1.00 for the Fiscal Quarter ending September 30, 2007
2.50:1.00 for the Fiscal Quarter ending December 31, 2007

        Unless otherwise specifically provided herein, any accounting term used
in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase "in accordance with GAAP" shall in no way
be construed to limit the foregoing. If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then the Credit Parties, Agent and Lenders agree to enter into
negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Credit Parties' financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made; provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
"Accounting Changes" means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by Innovations' certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Closing Date (including capitalization of costs and expenses or payment of
pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period. If Agent, Credit Parties and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Credit Parties and Requisite Lenders cannot agree upon the required
amendments within 30 days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. For purposes of Section 8.1,
a breach of a Financial Covenant contained in this Annex F shall be deemed to
have occurred as of any date of determination by Agent or as of the last day of
any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.

F-4

--------------------------------------------------------------------------------




ANNEX H (SECTION 11.10)
TO
CREDIT AGREEMENT

NOTICE ADDRESSES


(A)   If to Agent or GE Capital, at
General Electric Capital Corporation
2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Andrew Moore, Account Manager
Telecopier No.: (301) 664-9860
Telephone No.: (301) 347-3103
 
 
with copies to:
 
 
Paul, Hastings, Janofsky & Walker LLP
1055 Washington Boulevard
Stamford, Connecticut 06901
Attention: Mario J. Ippolito, Esq.
Telecopier No.: (203) 359-3031
Telephone No.: (203) 961-7400
 
 
and
 
 
GE Capital Healthcare Financial Services, Inc.
2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Katherine R. Lofft, Esq., Senior Vice President and
    General Counsel
Telephone No.: (301) 664-9849
Telecopier No.: (301) 664-9866
(B)
 
If to any Borrower, to Borrower Representative, at
 
 
Inverness Medical Innovations, Inc.
51 Sawyer Road, Suite 200
Waltham, Massachusetts 02453
Attention: Ron Zwanziger, Chief Executive Officer
Telecopier No.: (781) 647-3939
Telephone No.: (781) 647-3900
 
 
with copies to:
 
 
Inverness Medical Innovations, Inc.
51 Sawyer Road, Suite 200
Waltham, Massachusetts 02453
Attention: General Counsel
Telecopier No.: (781) 647-3939
Telephone No.: (781) 647-3900
 
 
and
 
 
Goodwin Procter LLP
Exchange Place
Boston, Massachusetts 02109
Attention: Edward Matson Sibble, Jr., P.C.
Scott F. Duggan, Esq.
Telecopier No.: (617) 523-1231
Telephone No.: (617) 570-1000

H-1

--------------------------------------------------------------------------------




ANNEX I (FROM ANNEX A—COMMITMENTS DEFINITION)
TO
CREDIT AGREEMENT


 
  Lender(s)

--------------------------------------------------------------------------------

US Revolving Loan Commitment
(including a US Swing Line Commitment
of $5,000,000)
$10,000,000   GENERAL ELECTRIC CAPITAL CORPORATION
European Revolving Loan Commitment
(including a European Swing Line Commitment
of $5,000,000)
$10,000,000
 
 
US Term A Loan Commitment:
$4,126,470.59
 
 
US Term B Loan Commitment:
$4,705,882.35
 
 
European Term Loan Commitment:
$1,167,647.06
 
 
US Revolving Loan Commitment
$7,500,000
 
MERRILL LYNCH CAPITAL, a division
of Merrill Lynch Business Financial
Services Inc.
European Revolving Loan Commitment
$7,500,000
 
 
US Term A Loan Commitment:
$15,474,264.71
 
 
US Term B Loan Commitment:
$17,647,058.82
 
 
European Term Loan Commitment:
$4,378,676.47
 
 
US Revolving Loan Commitment
$7,500,000
 
UBS AG, CAYMAN ISLANDS BRANCH
European Revolving Loan Commitment
$7,500,000
 
 
US Term A Loan Commitment:
$15,474,264.71
 
 
US Term B Loan Commitment:
$17,647,058.82
 
 
European Term Loan Commitment:
$4,378,676.47
 
 

I-1

--------------------------------------------------------------------------------




ANNEX J
TO
CREDIT AGREEMENT

Summary of Subordination Terms


        The payment of all obligations on or relating to the notes issued by
Innovations (the "Issuer"), pursuant to the Subordinated Bond Issuance (the
"Subordinated Bond Debt") will be subordinated in right of payment to the prior
payment in full in cash of all Obligations due in respect of Senior Debt of the
Credit Parties, including all Obligations with respect to the Agreement and the
other Loan Documents, whether outstanding on the date of the Subordinated Bond
Issuance (the "Issue Date") or incurred after that date.

        The holders of Senior Debt will be entitled to receive payment in full
in cash of all Obligations due in respect of Senior Debt (including interest
accruing after the commencement of any bankruptcy or other like proceeding at
the rate specified in the in the Agreement, whether or not such interest is an
allowed claim in any such proceeding) before the holders of Subordinated Bond
Debt will be entitled to receive any payment or distribution of any kind or
character with respect to any obligations on or relating to the Subordinated
Bond Debt (the "Bond Obligations"), other than Permitted Junior Securities, in
the event of any distribution to creditors of the Issuer or any of its
subsidiaries pursuant to any of the following (each, a "Proceeding"):

•in a total or partial liquidation, dissolution or winding up of the Issuer;

•in a bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Issuer or its assets;

•in an assignment for the benefit of creditors; or

•in any marshaling of the Issuer's assets and liabilities.

        In addition, the Issuer may not make any payment or distribution of any
kind or character with respect to any Bond Obligations or acquire any
Subordinated Bond Debt for cash or assets or otherwise (other than, in either
case, Permitted Junior Securities), if:

•a payment default on any Senior Debt occurs and is continuing; or

•any other default occurs and is continuing on Designated Senior Debt that
permits holders of the Designated Senior Debt to accelerate its maturity and the
trustee with respect to the Subordinated Bond Debt (the "Trustee") receives a
notice of such default (a "Payment Blockage Notice") from any representative
designated by holders of Designated Senior Debt, including without limitation,
the Agent under the Agreement (the "Representative") of any Designated Senior
Debt.

        Payments on and distributions with respect to any Bond Obligations may
and shall be resumed:

•in the case of a payment default, upon the date on which all payment defaults
are cured or waived; and

•in case of a nonpayment default, the earliest of (1) the date on which all such
nonpayment defaults are cured or waived (so long as no other event of default
exists), (2) 179 days after the date on which the applicable Payment Blockage
Notice is received or (3) the date on which the Trustee receives notice from the
Representative for such Designated Senior Debt rescinding the Payment Blockage
Notice, unless the maturity of any Designated Senior Debt has been accelerated.

J-1

--------------------------------------------------------------------------------



        No new Payment Blockage Notice may be delivered unless and until
360 days have elapsed since the effectiveness of the immediately prior Payment
Blockage Notice.

        No nonpayment default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Trustee shall be, or be made, the
basis for a subsequent Payment Blockage Notice unless such default shall have
been cured or waived for a period of not less than 90 consecutive days. Any
subsequent action or any breach of any financial covenants for a period ending
after the date of delivery of the initial Payment Blockage Notice that in either
case would give rise to a default pursuant to any provisions under which a
default previously existed or was continuing will constitute a new default for
this purpose.

        Notwithstanding anything to the contrary, payments and distributions
made from any defeasance trust established pursuant to the provisions of the
Indenture will be permitted and will not be subordinated so long as the payments
into the trust were made in accordance with the requirements of the Indenture
and did not violate the subordination provisions when they were made.

        In the event that, notwithstanding the foregoing provisions, any such
distribution (other than a distribution of Permitted Junior Securities) shall be
improperly received by any holder of Subordinated Bond Debt before all Senior
Debt is paid in full in cash, such distribution shall be held in trust for the
benefit of, and shall immediately be paid or delivered by such holder of
Subordinated Bond Debt to, the holders of the Senior Debt remaining unpaid, or
their representative or representatives, for application to the payment of all
such Senior Debt remaining unpaid (or to be held as collateral for the payment
of obligations of such Credit Party in respect of then outstanding letters of
credit, bankers acceptances or similar contingent obligations incurred pursuant
to the Senior Loan Documents), to the extent necessary to pay (or, in the case
of such letters of credit, bankers acceptances or similar contingent obligations
incurred pursuant to the Senior Loan Documents, to secure payment of) all such
Senior Debt in full in cash after giving effect to any concurrent payment or
distribution, or provision therefor, of any kind or character (whether in cash,
securities, assets, by set-off or otherwise and including by purchase,
redemption or other acquisition) to the holders of the Senior Debt.

        The Issuer must promptly notify holders of Senior Debt if payment of the
Subordinated Bond Debt is accelerated because of an event of default; provided
that any failure to give such notice shall have no affect whatsoever on the
subordination provisions. So long as any Designated Senior Debt is outstanding,
any acceleration arising out of any event of default other than a payment
default shall not become effective until the earlier to occur of (i) the date
which is five (5) business days after receipt by the Representatives of
Designated Senior Debt of a notice of acceleration, or (ii) the date of
acceleration of any Designated Senior Debt.

        Each Guarantee will be subordinated to Guarantor Senior Debt on the same
basis as the Subordinated Bond Debt is subordinated to Senior Debt.

Selected Definitions:

        "Designated Senior Debt" means (1) Senior Debt under or in respect of
the Agreement and the other Loan Documents and (2) any other Indebtedness
constituting Senior Debt which, at the time of determination, has an aggregate
principal amount of at least $[    ] million and is specifically designated in
the instrument evidencing such Senior Debt as "Designated Senior Debt."

        "Guarantor Senior Debt" means, with respect to any Guarantor, the
principal of, premium, if any, and interest (including any interest accruing
subsequent to the filing of a petition of bankruptcy at the rate provided for in
the documentation with respect thereto, whether or not such interest is an
allowed claim under applicable law) on any Indebtedness of such Guarantor,
whether outstanding on the Issue Date or thereafter created, incurred or
assumed, unless, in the case of any particular Indebtedness, the

J-2

--------------------------------------------------------------------------------


instrument creating or evidencing the same or pursuant to which the same is
outstanding expressly provides that such Indebtedness shall not be senior in
right of payment to the Notes.

        Without limiting the generality of the foregoing, "Guarantor Senior
Debt" shall also include the principal of, premium, if any, interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect thereto, whether or not
such interest is an allowed claim under applicable law) on, and all other
amounts owing in respect of:

(1)all obligations of every nature of such Guarantor under, or with respect to,
the Agreement, including, without limitation, obligations to pay principal and
interest, reimbursement obligations under letters of credit, fees, expenses and
indemnities (and guarantees thereof); and

(2)all obligations of such Guarantor under any foreign exchange contract,
currency swap agreement, interest rate swap, cap or collar agreement or other
similar agreement or arrangement designed to alter the risks of that Person
arising from fluctuations in currency values or interest rates, in each case
whether contingent or matured ("Hedging Obligations") in respect of the
Agreement;

in each case whether outstanding on the Issue Date or thereafter incurred.

        Notwithstanding the foregoing, "Guarantor Senior Debt" shall not
include:

(1)any Indebtedness of such Guarantor to the Issuer or any of its Subsidiaries;

(2)Indebtedness to, or guaranteed on behalf of, any director, officer or
employee of the Issuer or any of its Subsidiaries (including, without
limitation, amounts owed for compensation);

(3)obligations to trade creditors and other amounts incurred (but not under the
Credit Agreement) in connection with obtaining goods, materials or services;

(4)Indebtedness represented by equity interests;

(5)any liability for taxes owed or owing by such Guarantor;

(6)that portion of any Indebtedness incurred in violation of the indenture
governing the Subordinated Bond Debt (the "Indenture") (but as to any such
obligation, no such violation shall be deemed to exist for purposes of this
clause (6) if the holder(s) of such obligation or their Representative shall
have received an officers' certificate (and/or representation or warranty) from
the Issuer to the effect that the incurrence of such Indebtedness does not (or
in the case of revolving credit indebtedness, the incurrence of the entire
committed amount thereof at the date on which the initial borrowing thereunder
is made would not) violate such provisions of the Indenture), provided that the
terms and conditions of the Indenture are satisfactory to Agent and Lenders in
their sole discretion;

(7)Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to such
Guarantor; and

(8)any Indebtedness which is, by its express terms, subordinated in right of
payment to any other Indebtedness of such Guarantor.

        "Permitted Junior Securities" means:

(1)Equity Interests in the Issuer or any Guarantor; or

J-3

--------------------------------------------------------------------------------

(2)debt securities that are subordinated to (a) all Senior Debt and Guarantor
Senior Debt and (b) any debt securities issued in exchange for Senior Debt, in
each case, to substantially the same extent as, or to a greater extent than, the
Subordinated Bond Debt and the Guarantees of the Subordinated Bond Debt are
subordinated to Senior Debt and Guarantor Senior Debt under the Indenture.

        "Senior Debt" means the principal of, premium, if any, and interest
(including any interest accruing subsequent to the filing of a petition of
bankruptcy at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable law) on any
Indebtedness of the Issuer, whether outstanding on the Issue Date or thereafter
created, incurred or assumed, unless, in the case of any particular
Indebtedness, the instrument creating or evidencing the same or pursuant to
which the same is outstanding expressly provides that such Indebtedness shall
not be senior in right of payment to the Notes.

        Without limiting the generality of the foregoing, "Senior Debt" shall
also include the principal of, premium, if any, interest (including any interest
accruing subsequent to the filing of a petition of bankruptcy at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable law) on, and all other amounts
owing in respect of:

(1)all obligations of every nature under, or with respect to, the Agreement,
including, without limitation, obligations to pay principal and interest,
reimbursement obligations under letters of credit, fees, expenses and
indemnities (and guarantees thereof); and

(2)all Hedging Obligations in respect of the Agreement;


        in each case whether outstanding on the Issue Date or thereafter
incurred.

        Notwithstanding the foregoing, "Senior Debt" shall not include:

(1)any Indebtedness of the Issuer to any of its Subsidiaries;

(2)Indebtedness to, or guaranteed on behalf of, any director, officer or
employee of the Issuer or any of its Subsidiaries (including, without
limitation, amounts owed for compensation);

(3)obligations to trade creditors and other amounts incurred (but not under the
Credit Agreement) in connection with obtaining goods, materials or services;

(4)Indebtedness represented by equity interests;

(5)any liability for taxes owed or owing by the Issuer;

(6)that portion of any Indebtedness incurred in violation of the Indenture (but
as to any such obligation, no such violation shall be deemed to exist for
purposes of this clause (6) if the holder(s) of such obligation or their
Representative shall have received an officers' certificate (and/or
representation or warranty) from the Issuer to the effect that the incurrence of
such Indebtedness does not (or in the case of revolving credit indebtedness, the
incurrence of the entire committed amount thereof at the date on which the
initial borrowing thereunder is made would not) violate such provisions of the
Indenture), provided that the terms and conditions of the Indenture are
satisfactory to Agent and Lenders in their sole discretion;

(7)Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to the
Issuer; and


any Indebtedness which is, by its express terms, subordinated in right of
payment to any other Indebtedness of the Issuer.

J-4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1
TABLE OF CONTENTS
INDEX OF APPENDICES
RECITALS
ANNEX A (RECITALS) TO CREDIT AGREEMENT DEFINITIONS
ANNEX B (SECTION 1.2) TO CREDIT AGREEMENT LETTERS OF CREDIT
ANNEX C (SECTION 1.8) TO CREDIT AGREEMENT CASH MANAGEMENT SYSTEM
ANNEX D (SECTION 2.1(a)) TO CREDIT AGREEMENT CLOSING CHECKLIST
ANNEX E (SECTION 4.1(a)) TO CREDIT AGREEMENT FINANCIAL STATEMENTS AND
PROJECTIONS—REPORTING
ANNEX F (SECTION 6.10) TO CREDIT AGREEMENT FINANCIAL COVENANTS
ANNEX H (SECTION 11.10) TO CREDIT AGREEMENT NOTICE ADDRESSES
ANNEX I (FROM ANNEX A—COMMITMENTS DEFINITION) TO CREDIT AGREEMENT
ANNEX J TO CREDIT AGREEMENT Summary of Subordination Terms
